Exhibit 10.9
     
 
PURCHASE AGREEMENT
among
RESIDENTIAL CAPITAL, LLC,
GMAC MODEL HOME FINANCE I, LLC,
and
CMH HOLDINGS LLC
Dated as of June 6, 2008
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS AND TERMS     2  
 
           
Section 1.1
  Certain Definitions     2  
 
           
Section 1.2
  Other Terms     4  
 
           
Section 1.3
  Other Definitional Provisions     4  
 
            ARTICLE II PURCHASE AND SALE OF INTERESTS     5  
 
           
Section 2.1
  Sale of Interests     5  
 
           
Section 2.2
  Excluded Assets     5  
 
           
Section 2.3
  Retained Liabilities     5  
 
           
Section 2.4
  Other Conveyances     5  
 
           
Section 2.5
  Purchase Price     6  
 
           
Section 2.6
  Obligation to Deliver Additional Proceeds to NewCo     6  
 
           
Section 2.7
  Closing     6  
 
           
Section 2.8
  Deliveries by ResCap and its Affiliates     6  
 
           
Section 2.9
  Deliveries by NewCo     7  
 
           
Section 2.10
  Determination of Final Aggregate NBV and Final Additional Proceeds.     7  
 
           
Section 2.11
  Allocation of Purchase Price     8  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES     8  
 
           
Section 3.1
  Representations and Warranties of ResCap and Seller     8  
 
           
Section 3.2
  Representations and Warranties of NewCo     11  
 
            ARTICLE IV COVENANTS     12  
 
           
Section 4.1
  Commercially Reasonable Efforts     12  
 
           
Section 4.2
  The Separation     13  
 
           
Section 4.3
  Further Assurances     14  
 
           
Section 4.4
  Tax Matters     15  

-i-



--------------------------------------------------------------------------------



 



              ARTICLE V CONDITIONS TO CLOSING     16  
 
           
Section 5.1
  Conditions to the Obligations of each of the Parties     16  
 
           
Section 5.2
  Conditions to the Obligations of ResCap and Seller     16  
 
           
Section 5.3
  Conditions to the Obligations of NewCo     16  
 
            ARTICLE VI TERMINATION     17  
 
           
Section 6.1
  Termination     17  
 
           
Section 6.2
  Effect of Termination     18  
 
            ARTICLE VII MISCELLANEOUS     18  
 
           
Section 7.1
  Notices     18  
 
           
Section 7.2
  Amendment; Waiver     19  
 
           
Section 7.3
  No Assignment or Benefit to Third Parties     19  
 
           
Section 7.4
  Entire Agreement     19  
 
           
Section 7.5
  Fulfillment of Obligations     20  
 
           
Section 7.6
  Expenses     20  
 
           
Section 7.7
  Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of      
 
 
  Trial by Jury     20  
 
           
Section 7.8
  Counterparts     20  
 
           
Section 7.9
  Headings     20  
 
           
Section 7.10
  Severability     20  
 
           
Section 7.11
  Survival of Representations, Warranties and Covenants     21  
 
           
Section 7.12
  Commitment Regarding Actions of Controlled Affiliates     21  
 
           
Section 7.13
  Specific Performance     21  

EXHIBITS

      EXHIBITS    
Exhibit A      
  List of Transferred Assets
Exhibit B     
  Estimated NBV Schedule

-ii-



--------------------------------------------------------------------------------



 



      EXHIBITS    
Exhibit C     
  List of Specified Excluded Assets
Exhibit D      
  Servicing Agreement Term Sheet
Exhibit E      
  Form of Mutual Release

-iii-



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     This PURCHASE AGREEMENT is dated as of June 6, 2008, among Residential
Capital, LLC, a Delaware limited liability company (“ResCap”), GMAC Model Home
Finance I, LLC, a Delaware limited liability company and indirect wholly-owned
subsidiary of ResCap (“Seller”), and CMH Holdings LLC, a Delaware limited
liability company (“NewCo”). Each of ResCap, Seller and NewCo are referred to
herein as a “Party” and, collectively, as the “Parties”.
RECITALS:
     WHEREAS, Seller, through GMAC Model Home Finance, LLC, a Delaware limited
liability company and direct wholly-owned subsidiary of Seller (the “Direct
Subsidiary”), and LENOne, LLC, GMCMTH, LLC and KBOne, LLC, each a wholly-owned
direct or indirect subsidiary of the Direct Subsidiary (each an “Indirect
Subsidiary” and, collectively, the “Indirect Subsidiaries” and together with the
Direct Subsidiary, the “Subsidiaries”), owns assets (collectively, the
“Subsidiary Group Assets”), including model homes, option lots, REO (as
hereinafter defined), and lending receivables;
     WHEREAS, Seller desires to sell, and NewCo desires to purchase, a portion
of the Subsidiary Group Assets (other than the Excluded Assets), through a sale
and purchase of all of the membership interests of the Direct Subsidiary (the
“Interests”), which owns and, as of the Closing, will own all of the outstanding
membership interests of the Indirect Subsidiaries, on the applicable terms and
subject to the conditions set forth herein;
     WHEREAS, the Parties agree that (i) the portion of Subsidiary Group Assets
that are intended to constitute Transferred Assets are those assets identified
on Exhibit A hereto, (ii) to the extent such assets have an aggregate net book
value as recorded on the records of ResCap in excess of $479,172,068 as of the
Cut-Off Date, the excess assets shall be deemed to be Excluded Assets for all
purposes under this Agreement and shall be retained by Seller, and (iii) as
further provided in Section 4.2 of this Agreement, the Parties shall take all
actions necessary after the Closing to effect such retention of Excluded Assets
by Seller;
     WHEREAS, concurrently with the execution of this Agreement, NewCo and
Cerberus Partners, L.P. have entered into a loan agreement, dated as of the date
hereof (the “Loan Agreement” and, together with the promissory notes and
security agreement referenced in the Loan Agreement, the “Loan Documentation”),
pursuant to which, at Closing, NewCo intends to borrow an amount in cash not
less than the Cash Purchase Price, on the applicable terms and subject to the
conditions set forth therein;
     WHEREAS, concurrently with the execution of this Agreement, Seller, the
Investor and NewCo have entered into an amended and restated limited liability
company agreement, effective as of the Closing (the “LLC Agreement”), concerning
the management, ownership and operation of NewCo, the rights and obligations of
the Members in respect of the Units and specifying certain actions to be taken
by the managing member of NewCo with respect to the Transferred Assets; and
     WHEREAS, as further detailed in Section 4.2(d) of this Agreement, from and
after the Closing, ResCap shall, or shall cause one of its controlled Affiliates
to, provide NewCo and the

 



--------------------------------------------------------------------------------



 



Subsidiaries with the services identified on Exhibit D hereto (the “Servicing
Agreement Term Sheet”).
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and undertakings contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:
ARTICLE I
DEFINITIONS AND TERMS
     Section 1.1 Certain Definitions. As used in this Agreement, the following
terms have the meanings set forth below:
     “Additional Proceeds” means the aggregate amount of proceeds or other
payments received by ResCap or any of its Affiliates in respect of the
Transferred Assets with respect to the period between 11:59 p.m. (New York City
Time) on the Cut-Off Date and 12:01 a.m. (New York City Time) on the Closing
Date, but solely to the extent actually paid to NewCo in accordance with
Section 2.6 of this Agreement.
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.
     “Aggregate NBV” means the aggregate net book value of the Transferred
Assets as recorded on the books of ResCap as of the Cut-Off Date, after giving
effect to the exclusion of the Retained Liabilities.
     “Agreement” means this Purchase Agreement, as the same may be amended or
supplemented from time to time in accordance with the terms hereof.
     “Ancillary Transfer Documents” means those instruments of transfer,
assumptions, filings or documents required to be executed and delivered by
Seller or NewCo to effect the sale and transfer of the Interests to NewCo
pursuant to this Agreement
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in New York City are authorized or obligated by Law or executive
order to close.
     “Class A Senior Preferred Units ” has the meaning set forth in the LLC
Agreement.
     “Class B Junior Preferred Units ” has the meaning set forth in the LLC
Agreement.

-2-



--------------------------------------------------------------------------------



 



     “Common Units ” has the meaning set forth in the LLC Agreement.
     “Contract” means any contract, undertaking, commitment, lease, mortgage,
indenture, arrangement, plan or other legally binding agreement or
understanding.
     “Cut-Off Date” means May 31, 2008.
     “Encumbrance” means any lien, pledge, charge, claim, encumbrance,
restriction, community property interest, security interest, option, mortgage,
easement, right of first offer, right of first refusal or claim of any kind and
character.
     “Excluded Assets” means the assets (other than the Transferred Assets and
the membership interests in the Indirect Subsidiaries) of each of the
Subsidiaries, including the Specified Excluded Assets set forth on Exhibit C
hereto, subject to adjustment pursuant to Sections 2.10(c) and (d).
     “Excluded Employees” means, collectively, all individuals who prior to the
Closing are actively employed (whether full- or part-time) by any of the
Subsidiaries or any such individual who is on short-term disability leave,
authorized leave of absence, military service or lay-off with recall rights and
all individuals who prior to the Closing are engaged as independent contractors
by any of the Subsidiaries.
     “Governmental Entity” means any federal, state or local court,
administrative body or other governmental or quasi-governmental entity with
competent jurisdiction.
     “Indirect Interests” means all of the outstanding membership interests in
the Indirect Subsidiaries.
     “Investor” means Cerberus ResCap Assets Investors LLC.
     “Investor Homes” means those model homes owned by investors and set forth
on Section 1.1 of the ResCap Disclosure Letter.
     “Law” means any law, statute, ordinance, rule, regulation, code, order,
judgment, injunction or decree enacted, issued, promulgated, enforced or entered
by a Governmental Entity or self-regulatory organization.
     “Liabilities” means any and all debts, liabilities, commitments and
obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or otherwise, whenever or
however arising (including, whether arising out of any contract or tort based on
negligence or strict liability) and whether or not the same would be required by
GAAP to be reflected in financial statements or disclosed in the notes thereto.
     “Person” means an individual, a corporation, a partnership, an association,
a limited liability company, a Governmental Entity, a trust or other entity or
organization.

-3-



--------------------------------------------------------------------------------



 



     “REO” means any real estate owned by one of the Subsidiaries which is not
subject to any lease agreement with a builder or other third party.
     “ResCap Disclosure Letter” means the Disclosure Letter delivered by ResCap
to NewCo prior to the execution and delivery of this Agreement.
     “Tax Returns” means all reports, returns, declarations, statements or other
information filed, supplied or required to be filed or supplied to any
Governmental Entity in connection with Taxes.
     “Taxes” means all taxes, charges, fees, levies or other similar assessments
or liabilities, including without limitation income, gross receipts, ad valorem,
premium, value-added, excise, real property, personal property, sales, use,
services, withholding, employment, payroll and franchise taxes imposed by the
United States or any state, local or foreign government, or any agency thereof,
or other political subdivision of the United States or any such government, and
any interest, fines, penalties, assessments or additions to tax resulting from,
attributable to, or incurred in connection with any Tax or any contest or
dispute thereof and any interest in respect of such amounts.
     “Transaction Documents” means, collectively, (i) this Agreement, (ii) the
LLC Agreement, (iii) the Loan Documentation, (iv) the Mutual Release and (v) the
Ancillary Transfer Documents.
     “Transferred Assets” means those assets set forth on Exhibit A hereto,
subject to adjustment pursuant to Sections 2.10(c) and 2.10(d) of this Agreement
and Section 4.2(a) of the ResCap Disclosure Letter.
     “Units” means, collectively, the Class A Senior Preferred Units, the
Class B Junior Preferred Units and Common Units.
     Section 1.2 Other Terms. Other terms may be defined elsewhere in the text
of this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.
     Section 1.3 Other Definitional Provisions. Unless the express context
otherwise requires:
          (a) the words “hereof”, “herein”, and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
          (b) the terms defined in the singular have a comparable meaning when
used in the plural, and vice versa;
          (c) the terms “Dollars” and “$” mean United States Dollars;
          (d) references herein to a specific Section, Subsection or Exhibit
shall refer, respectively, to Sections, Subsections or Exhibits of this
Agreement;

-4-



--------------------------------------------------------------------------------



 



          (e) wherever the word “include,” “includes,” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation;” and
          (f) references herein to any gender includes each other gender.
ARTICLE II
PURCHASE AND SALE OF INTERESTS
     Section 2.1 Sale of Interests. On the terms and subject to the conditions
set forth herein, at the Closing, Seller shall sell, convey, transfer, assign
and deliver to NewCo, and NewCo shall purchase from Seller, all of the right,
title and interest of Seller in and to the Interests (the “Interests Sale”).
     Section 2.2 Excluded Assets. From and after the Closing, notwithstanding
anything to the contrary in this Agreement, Seller shall retain all right, title
and interest (legal or beneficial) to (including tax ownership in respect of)
the Excluded Assets.
     Section 2.3 Retained Liabilities. From and after the Closing, ResCap and
Seller shall retain, perform and discharge when due all Liabilities that exist,
or arise out of (i) the ownership of the Interests, Indirect Interests or any of
the Transferred Assets or the operation of the businesses or assets of any of
the Subsidiaries prior to or as of the Closing (other than obligations incurred
in the ordinary course of business consistent with past practice pursuant to
brokerage or commission agreements to pay broker fees or commissions resulting
from (x) the sale of any assets prior to Closing the proceeds from which sales
are delivered to NewCo at Closing pursuant to Section 4.2(f) or (y) the sale of
any Transferred Asset after the Closing Date), (ii) any Excluded Asset,
(iii) any Excluded Employee or (iv) any of the matters specified in Section 2.3
of the ResCap Disclosure Letter (collectively, the “Retained Liabilities”).
Notwithstanding anything to the contrary herein, neither NewCo nor any of the
Subsidiaries shall assume or have any responsibility of any nature with respect
to any Retained Liabilities.
     Section 2.4 Other Conveyances. Notwithstanding anything to the contrary in
this Agreement:
          (a) If it is determined before, at or after the Closing that any
Affiliate of ResCap (other than a Subsidiary) owns or possesses any of the
Indirect Interests or Transferred Assets, then ResCap shall promptly cause such
Affiliate to transfer, assign, convey and deliver to the applicable Subsidiary
such Indirect Interests or Transferred Assets in accordance with the terms of
this Agreement; provided, that NewCo shall not be obligated to pay any amounts
to any such Affiliate of ResCap in consideration for the transfer of such
Indirect Interests or Transferred Assets.
          (b) If it is determined at or after the Closing that as of the Closing
any Subsidiary owned or possessed any of the Excluded Assets, then NewCo shall
and shall cause Subsidiary to promptly transfer, assign, convey and deliver such
Excluded Assets to Seller or any other controlled Affiliate of ResCap designated
by ResCap in accordance with the terms of this Agreement; provided, that ResCap
shall not be obligated to pay any amounts to NewCo or such Subsidiary in
consideration for the transfer of such Excluded Assets.

-5-



--------------------------------------------------------------------------------



 



     Section 2.5 Purchase Price. The aggregate consideration to be paid at the
Closing to Seller for the sale of the Interests shall equal (i) $230,000,000
(the “Cash Purchase Price”) and (ii) the Class B Junior Preferred Units
(collectively, the “Purchase Price”).
     Section 2.6 Obligation to Deliver Additional Proceeds to NewCo. If at any
time after 11:59 p.m. (New York City Time, respectively) on the Cut-Off Date,
ResCap or any of its Affiliates receives proceeds or other payments with respect
to any Transferred Asset, ResCap shall, and shall cause its Affiliates to,
(i) accept and hold such proceeds and payments in trust for the account and sole
benefit of NewCo (subject to the Closing) and have no equitable or beneficial
interest in any such proceeds or payments (except to the extent this Agreement
is terminated prior to Closing in accordance with its terms) and (ii) deliver
such proceeds and payments (free of any withholding, setoff, recoupment or
deduction of any kind except as required by applicable Law) promptly (but in any
event no later than three Business Days after the date on which such Person
receives such proceeds or payments, except in the case of proceeds and payments
received prior to the Business Day immediately preceding the Closing Date, which
shall be delivered at the Closing) to NewCo, when necessary or appropriate, with
NewCo’s endorsement (without recourse, representation or warranty).
     Section 2.7 Closing Subject to the terms and conditions of this Agreement,
the consummation of the Interests Sale and the other transactions contemplated
hereby (the “Closing”) shall take place at the offices of Schulte Roth & Zabel
LLP, 919 Third Avenue, New York, New York 10022 at 10:00 A.M. New York City
time, on June 9, 2008, or at such other time and place as the parties hereto may
mutually agree. At the Closing, the Parties shall take all actions required
under this Article II and all other actions not previously taken but required to
be taken hereunder at or prior to the Closing. The date on which the Closing
occurs is called the “Closing Date”.
     Section 2.8 Deliveries by ResCap and its Affiliates. At the Closing:
          (a) ResCap shall cause Seller to execute and deliver counterparts to
those Ancillary Transfer Documents required to be executed and delivered by
Seller to effect the sale and transfer of the Interests to NewCo pursuant to
this Agreement;
          (b) ResCap shall deliver the certificate required to be delivered
pursuant to Section 5.3(e);
          (c) ResCap shall deliver a release in the form annexed hereto as
Exhibit E (the “Mutual Release”), duly executed by ResCap, on behalf of itself
and each of its controlled Affiliates (other than the Subsidiaries), on the one
hand, and the Direct Subsidiary, on behalf of itself and each of the Indirect
Subsidiaries, on the other hand;
          (d) ResCap shall caused to be delivered the written resignations,
effective as of the Closing, of the current officers, managing member, manager
or members of the board of managers or directors, as applicable, of each of the
Subsidiaries;
          (e) ResCap shall deliver, or cause to be delivered, to NewCo all
proceeds and payments in respect of Transferred Assets required to be delivered
to NewCo pursuant to Section 2.6; and

-6-



--------------------------------------------------------------------------------



 



          (f) ResCap shall deliver such other documents and instruments as may
be reasonably required to consummate the transactions contemplated by this
Agreement.
     Section 2.9 Deliveries by NewCo. At the Closing:
          (a) NewCo shall (i) deliver the Cash Purchase Price to Seller in
immediately available funds by wire transfer to an account or accounts that have
been designated by ResCap prior to the Closing Date and (ii) issue the Class B
Junior Preferred Units to Seller;
          (b) NewCo shall execute and deliver counterparts to those Ancillary
Transfer Documents required to be executed and delivered by NewCo to effect the
sale and transfer of the Interests pursuant to this Agreement;
          (c) NewCo shall deliver the certificate required to be delivered
pursuant to Section 5.2(c); and
          (d) NewCo shall deliver such other documents and instruments as may be
reasonably required to consummate the transactions contemplated by this
Agreement.
     Section 2.10 Determination of Final Aggregate NBV and Final Additional
Proceeds.
          (a) Set forth on Exhibit B is an estimate prepared by ResCap of the
Aggregate NBV (the “Estimated NBV Schedule”).
          (b) By no later than 30 days after the Closing Date, ResCap shall
deliver to NewCo a written statement (the “Post-Closing Statement”) setting
forth the calculation of (i) Aggregate NBV and (ii) Additional Proceeds,
together with (x) the material documentation supporting such calculations and
(y) a certificate, executed by a duly authorized officer of ResCap, to the
effect that such calculations were made in good faith and are consistent with
the books and records of ResCap and Seller. ResCap agrees to make available to
NewCo, at NewCo’s request, all books and records reasonably requested by NewCo
to verify such calculations. The term “Final Aggregate NBV” means the Aggregate
NBV as set forth in the Post-Closing Statement, subject to adjustment as
provided in subsection (c) below. The term “Final Additional Proceeds” means the
Additional Proceeds as set forth in the Post-Closing Statement.
          (c) To the extent Final Aggregate NBV exceeds $479,172,068 (such
excess amount, the “Excess NBV”), then (i) with respect to those assets used in
the calculation of Transferred Assets that represent the Excess NBV (the “Excess
Assets”), the term “Excluded Assets” shall be deemed to include such Excess
Assets, (ii) all of the right, title and interest of the applicable Subsidiary
in and to such Excess Assets shall be transferred to Seller pursuant to
Section 4.2(a) and (iii) the term “Final Aggregate NBV” shall mean the Aggregate
NBV as set forth in the Post-Closing Statement less the aggregate net book value
of the Excess Assets as recorded on the books of ResCap as of the Cut-Off Date.
The Parties shall, within 30 days after the delivery of the Post-Closing
Statement, reach mutual agreement as to which Transferred Assets shall
constitute Excess Assets pursuant to this Section 2.10(c) or, to the extent the
Parties are unable to reach mutual agreement by the end of such 30-day period,
NewCo shall pay to Seller an amount in cash equal to the product of (i) the
Excess NBV and (ii) 0.4799946.

-7-



--------------------------------------------------------------------------------



 



          (d) To the extent Final Aggregate NBV is less than $479,172,068 (such
excess amount, the “Shortfall NBV”), then (i) the Parties shall, within 30 days
after the delivery of the Post-Closing Statement, reach mutual agreement as to
which additional assets of ResCap and its controlled Affiliates shall be
included as “Transferred Assets” to result in the Aggregate NBV (taking into
account such additional assets) equaling $479,172,068, (ii) such additional
assets shall be deemed to be “Transferred Assets” and ResCap shall, or shall
cause its controlled Affiliate to, sell, convey, transfer, assign and deliver to
NewCo or the Subsidiary designated by NewCo, all of the right, title and
interest of Seller in and to such additional assets and (iii) the term “Final
Aggregate NBV” shall mean the Aggregate NBV as set forth in the Post-Closing
Statement plus the aggregate net book value of such additional assets as
recorded on the books of ResCap as of the Cut-Off Date.
     Section 2.11 Allocation of Purchase Price. A proposed allocation of the
Purchase Price among the Interests and Indirect Interests (an “Allocation”)
shall be set forth on a schedule to be prepared by NewCo and delivered to ResCap
within 90 days following the Closing Date. ResCap shall have a period of thirty
30 days after receipt of the proposed Allocation (the “Review Period”) to review
it. If ResCap does not object to the proposed Allocation in writing during the
Review Period, the Allocation prepared by NewCo shall be the final Allocation
for the Purchase Price. If ResCap provides written notice to NewCo within the
Review Period that ResCap disputes the proposed Allocation, NewCo and ResCap
shall attempt to reach a mutually acceptable agreement regarding the appropriate
Allocation during the thirty-day 30-day period beginning on the date that NewCo
receives the notice from ResCap (the “Negotiation Period”). If NewCo and ResCap
are able to reach a mutually acceptable agreement within the Negotiation Period,
such agreement shall be the final Allocation of the Purchase Price. NewCo and
Seller, or their respective Affiliates as applicable, shall file all Tax Returns
for which they are responsible consistent with the final Allocation and shall
take no position before any taxing authority inconsistent with such Allocation
except (x) to the extent agreed to in writing by NewCo and ResCap, (y) by
subsequent agreement with the Internal Revenue Service following an audit by the
Internal Revenue Service or (z) by a court decision. Notwithstanding the
foregoing, in the event that ResCap provides written notice to NewCo during the
Review Period that it disputes the proposed Allocation and the Parties are
unable to reach a mutually acceptable agreement regarding the appropriate
Allocation within the Negotiation Period, the Parties shall submit the proposed
Allocation to an accounting firm of national standing that is reasonably
acceptable to ResCap and NewCo (the “Independent Auditor”) for review at the
shared (50/50) expense of the parties. The determination of the Independent
Auditor shall be the final allocation under this Section 2.11. ResCap shall act
(and shall be deemed to have acted) on behalf of Seller pursuant to this Section
2.11.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Representations and Warranties of ResCap and Seller. ResCap
represents and warrants, on behalf of itself and Seller, to NewCo as of the date
hereof and as of the Closing Date that, except as set forth in the applicable
sections of the ResCap Disclosure Letter:

-8-



--------------------------------------------------------------------------------



 



          (a) Due Organization. Each of ResCap, Seller and the Subsidiaries is
duly formed, validly existing and in good standing under the laws of its
jurisdiction of formation. ResCap has all requisite limited liability company
power and authority to enter into this Agreement and to carry out its respective
obligations hereunder and to consummate the transactions contemplated hereby.
Seller has all requisite limited liability company power and authority to enter
into the Mutual Release and each Ancillary Transfer Document and to carry out
its obligations thereunder and to consummate the transactions contemplated
thereby. Other than with respect to the Excluded Assets, each of the
Subsidiaries has the requisite limited liability company power and authority to
own its assets and to carry on its business as presently conducted and is duly
qualified to do business and is in good standing (where such concept exists) as
a foreign limited liability company in each jurisdiction in which the nature of
its business or the ownership or leasing of its properties makes such
qualification necessary.
          (b) Binding Effect. The execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
limited liability company action on the part of ResCap. This Agreement has been
duly executed and delivered by ResCap. This Agreement, assuming the due
authorization, execution and delivery by NewCo, constitutes a legally binding
obligation of ResCap, enforceable against ResCap in accordance with its terms,
subject to bankruptcy, insolvency, receivership, moratorium, reorganization or
similar laws affecting the rights of creditors generally. As of the Closing
Date, (i) the execution and delivery of the Mutual Release, and each of the
Ancillary Transfer Documents, the performance of their respective obligations
thereunder and the consummation of the transactions contemplated thereby shall
have been duly authorized by all requisite limited liability company action on
the part of Seller, (ii) the Mutual Release and each of the Ancillary Transfer
Documents shall have been duly executed and delivered by Seller and (iii) the
Mutual Release and each Ancillary Transfer Document, assuming the due
authorization, execution and delivery by NewCo, shall constitute a legally
binding obligation of Seller, enforceable against each such entity in accordance
with its terms, subject to bankruptcy, insolvency, receivership, moratorium,
reorganization or similar laws affecting the rights of creditors generally.
          (c) Consents and Approvals. Except for the consents listed in
Section 3.1(c) of the ResCap Disclosure Letter, no consent, approval, waiver,
authorization, notice or filing is required to be obtained from or made with
(i) any Governmental Entity or self-regulatory organization or (ii) any other
Person, in each case, by ResCap or any of its controlled Affiliates in
connection with the execution, delivery and performance of any Transaction
Document.
          (d) Non-Contravention. The execution, delivery and performance of this
Agreement by ResCap and by ResCap and each of its controlled Affiliates of the
other Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (i) violate
any provision of the organizational documents of the applicable entity,
(ii) subject to receipt of the consents listed in Section 3.1(c) of the ResCap
Disclosure Letter, result in the material breach of, or constitute a material
default under, or result in the termination, cancellation, modification or
acceleration (whether after the filing of notice or the lapse of time or both)
of any material right or obligation of ResCap or any of its controlled
Affiliates under, or result in a loss of any material benefit to which such
party is entitled under, any material Contract, or result in the creation of any

-9-



--------------------------------------------------------------------------------



 



Encumbrance upon any of the Interests, Indirect Interests or the Transferred
Assets, or (iii) subject to receipt of the consents listed in Section 3.1(c) of
the ResCap Disclosure Letter, violate or result in a breach of or constitute a
default under any Law to which ResCap or any of its controlled Affiliates is
subject.
          (e) Transferred Assets; Interests and Indirect Interests; Excluded
Assets; Excluded Employees.
          (i) Seller has full right to sell, assign and transfer all of its
right, title and interest in the Interests to NewCo, subject to receipt of the
consents listed in Section 3.1(c) of the ResCap Disclosure Letter. Seller is the
owner of the Interests, free and clear of any Encumbrances of any nature
whatsoever (except for any such Encumbrances being released prior to or
effective upon the Closing). At the Closing, Seller shall transfer all right,
title and interest in the Interest to NewCo, free and clear of any Encumbrances
of any kind, and, except for those Ancillary Transfer Documents executed and
delivered to NewCo by Seller at Closing, no novations or assignments shall be
necessary to vest NewCo at the Closing with such right, title and interest. The
Interests constitute all of the outstanding membership interests (or other form
of equity- or equity-like interests) of the Direct Subsidiary. All of the
outstanding membership interests of the Indirect Subsidiaries are owned by a
Subsidiary. Each Subsidiary that owns Indirect Interests is the owner of such
Indirect Interests, free and clear of any Encumbrances of any nature whatsoever
(except for any such Encumbrances being released prior to or effective upon the
Closing). One of the Subsidiaries is the owner of each Transferred Asset, free
and clear of any Encumbrances of any nature whatsoever (except for any such
Encumbrances being released prior to or effective upon the Closing). None of the
Transferred Assets have been sold, transferred, conveyed or otherwise disposed
of since the Cut-Off Date, except in accordance with Section 4.2(f) of this
Agreement.
          (ii) The sole business conducted by each Subsidiary is and has been
the ownership of the Transferred Assets, the Excluded Assets, the Indirect
Interests (to the extent applicable) and the model homes, lots, and other assets
previously sold and and except for obligations incurred in the ordinary course
of business consistent with past practice or pursuant to the Transaction
Documents, no Subsidiary has incurred any Liabilities other than the Retained
Liabilities and those Liabilities satisfied in full prior to the Closing. Except
for the Services contemplated to be performed pursuant to Section 4.2(d) of this
Agreement, the Interests, Indirect Interests and Transferred Assets shall, at
Closing, constitute all assets, properties and rights necessary to operate the
Transferred Assets in all material respects as currently operated.
          (iii) The Estimated NBV Schedule has been prepared in good faith and
reflects the aggregate net book value of the Transferred Assets as recorded on
the books of ResCap as of the Cut-Off Date, after giving effect to the exclusion
of the Retained Liabilities.
          (iv) All Liabilities required to be paid prior to or as of 12:01 a.m.
(New York City Time) on the Closing Date by ResCap or any of its Affiliates in
respect of any of the Interests, Indirect Interests or Transferred Assets shall
have been fully paid by

-10-



--------------------------------------------------------------------------------



 



ResCap or the applicable Affiliate, other than obligations incurred in the
ordinary course of business consistent with past practice pursuant to brokerage
or commission agreements to pay broker fees or commissions resulting from the
sale of any assets prior to Closing the proceeds from which sales are delivered
to NewCo at Closing pursuant to Section 4.2(f). Without limiting the generality
of the previous sentence, (i) no deficiency for any Taxes has been asserted or
assessed with respect to any of the Interests, Indirect Interests or Transferred
Assets that has not been satisfied by payment, settled or withdrawn, (b) there
is no audit, claim or controversy currently asserted or threatened in writing
with respect to the any of the Interests, Indirect Interests or Transferred
Assets in respect of any Taxes and (c) there are no Encumbrances or security
interests on any of the Interests, Indirect Interests or Transferred Assets that
arose in connection with any failure to pay any Taxes.
          (v) Set forth on Exhibit C is a list, as of the Cut-Off Date, of the
Excluded Assets prepared in good faith by ResCap. The assets set forth on this
list are referred to as the “Specified Excluded Assets”.
          (f) [Intentionally Omitted].
          (g) Brokers/Finders. No broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the transfer of the Interests
(or the transfer of control of any of the Indirect Interests or Transferred
Assets as a result thereof) pursuant to this Agreement based upon arrangements
made by or on behalf of ResCap or any of its Affiliates with respect to which
NewCo has any obligation or liability.
          (h) No Other Representations or Warranties. Except for the
representations and warranties contained in this Section 3.1, neither ResCap nor
any of its Affiliates or other Persons makes any express or implied
representation or warranty on behalf of ResCap, Seller, the Interest, the
Indirect Interests or the Transferred Assets.
     Section 3.2 Representations and Warranties of NewCo. NewCo represents and
warrants to ResCap as of the date hereof and as of the Closing Date that:
          (a) Due Organization. NewCo is duly organized, validly existing and in
good standing under the laws of its jurisdiction of formation and has all
requisite limited liability company power and authority to enter into this
Agreement and each of the Ancillary Transfer Documents and to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.
          (b) Binding Effect. The execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
limited liability company action of NewCo. This Agreement has been duly executed
and delivered by NewCo. This Agreement, assuming the due authorization,
execution and delivery by ResCap and Seller, constitutes a legally binding
obligation of NewCo, enforceable against NewCo in accordance with its terms,
subject to bankruptcy, insolvency, receivership, moratorium, reorganization or
similar laws affecting the

-11-



--------------------------------------------------------------------------------



 



rights of creditors generally. As of the Closing Date, (i) the execution and
delivery of each Ancillary Transfer Document, the performance of its obligations
thereunder and the consummation of the transactions contemplated thereby shall
have been duly authorized by all requisite limited liability company action of
NewCo, (ii) each Ancillary Transfer Document shall have been duly executed and
delivered by NewCo and (iii) each Ancillary Transfer Document, assuming the due
authorization, execution and delivery by Seller, shall constitute a legally
binding obligation of NewCo, enforceable against NewCo in accordance with its
respective terms, subject to bankruptcy, insolvency, receivership, moratorium,
reorganization or similar laws affecting the rights of creditors generally.
          (c) Consents and Approvals No consent, approval, waiver,
authorization, notice or filing is required to be obtained from or made with
(i) any Governmental Entity or self-regulatory organization or (ii) any other
Person, by NewCo, Cerberus Partners, L.P. or Cerberus Capital Management, L.P.
in connection with the execution, delivery and performance of any Transaction
Document.
          (d) Non-Contravention The execution, delivery and performance by
NewCo, Cerberus Partners, L.P. and Cerberus Capital Management, L.P. of each
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated under each such Transaction Document, do not and will
not (i) violate any provision of the organizational documents of any such
Person, (ii) result in the material breach of, or constitute a material default
under, or result in the termination, cancellation, modification or acceleration
(whether after the filing of notice or the lapse of time or both) of any
material right or obligation of such Person under, or result in a loss of any
material benefit to which such Person is entitled under, any material Contract,
or result in the creation of any Encumbrance upon any of assets of such Person,
or (iii) violate or result in a breach of or constitute a default under any Law
to which such Person is subject.
          (e) Brokers/Finders. No broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the transfer of the Interests
(or the transfer of control of any of the Indirect Interests or Transferred
Assets as a result thereof) pursuant to this Agreement based upon arrangements
made by or on behalf of NewCo with respect to which ResCap or Seller has any
obligation or liability.
          (f) No Other Representations or Warranties. Except for the
representations and warranties contained in this Section 3.2, neither NewCo nor
any of its Affiliates or other Persons makes any express or implied
representation or warranty on behalf of NewCo.
ARTICLE IV
COVENANTS
     Section 4.1 Commercially Reasonable Efforts.
          (a) Each of the Parties shall cooperate and use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and assist and

-12-



--------------------------------------------------------------------------------



 



cooperate with the other Parties to this Agreement in doing, all things
necessary or desirable under applicable Law to consummate, in the most
expeditious manner practicable, the transactions contemplated by this Agreement
and the Transaction Documents.
     Section 4.2 The Separation.
          (a) The Parties acknowledge and agree that, notwithstanding anything
to the contrary in this Agreement, Seller shall retain all right, title and
interest (legal or beneficial) to (including tax ownership in respect of) the
Excluded Assets and Retained Liabilities from and after the Closing. In
furtherance of the previous sentence, (i) ResCap and its controlled Affiliates
shall use their respective commercially reasonable efforts to cause the
Specified Excluded Assets to be transferred from the Subsidiaries to Seller or
one or more controlled Affiliates of ResCap (other than any Subsidiary) as
promptly as practicable after the Closing, (ii) each Party hereto shall, and
shall cause its Affiliates, promptly to execute, acknowledge and deliver any
other assurances or documents or instruments of transfer reasonably requested by
the other Party hereto and necessary to effect such retention of the Excluded
Assets by Seller and (iii) to the extent any Excluded Assets are held by any
Subsidiary after the Closing, then NewCo shall cause such Subsidiary to transfer
such Excluded Assets to Seller or, at ResCap’s direction, one or more controlled
Affiliates of ResCap (other than any Subsidiary). ResCap shall bear all
reasonable out-of-pocket costs and expenses (including reasonable fees and
expenses of outside counsel) incurred by NewCo or any Subsidiary in connection
therewith. From and after the Closing, ResCap shall indemnify and defend NewCo,
its Affiliates (including the Subsidiaries), managing member, officers,
directors, employees, agents, successors and assigns (each a “NewCo Indemnified
Party”) from and against any and all actions, suits, claims, proceedings,
damages, losses, deficiencies, liabilities, penalties, fines, interest, costs,
damages, judgments, amounts paid in settlement and expenses (including, without
limitation, the cost and expenses of any litigations, actions, judgments and
settlements related thereto, and the reasonable costs and expenses of attorneys
and accountants incurred in the investigation or defense thereof or the
enforcement of rights hereunder) (collectively, “Losses”) related to the
Excluded Assets or the Retained Liabilities. Notwithstanding anything to the
contrary in this Agreement, the Parties agree that, in addition to the
indemnification provided to the NewCo Indemnified Parties hereunder, but without
duplication of recovery, the Company shall have the rights specified in
Section 4.2(a) of the ResCap Disclosure Letter. If at any time after the
Closing, NewCo or any Subsidiary receives proceeds or other payments with
respect to any of the Excluded Assets, NewCo shall, or shall cause the
applicable Subsidiary to, (i) accept and hold such proceeds or payments in trust
for the account and sole benefit of Seller and have no equitable or beneficial
interest in any such proceeds or payments and (ii) deliver such proceeds and
payments (free of any withholding, setoff, recoupment or deduction of any kind
except as required by applicable Law) promptly (but in any event no later than
three Business Days after the date on which such Person receives such proceeds
or payment) to Seller, when necessary or appropriate, with NewCo’s or a
Subsidiary’s endorsement, as applicable, (without recourse, representation or
warranty).
          (b) Prior to the Closing, ResCap and each of the Subsidiaries shall
effect, or cause to be effected (i) the transfer of the employment services of
the Excluded Employees from each applicable Subsidiary to ResCap or a controlled
Affiliate of ResCap (other than the Subsidiaries) and (ii) the assumption by
ResCap of the Retained Liabilities arising out of the

-13-



--------------------------------------------------------------------------------



 



Excluded Employees (the “Employee Separation”). The Employee Separation will be
deemed effective for legal, accounting and other computational purposes as of
11:59 p.m. (New York City Time) on the Business Day immediately preceding the
Closing Date. From and after the effective time of the Employee Separation, none
of the Subsidiaries shall have any responsibility for, and ResCap shall
indemnify and defend each of the NewCo Indemnified Parties from and against, any
Losses related to all current or former employees (including the Excluded
Employees), and, to the extent a Retained Liability, contractors or consultants
of a Subsidiary.
          (c) Within 30 days after the Closing, ResCap shall deliver to NewCo
true, correct and complete list, as of the Closing Date, of (i) the Excluded
Assets and (ii) Retained Liabilities, together with an officer’s certificate to
the effect that such lists have been prepared in accordance with this
Section 4.2(c).
          (d) From and after the Closing, ResCap shall, or shall cause one of
its controlled Affiliates (other than any Subsidiary) to, provide NewCo and the
Subsidiaries with the services identified on the Servicing Agreement Term Sheet
until the expiration of the applicable term set forth thereon, upon the terms
and subject to the conditions therein. NewCo shall, or shall cause one of its
Subsidiaries to, timely pay all costs required to be paid thereunder for such
services. The terms and conditions set forth in the Servicing Agreement Term
Sheet shall be deemed to be operative covenants under this Agreement. As
promptly as practicable after the Closing, the Parties shall negotiate in good
faith and enter into a definitive servicing agreement in form and substance to
be mutually agreed upon and consistent with the Servicing Agreement Term Sheet.
          (e) Prior to Closing, ResCap shall, or shall cause one of its
controlled Affiliates to, contribute to the capital of the Direct Subsidiary the
outstanding promissory note issued by the Direct Subsidiary to Residential
Funding Company, LLC in the amount of approximately $800,000.
          (f) To the extent that, during the period from the Cut-Off Date to the
Closing, there has been any, direct or indirect, sale, transfer, conveyance of
other disposition of any assets of a Subsidiary that would have constituted
Transferred Assets had such assets been owned by such Subsidiary as of the
Closing Date, then, (i) prior to the Closing, ResCap shall promptly notify NewCo
of such action or proposed action and (ii) NewCo shall have the right to receive
at Closing from ResCap the proceeds from the sale of such asset.
          (g) From and after the Closing, NewCo shall indemnify and defend
ResCap, its Affiliates, managing member, officers, directors, employees, agents,
successors and assigns (each a “ResCap Indemnified Party”) from and against any
and all Losses arising out of the ownership of the Interests, Indirect Interests
or any of the Transferred Assets after the Closing, except to the extent such
Losses arise out of the Excluded Assets or constitute Retained Liabilities.
     Section 4.3 Further Assurances. From time to time after the Closing Date,
each Party hereto shall, and shall cause its Affiliates, promptly to execute,
acknowledge and deliver any other assurances or documents or instruments of
transfer reasonably requested by the other Party hereto and necessary for the
requesting Party to satisfy obligations hereunder or to obtain the

-14-



--------------------------------------------------------------------------------



 



benefits of the transactions contemplated hereby. Without limiting the
generality of the foregoing, to the extent that NewCo discovers following
Closing that any asset that was intended to be transferred pursuant this
Agreement was not transferred at Closing, ResCap shall or shall cause its
Affiliates promptly to assign and transfer to NewCo all right, title and
interest in such asset. As soon as practicable after Closing (but in any event
by no later than 30 days thereafter), ResCap shall deliver to NewCo a schedule
(i) identifying the Transferred Assets owned by each Subsidiary as of the
Closing Date and (ii) such other information concerning the Transferred Assets
as reasonably requested by NewCo.
     Section 4.4 Tax Matters.
          (a) Seller shall be liable for and Seller shall pay, or cause to be
paid, any and all Taxes applicable to the Interests, Indirect Interests or
Transferred Assets attributable to periods (or portions thereof) ending on or
before the Closing Date. NewCo shall be liable for and shall pay all Taxes
applicable to the Interests, Indirect Interests or Transferred Assets
attributable to periods (or portions thereof) beginning on the day after the
Closing Date.
          (b) Seller or NewCo, as the case may be, shall promptly reimburse any
Tax paid by the other party all or a portion of which Tax is the responsibility
of Seller or NewCo in accordance with the terms of this Section 4.4. Within a
reasonable time prior to the payment of any such Tax, the party paying such Tax
shall give notice to the other party of the Tax payable and the portion that is
the liability of each party, although failure to do so shall not relieve the
other party from its liability hereunder except to the extent that it is
materially prejudiced by such delay.
          (c) After the Closing, Seller and NewCo shall, as reasonably requested
by the other, (i) assist the other party in preparing any Tax Returns relating
to the Interests, Indirect Interests or Transferred Assets which such other
party is responsible for preparing and filing; (ii) cooperate fully in preparing
for any audit of, or dispute with taxing authorities regarding, and any judicial
or administrative proceeding relating to, liability for Taxes, in the
preparation or conduct of litigation or investigation of claims, and in
connection with the preparation of financial statements or other documents to be
filed with any taxing authority, in each case with respect to the Interests,
Indirect Interests or Transferred Assets; (iii) make available to the other and
to any taxing authority as reasonably requested all information, records, and
documents relating to Taxes relating to the Interests, Indirect Interests or
Transferred Assets; (iv) provide timely notice to the other party in writing of
any pending or threatened Tax audits or assessments relating to the Interests,
Indirect Interests or Transferred Assets for taxable periods for which the other
party is responsible under this Section 4.4; and (v) furnish the other party
with copies of all correspondence received from any taxing authority in
connection with any taxable audit or information request with respect to any Tax
periods for which the other is responsible under this Section 4.4. Until the
seventh anniversary of the Closing Date, Seller will, to the extent necessary in
connection with any Taxes (including the tax basis of any acquired asset) or
other matters relating to the Interests, Indirect Interests or Transferred
Assets for any period ending at or prior to the Closing, and without charge to
NewCo, retain all original books, records and other documents and all
electronically archived data not deliverable to NewCo at Closing related to the
Interests, Indirect Interests or Transferred Assets. Any information obtained
pursuant to this Section 4.4 or pursuant to any other Section hereof providing
for the sharing of information or

-15-



--------------------------------------------------------------------------------



 



review of any Tax Return or other schedule relating to Taxes shall be kept
confidential by the Parties, except to the extent such information is required
to be disclosed by Law, regulation or judicial order.
          (d) Notwithstanding anything in this Section 4.4 or otherwise in this
Agreement to the contrary, Seller shall pay, on a timely basis, all applicable
transfer, sales, use, recording, registration and other similar Taxes
(collectively, the “Transfer Taxes”) arising out of (i) the sale of the
Interests to NewCo or (ii) the transfer of the Excluded Assets from any
Subsidiary to ResCap or any of its controlled Affiliates. Seller shall prepare
and file, and NewCo shall cooperate in the preparation and filing of, all Tax
Returns regarding any Transfer Taxes that become payable in connection with the
transactions contemplated by this Agreement.
ARTICLE V
CONDITIONS TO CLOSING
     Section 5.1 Conditions to the Obligations of each of the Parties. The
obligations of the Parties hereto to effect the Closing are subject to the
satisfaction of the following conditions:
          (a) No Injunctions or Restraints; Illegality. No judgment, order,
injunction or decree issued by any court or agency of competent jurisdiction or
other legal restraint or prohibition preventing the transactions contemplated by
this Agreement or the other Transaction Documents shall be in effect and no
statute, rule, regulation, order, injunction or decree shall have been enacted,
promulgated or enforced by any Governmental Entity that prohibits or makes
illegal the consummation of the transactions contemplated by this Agreement or
the other Transaction Documents.
     Section 5.2 Conditions to the Obligations of ResCap and Seller. The
obligations of ResCap and Seller to effect the Closing are subject to the
satisfaction of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of NewCo contained in this Agreement shall be true and correct in all material
respects as of the date hereof and at and as of the Closing, as if made at and
as of such time (or if made as of a specific date, at and as of such date);
provided, that the representations and warranties set forth in Sections 3.2(a),
3.2(b) and 3.2(e) shall be true and correct in all respects.
          (b) Covenants. NewCo shall have performed in all material respects all
of its obligations hereunder required to be performed by NewCo at or prior to
the Closing Date.
          (c) Certificate. NewCo shall have delivered to ResCap a certificate,
signed by a duly authorized representative of NewCo and dated the Closing Date,
to the effect that the conditions set forth in Sections 5.2(a) and (b) have been
satisfied.
     Section 5.3 Conditions to the Obligations of NewCo. The obligations of
NewCo to effect the Closing are subject to the satisfaction of the following
conditions:

-16-



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties. The representations and warranties
of ResCap contained in this Agreement shall be true in all material respects as
of the date hereof and at and as of the Closing, as if made at and as of such
time (or if made as of a specific date, at and as of such date); provided, that
the representations and warranties set forth in Sections 3.1(a), 3.1(b) and
3.1(e)(i) through (iv) shall be true and correct in all respects.
          (b) Covenants. ResCap shall have, and shall have caused each of its
controlled Affiliates to have, performed in all material respects all of their
respective obligations hereunder required to be performed by such Person at or
prior to the Closing Date.
          (c) Consents and Approvals. All material consents, approvals and
authorizations required to be obtained by ResCap or any of its Affiliates to
consummate the sale of the Interests to NewCo (and thereby the transfer of the
control of the Indirect Interests and Transferred Assets) pursuant to this
Agreement shall have been obtained or made (without the imposition of any
limitations, restrictions or conditions applicable to NewCo, the Interests,
Indirect Interests, the Transferred Assets, the Investor or any of the
Investor’s Affiliates).
          (d) Exchange Offer. ResCap and its Affiliates shall have consummated
the offers to exchange and offers to purchase for cash made by ResCap pursuant
to the confidential offering memorandum and consent solicitation statement dated
as of May 5, 2008 (the “OM”), including the issuance of the “new notes” (as
defined in the OM), on the terms and conditions set forth in the OM.
          (e) Certificate. ResCap shall have delivered to NewCo a certificate,
signed by a duly authorized officer of ResCap and dated the Closing Date, to the
effect that the conditions set forth in Sections 5.3(a) through (d) and (f) have
been satisfied.
          (f) Employee Separation. ResCap and its controlled Affiliates shall
have consummated the Employee Separation.
ARTICLE VI
TERMINATION
     Section 6.1 Termination. This Agreement may be terminated at any time prior
to the Closing:
          (a) by written agreement of ResCap and NewCo;
          (b) by any Party, upon written notice to the other Parties, in the
event that the Closing does not occur on or before 5:00 p.m. (New York City
Time) on June 9, 2008; or
          (c) by any Party, upon written notice to the other Parties, in the
event that any Law shall be enacted or any Governmental Entity shall have issued
any order, decree or injunction or taken any other action restraining, enjoining
or prohibiting any of the transactions contemplated by this Agreement or the
other Transaction Documents, and such order, decree, injunction or other action
shall have become final and nonappealable.

-17-



--------------------------------------------------------------------------------



 



     Section 6.2 Effect of Termination. In the event of any termination of this
Agreement as provided in Section 6.1, this Agreement (other than this
Section 6.2 and Article VII, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by overnight
courier or by facsimile (with confirmation copies delivered personally or by
courier on or before the third Business Day after such facsimile delivery) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

         
 
  If to ResCap:   GMAC Model Home Finance I, LLC
 
      c/o Residential Funding Company, LLC
 
      One Meridian Crossings
 
      Suite 100
 
      Minneapolis, MN 55423
 
      Attention: President
 
                       Business Capital Group
 
      Telephone No.: (952) 857-6958
 
      Telecopier No.: (952) 857-6943
 
       
 
  With a copy to:   Residential Funding Company, LLC
 
      One Meridian Crossings
 
      Suite 100
 
      Minneapolis, MN 55423
 
      Attention: Chief Counsel
 
                       Business Capital Group
 
      Telephone No.: (952) 857-6911
 
      Telecopier No.: (952) 857-6949
 
       
 
      and
 
       
 
      Skadden, Arps, Slate, Meagher & Flom LLP
 
      One Rodney Square
 
      Wilmington, DE 19801
 
      Attention: Allison Land
 
      Facsimile: 888-329-3021

-18-



--------------------------------------------------------------------------------



 



         
 
  If to NewCo:   CMH Holdings LLC
 
      c/o Cerberus Capital Management, L.P.
 
      299 Park Avenue
 
      New York, NY 10171
 
      Attention: Mark A. Neporent
 
      Facsimile: (212) 891-1540
 
       
 
  With a copy to:   Schulte Roth & Zabel LLP
 
      919 Third Avenue
 
      New York, New York 10022
 
      Attention: John M. Pollack
 
      Facsimile: (212) 593-5955

     Copies to be sent as indicated above shall be courtesy copies and failure
to deliver any such courtesy copies shall not invalidate any notice properly
delivered to ResCap or NewCo as set forth above.
     Section 7.2 Amendment; Waiver. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by ResCap and NewCo, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
     Section 7.3 No Assignment or Benefit to Third Parties. This Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
respective successors, legal representatives and permitted assigns. No Party to
this Agreement may assign any of its rights or delegate any of its obligations
under this Agreement, by operation of Law or otherwise, without the prior
written consent of the other Parties hereto. Nothing in this Agreement, express
or implied, is intended to confer upon any Person other than ResCap, Seller,
NewCo and the Subsidiaries and each of their respective successors, legal
representatives and permitted assigns, any rights or remedies under or by reason
of this Agreement; provided, that, the NewCo Indemnified Parties (solely with
respect to their indemnification rights pursuant to this Agreement) and the
ResCap Indemnified Parties (solely with respect to their indemnification rights
pursuant to this Agreement) shall be third party beneficiaries of such Sections
of this Agreement, entitled to enforce those specified provisions hereof.
     Section 7.4 Entire Agreement. This Agreement (including the Exhibits and
the ResCap Disclosure Letter hereto) and the other Transaction Documents contain
the entire agreement between the parties hereto with respect to the subject
matter hereof and thereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters; provided,
however, that the commitment letter entered into on June 2, 2008 (the
“Commitment Letter”) between ResCap and the Investors (as defined in the
Commitment Letter) shall remain in full force and effect until the Closing when
it shall automatically terminate and become null and void; provided, further,
the obligation of ResCap to reimburse the Investors for all reasonable fees and
expenses incurred by or on behalf of such Investors or any of their Affiliates

-19-



--------------------------------------------------------------------------------



 



in connection with the negotiation, preparation, execution and delivery of the
Commitment Letter, this Agreement, the Purchase Agreement and the other
Transaction Documents (other than the fees and expenses of Schulte Roth & Zabel
LLP incurred by such Investors in connection therewith, which shall be borne by
such Investors) shall remain in full force and effect.
     Section 7.5 Fulfillment of Obligations. Any obligation of any Party to any
other Party under this Agreement, which obligation is performed, satisfied or
fulfilled completely by an Affiliate of such Party, shall be deemed to have been
performed, satisfied or fulfilled by such Party.
     Section 7.6 Expenses. Except as otherwise specified in this Agreement, in
the Commitment Letter or in any other Transaction Document, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby and thereby shall be paid by the Party incurring such costs
and expenses, whether or not the Closing shall have occurred.
     Section 7.7 Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. Any action or proceeding in respect of any claim arising
out of or related to this Agreement or the transactions contained in or
contemplated hereby against any Party hereto shall be brought in the Chancery
Court of the State of Delaware, any other state court of the State of Delaware
or the United States District Court for the District of Delaware (the “Chosen
Courts”), and solely in connection with claims arising under this Agreement or
the transactions that are the subject of this Agreement, each party:
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party hereto and
(iv) agrees that service of process upon such Party in any such action or
proceeding shall be effective if notice is given in accordance with Section 7.1
of this Agreement. Each Party hereto irrevocably waives any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.
     Section 7.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
     Section 7.9 Headings. The heading references herein and the table of
contents hereof are for convenience purposes only, and shall not be deemed to
limit or affect any of the provisions hereof.
     Section 7.10 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable

-20-



--------------------------------------------------------------------------------



 



and equitable provision shall be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
     Section 7.11 Survival of Representations, Warranties and Covenants. The
representations and warranties set forth in Article III of this Agreement shall
survive the Closing until the second anniversary of the Closing Date, except
that the representations and warranties set forth in Sections 3.1(a) through
3.1(e)(i), 3.1(g), and 3.2(a) through 3.2(e) shall survive the Closing until the
expiration of the applicable statute of limitations. The covenants in this
Agreement shall survive the Closing indefinitely.
     Section 7.12 Commitment Regarding Actions of Controlled Affiliates. With
respect to any covenant requiring any controlled Party or controlled Affiliate
of a Party to take an action or omit to take an action, such Party shall cause
such controlled Affiliate to comply with such covenant. Any failure by any
Party’s controlled Affiliates to do so shall also constitute a breach of such
covenant by such Party.
     Section 7.13 Specific Performance. Each Party acknowledges that money
damages would be both incalculable and an insufficient remedy for any breach of
this Agreement by such party and that any such breach would cause the other
Party hereto irreparable harm. Accordingly, each Party hereto also agrees that,
in the event of any breach or threatened breach of the provisions of this
Agreement by such Party, the other Party hereto shall be entitled to equitable
relief without the requirement of posting a bond or other security, including in
the form of injunctions and orders for specific performance.
[Signature Page Follows]

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed or caused this Agreement to
be executed as of the date first written above.

            RESIDENTIAL CAPITAL, LLC
      By:   /s/ James N. Young         Name:   James N. Young        Title:  
Chief Financial Officer        GMAC MODEL HOME FINANCE I, LLC
      By:   /s/ Michael J. Franta         Name:   Michael J. Franta       
Title:   President        CMH HOLDINGS LLC
      By: Cerberus Capital Management, L.P.,
its Manager               By:   /s/ Jeffrey Lomasky         Name:   Jeffrey
Lomasky        Title:   Senior Managing Director     

-22-



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Transferred Assets
Each of the 1,614 model homes identified on Attachment 1 under the heading
“Transferred Asset”.
The Palm Valley (Phoenix, AZ) lot project identified on Attachment 1 under the
heading “Transferred Asset”.

-23-



--------------------------------------------------------------------------------



 



TRANSFERRED ASSETS

                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
4099
  LN(3)   HERITAGE PINES -VILLAS   PASCO   11633 VISTA ROYAL DRIVE   HUDSON   FL
4100
  LN(3)   HERITAGE PINES -VILLAS   PASCO   11629 VISTA ROYAL DRIVE   HUDSON   FL
5314
  RY   AVALON   Orange   3954 AVALON PARK BOULEVARD   Orlando   FL
5604
  HV   TRINITY LAKE   Guilford   4303 HARBOR RIDGE DRIVE   Greensboro   NC
5666
  KB   BERDOLL   Travis   5509 TESSA COVE   Austin   TX
5852
  RY   ROGERS MILL   Spartanburg   108 ROGERS MILL DRIVE   Duncan   SC
5854
  RY   ROGERS MILL   Spartanburg   120 ROGERS MILL DRIVE   Duncan   SC
5855
  RY   ROGERS MILL   Spartanburg   116 ROGERS MILL DRIVE   Duncan   SC
6045
  HV   FOUR SEASONS AT METEDECONK LAKES   OCEAN   18 BALMORAL COURT   JACKSON  
NJ
6046
  HV   FOUR SEASONS AT METEDECONK LAKES   Ocean   16 BALMORAL COURT   Jackson  
NJ
6047
  HV   FOUR SEASONS AT METEDECONK LAKES   Ocean   12 BALMORAL COURT   Jackson  
NJ
6049
  HV   FOUR SEASONS AT METEDECONK LAKES   Ocean   6 BALMORAL COURT   Jackson  
NJ
6050
  HV   FOUR SEASONS AT METEDECONK LAKES   Ocean   22 BALMORAL COURT   JACKSON  
NJ
6056
  RY   GLEN VILLAGE   Forsyth   6002 BROOKSTONE RIDGE DRIVE   Winston Salem   NC
6099
  RY   CREEKSIDE MEADOWS   Marion   10943 CREEKSIDE MEADOWS DRIVE   Indianapolis
  IN
6133
  KB   LAKES OF BRIDGEWATER   Harris   21527 DALTON SPRINGS LANE   Katy   TX
6221
  RY   THORNTON GROVE   Warren   728 OAK FOREST DRIVE   Morrow   OH
6252
  HV   TWIN CREEKS   Collin   1212 RIO GRANDE COURT   Allen   TX
6321
  HV   BROOKSTONE   Guilford   1001 HIGHSTONE DRIVE   Greensboro   NC
6366
  NU   CLUBLANDS OF JOLIET   Kendall   2308 COVINGTON COURT   Plainfield   IL
6368
  NU   CLUBLANDS OF JOLIET   Kendall   2312 COVINGTON COURT   Plainfield   IL
6484
  HV   FOUR SEASONS AT SOUTH KNOLLS   OCEAN   10 STAMFORD DRIVE   JACKSON   NJ
6485
  HV   FOUR SEASONS AT SOUTH KNOLLS   OCEAN   8 STAMFORD DRIVE   JACKSON   NJ
6486
  HV   FOUR SEASONS AT SOUTH KNOLLS   OCEAN   6 STAMFORD DRIVE   JACKSON   NJ
6502
  KB   KENSWICK   Harris   21214 LINDEN HILLS   Humble   TX
6503
  KB   KENSWICK   Harris   21218 LINDEN HILLS   Humble   TX
6504
  KB   KENSWICK   Harris   21202 LINDEN HILLS   Humble   TX
6505
  KB   KENSWICK   Harris   21206 LINDEN HILLS   Humble   TX
6506
  KB   HERITAGE PARK   Harris   2610 MIDNIGHT STAR CIRCLE   Friendswood   TX
6518
  KB   CYPRESS RIDGE   Harris   18110 SHADY CYPRESS LANE   Cypress   TX
6519
  KB   CYPRESS RIDGE   Harris   18114 SHADY CYPRESS LANE   Cypress   TX
6520
  KB   CYPRESS RIDGE   Harris   18118 SHADY CYPRESS LANE   Cypress   TX
6529
  HV   HUNTERS RIDGE   Collin   2510 DEER RUN COURT   Melissa   TX
6649
  KB   IDAHO CREEK   Weld   10654 BUTTE DRIVE   Longmont   CO

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
6851
  HV   COMPASS POINTE   Anne Arundel   1502 DEVERE DRIVE   Pasadena   MD
6873
  HV   WOODMORE ESTATES   Prince Georges   14306 DRIFTWOOD ROAD   Bowie   MD
6904
  KB   UNIVERSITY PARK   Williamson   61 JAN LANE   Georgetown   TX
6909
  KB   WATERLEAF   Hays   111 CERMENO COVE   Kyle   TX
6912
  KB   WATERLEAF   Hays   110 CERMENO COVE   Kyle   TX
7120
  LN(4)   RIDGEVIEW AT EAGLE BEND   Arapahoe   22165 E DRY CREEK PLACE   Aurora
  CO
7250
  LN(4)   PARKVIEW HILLS   Tarrant   4728 WATERFORD DRIVE   Fort Worth   TX
7306
  LN(4)   HERITAGE GRAND   Fort Bend   5027 SOUTHBEND PARK LN   Katy   TX
7307
  LN(4)   HERITAGE GRAND   Fort Bend   25207 SOUTHBEND PARK CT   Katy   TX
7308
  LN(4)   HERITAGE GRAND   Fort Bend   25203 SOUTHBEND PARK CT   Katy   TX
7309
  LN(4)   HERITAGE GRAND   Fort Bend   25206 SOUTHBEND PARK CT   Katy   TX
7324
  LN(4)   HUTTO PARKE   Williamson   201 WILEY STREET   Hutto   TX
7518
  KB   LAKE PARKS   Dallas   5323 MAVERICK DR.   Grand Prairie   TX
7520
  KB   LAKE PARKS   Dallas   5319 MAVERICK DR.   Grand Prairie   TX
7535
  LN(4)   HIGHLAND PARK   Travis   600 KINGSTON LACY BLVD.   Pflugerville   TX
7564
  KB   SPRINGBROOK   Montgomery   6003 Wildsage Court   Spring   TX
7628
  TO   VISTANCIA   Maricopa   29502 N. 123RD LANE   Peoria   AZ
7629
  TO   VISTANCIA   Maricopa   29478 N. 123RD LANE   Peoria   AZ
7630
  TO   VISTANCIA   Maricopa   29454 N. 123RD LANE   Peoria   AZ
7631
  TO   VISTANCIA   Maricopa   29435 N. 123RD LANE   Peoria   AZ
7632
  TO   VISTANCIA   Maricopa   29459 N. 123RD LANE   Peoria   AZ
7633
  TO   VISTANCIA   Maricopa   29483 N. 123RD LANE   Peoria   AZ
7634
  TO   VISTANCIA   Maricopa   29507 N. 123RD LANE   Peoria   AZ
7635
  TO   VISTANCIA   Maricopa   29531 N. 123RD LANE   Peoria   AZ
7636
  TO   VISTANCIA   Maricopa   29555 N. 123RD LANE   Peoria   AZ
7687
  LN(4)   LAKECREST   Brazoria   24427 LANNING DRIVE   Katy   TX
7688
  LN(4)   LAKECREST   Brazoria   24431 LANNING DRIVE   Katy   TX
7692
  LN(4)   SAVANNAH   Harris   5511 LILYWOOD LANE   Rosharon   TX
7759
  MCLG(SL)   TRINITY OAKS   Bexar   26903 REDSTONE HILL   San Antonio   TX
7927
  TO   VILLAGES AT RANCHO EL DORADO   Pinal   43504 W. SNOW DRIVE   Maricopa  
AZ
7928
  TO   VILLAGES AT RANCHO EL DORADO   Pinal   43486 W. SNOW DRIVE   Maricopa  
AZ
7929
  TO   VILLAGES AT RANCHO EL DORADO   Pinal   43466 W. SNOW DRIVE   Maricopa  
AZ
7998
  TO   LA ALDEA   Maricopa   524 N. RANGER TRAIL   Gilbert   AZ
7999
  TO   LA ALDEA   Maricopa   522 N. RANGER TRAIL   Gilbert   AZ
8000
  TO   LA ALDEA   Maricopa   520 N. RANGER TRAIL   Gilbert   AZ

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
8011
  TO   THORNHILL GRANDE   Orange   17730 AYSHIRE STREET   Orlando   FL
8012
  TO   THORNHILL GRANDE   Orange   17736 AYSHIRE STREET   Orlando   FL
8030
  LN(4)   VILLAGES OF HIDDEN LAKE   Travis   18716 DEEP WATER DRIVE  
Pflugerville   TX
8045
  HV   HIRST FARM   Loudoun   969 DEVONSHIRE CIRCLE   Purcellville   VA
8070
  TO   WATERBROOK FALLS   Duval   9929 LANCASHIRE DRIVE   Jacksonville   FL
8121
  HV   FALCON RANCH   Fort Bend   2315 FALCON KNOLL LANE   Katy   TX
8132
  LN(4)   HUNTERS CROSSING   Bastrop   103 PECCARY PASS   Bastrop   TX
8141
  KB   SABLE GLEN   Fulton   5430 SABLE BAY POINTE   Union City   GA
8169
  TO   ANTHEM WEST UNIT II   Maricopa   4516 W. RUSHMORE DR   Phoenix   AZ
8202
  KB   CYPRESS RIDGE   Harris   15706 KING CYPRESS   Cypress   TX
8203
  KB   NORTHERN POINT   Harris   12214 WINDSOR BAY CT   Tomball   TX
8204
  KB   NORTHERN POINT   Harris   12218 WINDSOR BAY CT   Tomball   TX
8206
  KB   NORTHERN POINT   Harris   12227 WINDSOR BAY CT   Tomball   TX
8208
  KB   NORTHERN POINT   Harris   12231 WINDSOR BAY CT   Tomball   TX
8247
  HV   CYPRESS VILLAGE   Brazoria   6103 HUBELL DRIVE   Pearland   TX
8251
  LN(5)   CLEAR BROOK LANDING — COTTAGE   Harris   12014 BACK BAY RIDGE WAY  
Pearland   TX
8252
  HV   VISTA WEST ADDITION   Tarrant   1004 PRAIRIE HEIGHTS DRIVE   Fort Worth  
TX
8253
  HV   VISTA WEST ADDITION   Tarrant   1000 PRAIRIE HEIGHTS DRIVE   Fort Worth  
TX
8275
  HV   ROLLING CREEK   Harris   18710 OAK BREEZE   Houston   TX
8291
  HV   LONE OAK VILLAGE   Harris   17810 PLACID OAK COURT   Cypress   TX
8362
  LN(5)   KENSINGTON PLACE   Clark   3584 ASHFORD GROVE STREET   Las Vegas   NV
8386
  LN(5)   WRIGHT FARM   Loudoun   37928 WRIGHT FARM DRIVE   Purcellville   VA
8388
  LN(5)   COLONIAL HERITAGE   James City   4805 CONSTITUTION   Williamsburg   VA
8389
  LN(5)   COLONIAL HERITAGE   James City   4800 CONSTITUTION   Williamsburg   VA
8410
  MCLG(SL)   WILSHIRE VALLEY   Tarrant   5201 HILLCROFT   Ft. Worth   TX
8426
  HV   HARBOR BAY ESTATES   Ottawa   2079 S. HARBOR BAY DR   PORT CLINTON   OH
8450
  NU   CLUBLANDS OF ANTIOCH   Lake   1204 OAK SHORE LANE   Antioch   IL
8460
  NU   PRAIRIE RIDGE   Grundy   1138 CONEFLOWER COURT   Minooka   IL
8461
  LN(5)   COLONIAL HERITAGE   James City   4801 CONSTITUTION   Williamsburg   VA
8462
  LN(5)   COLONIAL HERITAGE   James City   4809 CONSTITUTION   Williamsburg   VA
8463
  LN(5)   COLONIAL HERITAGE   James City   4815 CONSTITUTION   Williamsburg   VA
8470
  LN(5)   COLONIAL HERITAGE   James City   4819 CONSTITUTION   Williamsburg   VA
8471
  LN(5)   COLONIAL HERITAGE   James City   4804 CONSTITUTION   Williamsburg   VA
8497
  LN(5)   HERITAGE HARBOUR   Manatee   7020 CHATUM LIGHT RUN   Bradenton   FL
8504
  LN(5)   STONEYBROOK @ GATEWAY   LEE   9883 BLUE STONE CIRCLE   Fort Myers   FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
8505
  LN(5)   STONEYBROOK @ GATEWAY   LEE   9877 BLUE STONE CIRCLE   Fort Myers   FL
8510
  HV   STONELAKES ESTATES   Collin   11085 WELLSHIRE DRIVE   McKinney   TX
8584
  KB   RIDGE MILL   Cherokee   404 RAMBLE WAY   Acworth   GA
8588
  TO   VENETIAN BAY   VOLUSIA   471 VENETIAN VILLA DR   NEW SMYRNA   FL
8594
  LN(5)   BAY COLONY VILLAS   Galveston   207 DRAKE RUN LANE   Dickinson   TX
8595
  LN(5)   BAY COLONY VILLAS   Galveston   205 DRAKE RUN LANE   Dickinson   TX
8603
  TW   MIRASOL BUILDING   Palm Beach   109 PORTO VECCHIO WAY   Palm Beach
Gardens   FL
8604
  TW   MIRASOL BUILDING   Palm Beach   107 PORTO VECCHIO WAY   Palm Beach
Gardens   FL
8605
  TW   MIRASOL BUILDING   Palm Beach   105 PORTO VECCHIO WAY   Palm Beach
Gardens   FL
8606
  TW   AVALON @ SEVEN MEADOWS 80`   Fort Bend   7803 CATALINA   Katy   TX
8634
  MC(SL)   GEYSER PEAK   Clark   1008 WINDWALKER AVENUE   NORTH LAS VEGAS   NV
8635
  MC(SL)   GEYSER PEAK   Clark   1004 WINDWALKER AVENUE   NORTH LAS VEGAS   NV
8636
  MC(SL)   GEYSER PEAK   Clark   980 WINDWALKER AVENUE   NORTH LAS VEGAS   NV
8637
  MC(SL)   GEYSER PEAK   Clark   976 WINDWALKER AVENUE   NORTH LAS VEGAS   NV
8638
  MCLG(SL)   SPRING CREEK COURT   Harris   6410 HAWTHORNE CREEK   Spring   TX
8667
  MCLG(SL)   CRAWFORD FARMS   Tarrant   9817 CRAWFORD FARMS   Ft. Worth   TX
8687
  TO   CASA DEL REY   Maricopa   10433 W LOUISE DRIVE   Peoria   AZ
8688
  TO   CASA DEL REY   Maricopa   10435 W LOUISE DRIVE   Peoria   AZ
8689
  TO   CASA DEL REY   Maricopa   10437 W LOUISE DRIVE   Peoria   AZ
8691
  TO   CASA DEL REY   Maricopa   10362 W LOS GATOS DRIVE   Peoria   AZ
8692
  TO   CASA DEL REY   Maricopa   10352 W LOS GATOS DRIVE   Peoria   AZ
8693
  TO   CASA DEL REY   Maricopa   21926 N 103RD LANE #368   Peoria   AZ
8694
  TO   CASA DEL REY   Maricopa   21926 N 103RD LANE #369   Peoria   AZ
8695
  TO   CASA DEL REY   Maricopa   21926 N 103RD LANE #370   Peoria   AZ
8696
  MC(SL)   CANOA RANCH   Pima   5625 S. ACACIA CANYON PLACE   Green Valley   AZ
8697
  MC(SL)   CANOA RANCH   Pima   5623 S. ACACIA CANYON PLACE   Green Valley   AZ
8698
  MC(SL)   CANOA RANCH   Pima   5621 S. ACACIA CANYON PLACE   Green Valley   AZ
8699
  MC(SL)   CANOA RANCH   Pima   5619 S. ACACIA CANYON PLACE   Green Valley   AZ
8700
  MC(SL)   CANOA RANCH   Pima   5617 S. ACACIA CANYON PLACE   Green Valley   AZ
8701
  MC(SL)   CANOA RANCH   Pima   5615 S. ACACIA CANYON PLACE   Green Valley   AZ
8702
  MC(SL)   SORREL RANCH SF   Pima   5613 S. ACACIA CANYON PLACE   Green Valley  
AZ
8703
  MC(SL)   CANOA RANCH   Pima   5611 S. ACACIA CANYON PLACE   Green Valley   AZ
8764
  LN(5)   CYPRESS FALLS   Harris   6406 CASTLE FALLS COURT   Houston   TX
8810
  LN(5)   CYPRESS TERRACE   Harris   3035 CYPRESS ISLAND DRIVE   Houston   TX
8814
  KB   TRINITY FOREST   Dallas   6243 TRINITY CREEK DR.   Dallas   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
8816
  KB   TOWNLAKES   Lee   18341 PINE NUT COURT   LeHigh Acres   FL
8820
  KB   CAPE CORAL   Lee   965 CHIQUITA BOULEVARD. UNIT 63   Cape Coral   FL
8822
  KB   SENDERA RANCH   TARRANT   13225 RAGGED SPUR COURT   Fort Worth   TX
8823
  KB   SENDERA RANCH   TARRANT   13229 RAGGED SPUR COURT   Fort Worth   TX
8842
  KB   KENSWICK I — 103   Harris   8119 LIBERTY POINT LANE   Humble   TX
8843
  KB   KENSWICK I — 103   Harris   8123 LIBERTY POINT LANE   Humble   TX
8868
  KB   HERITAGE RIDGE   Coweta   7 BROOKVIEW DRIVE   Newnan   GA
8869
  KB   HERITAGE RIDGE   Coweta   3 BROOKVIEW DRIVE   Newnan   GA
8983
  KB   SILVERHAWK   Riverside   1124 GARLAND WAY   Corona   CA
8988
  TO   PARKSIDE @ ERROL   Orange   571 ERROL PARKWAY   Apopka   FL
8990
  HV   FALCON RANCH   Fort Bend   2319 FALCON KNOLL LANE   Katy   TX
8999
  HV   HIGHPOINT GRAND COLONIALS   Culpeper   2004 CHESTNUT DRIVE   Culpeper  
VA
9000
  HV   HIGHPOINT VILLAGES   Culpeper   2114 BLUE SPRUCE DRIVE   Culpeper   VA
9004
  MCLG(SL)   ROLLING MEADOWS   Bexar   7406 TAMBURO TRAIL   San Antonio   TX
9006
  MCLG(SL)   WINN BROOK ESTATES   Bexar   1302 MURRAY WINN   San Antonio   TX
9046
  KB   HUNTINGTON   Clark   599 WEALDSTON COURT   Las Vegas   NV
9077
  MCLG(SL)   PARKS OF DEER CREEK   Tarrant   321 ROUNDROCK   Ft Worth   TX
9078
  MC(SL)   YELLOWSTONE   Clark   9230 NATIONAL PARK DRIVE   LAS VEGAS   NV
9085
  MC(SL)   YELLOWSTONE   Clark   9191 NATIONAL PARK DRIVE   LAS VEGAS   NV
9110
  HV   FALL CREEK II   Tarrant   1303 LINDSEY DRIVE   Keller   TX
9111
  HV   BROOKSTONE II   Collin   5700 TOUCHSTONE DRIVE   McKinney   TX
9113
  HV   VILLAGE PARK IA   Collin   4700 OXTEN CIRCLE   McKinney   TX
9115
  HV   ARCADIA PARK   Tarrant   8905 BROOK HILL LANE   Ft. Worth   TX
9131
  LN(5)   MORGAN HILL   McHenry   4331 SAVOY LANE   McHenry   IL
9132
  LN(5)   MORGAN HILL   McHenry   4329 SAVOY LANE   McHenry   IL
9169
  LN(5)   ANTELOPE   Clark   9609 WILDHERD AVE.   Las Vegas   NV
9170
  LN(5)   ANTELOPE   Clark   9613 WILDHERD AVE.   Las Vegas   NV
9171
  LN(5)   ANTELOPE   Clark   9617 WILDHERD AVE.   Las Vegas   NV
9172
  LN(5)   ANTELOPE   Clark   9621 WILDHERD AVE.   Las Vegas   NV
9176
  MC(SL)   VALLEY VISTA   Maricopa   2415 WEST MAYA WAY   Phoenix   AZ
9177
  MC(SL)   VALLEY VISTA   Maricopa   2419 WEST MAYA WAY   Phoenix   AZ
9178
  MC(SL)   VALLEY VISTA   Maricopa   2423 WEST MAYA WAY   Phoenix   AZ
9179
  MC(SL)   VALLEY VISTA   Maricopa   2416 WEST BAJADA ROAD   Phoenix   AZ
9180
  MC(SL)   VALLEY VISTA   Maricopa   2412 WEST BAJADA ROAD   Phoenix   AZ
9181
  MC(SL)   VALLEY VISTA   Maricopa   2408 WEST BAJADA ROAD   Phoenix   AZ

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
9193
  LN(5)   ESTRELLA   Clark   2917 VIGILANTE CT.   N. Las Vegas   NV
9201
  HV   CYPRESS CREEK LAKES   Harris   26919 GLENFEILD HOLLOW   Cypress   TX
9202
  HV   CYPRESS CREEK LAKES   Harris   26915 GLENFEILD HOLLOW   Cypress   TX
9203
  HV   SAVANNAH MEADOWS   Brazoria   13511 BARTON MEADOWS   Rosharon   TX
9207
  MCLG(SL)   GABLES OF NORTH HILL   Dallas   1215 OAK HILL   Murphy   TX
9211
  MCLG(SL)   BERKSHIRE   Harris   15814 SANDISFIELD LANE   Houston   TX
9221
  LN(5)   MIDLANE CLUB   Lake   4583 SAWGRASS BLVD   Wadsworth   IL
9222
  LN(5)   MIDLANE CLUB   Lake   4585 SAWGRASS BLVD   Wadsworth   IL
9223
  LN(5)   MIDLANE CLUB   Lake   4587 SAWGRASS BLVD   Wadsworth   IL
9224
  LN(5)   MIDLANE CLUB   Lake   4589 SAWGRASS BLVD   Wadsworth   IL
9225
  LN(5)   MIDLANE CLUB   Lake   4591 SAWGRASS BLVD   Wadsworth   IL
9238
  LN(5)   HUNTER`S BROOKE   CHARLES   5009 BOX TURTLE COURT   LaPlata   MD
9293
  LN(5)   SIMMONS GROVE   Prince William   14901 SIMMONS GROVE DRIVE   Haymarket
  VA
9295
  KB   SASSAFRASS   Richland   109 SASSAFRAS SPRINGS DRIVE   Columbia   SC
9298
  MH   CAPE CORAL   Lee   1001 CAPE CORAL PKWY. W.   Cape Coral   FL
9299
  MH   CAPE CORAL   Lee   1005 CAPE CORAL PKWY. W.   Cape Coral   FL
9304
  KB   HAWTHORN FARMS   Gwinnett   2978 FARMSTEAD COURT   Grayson   GA
9323
  MCLG(SL)   CYPRESS CREEK LAKES   Harris   26911 GLENFIELD HOLLOW   Cypress  
TX
9332
  LN(5)   OAK FOREST   Dorchester   5101 BIRDIE LANE   Charleston   SC
9362
  MC(SL)   SUNDANCE ACTIVE ADULT   Maricopa   22634 WEST ANTELOPE TRAIL  
Buckeye   AZ
9363
  MC(SL)   SUNDANCE ACTIVE ADULT   Maricopa   22640 WEST ANTELOPE TRAIL  
Buckeye   AZ
9364
  MC(SL)   SUNDANCE ACTIVE ADULT   Maricopa   22648 WEST ANTELOPE DRIVE  
Buckeye   AZ
9365
  MC(SL)   SUNDANCE ACTIVE ADULT   Maricopa   22656 WEST ANTELOPE TRAIL  
Buckeye   AZ
9366
  MC(SL)   SUNDANCE ACTIVE ADULT   Maricopa   22664 WEST ANTELOPE TRAIL  
Buckeye   AZ
9367
  MC(SL)   SUNDANCE ACTIVE ADULT   Maricopa   22670 WEST ANTELOPE TRAIL  
Buckeye   AZ
9376
  LN(5)   STONEFIELD TERRACE   Harris   13171 PEPPERGATE   Houston   TX
9377
  LN(5)   STONEFIELD TERRACE   Harris   13175 PEPPERGATE   Houston   TX
9400
  MH   OAKS OF VERO   Indian River   1352 SCARLET OAK CIRCLE   Vero Beach   FL
9408
  KB   ANAVERDE CAMBRIDGE   Los Angeles   37507 PIPPIN LANE   Palmdale   CA
9409
  KB   ANAVERDE CAMBRIDGE   Los Angeles   37501 PIPPIN LANE   Palmdale   CA
9410
  KB   ANAVERDE CAMBRIDGE   Los Angeles   37469 PIPPIN LANE   Palmdale   CA
9420
  NU   NEUFAIRFIELD   Will   2516 SADDLE RIDGE COURT   Joliet   IL
9421
  NU   NEUFAIRFIELD   Will   2514 SADDLE RIDGE COURT   Joliet   IL
9443
  MCLG(SL)   ELERSON RANCH   Dallas   628 TWIN HILLS   DeSoto   TX
9454
  HV   STONEWATER CREEK   Sussex   24676 SHORELINE DRIVE   MILLSBORO   DE

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
9455
  HV   STONEWATER CREEK   Sussex   24678 SHORELINE DRIVE   MILLSBORO   DE
9483
  TO   FOX MEADOWS — CONDO   Boulder   804 SUMMERHAWK DR. #101   Longmont   CO
9484
  TO   FOX MEADOWS — CONDO   Boulder   804 SUMMERHAWK DR. #102   Longmont   CO
9485
  TO   FOX MEADOWS — CONDO   Boulder   804 SUMMERHAWK DR #208   Longmont   CO
9490
  MCLG(SL)   TERAVISTA   Williamson   4127 GRAND VISTA   Round Rock   TX
9497
  LN(5)   LAKECREST STERLING   Harris   24514 LAKE PATH CIRCLE   Katy   TX
9498
  LN(5)   LAKECREST STERLING   Harris   24510 LAKE PATH CIRCLE   Katy   TX
9514
  KB   BLACK LAKE PARK 60   Orange   690 CASCADING CREEK LANE   Winter Garden  
FL
9515
  KB   BLACK LAKE PARK 60   Orange   684 CASCADING CREEK LANE   Winter Garden  
FL
9533
  KB   SPRINGBROOK VILLAS I — 094   Harris   20722 SPRING LIGHT LANE   Spring  
TX
9534
  KB   SPRINGBROOK VILLAS I — 094   Harris   20718 SPRING LIGHT LANE   Spring  
TX
9539
  KB   SPRING PLACE F — 106   Harris   22807 TWISTING PINE DRIVE   Spring   TX
9540
  KB   DEER CREEK I — 306   Harris   4103 FAIRHOPE OAK ST.   Pasadena   TX
9541
  KB   DEER CREEK I — 306   Harris   4107 FAIRHOPE OAK ST.   Pasadena   TX
9542
  KB   LEGENDS RUN VILLAS I — 802   Montgomery   29530 LEGENDS GREEN DRIVE  
Houston   TX
9543
  KB   LEGENDS RUN VILLAS I — 802   Montgomery   29534 LEGENDS GREEN DRIVE  
Houston   TX
9578
  KB   SOUTH BAY LAKES   Hillsborough   12019 FERN BLOSSOM DRIVE   Gibsonton  
FL
9582
  KB   CEDAR POINT   Riverside   33062 CANOPY LANE   Lake Elsinore   CA
9595
  KB   RIVER GLEN   Yuba   1776 BARNEY AVENUE   Olivehurst   CA
9609
  KB   WATERFORD   Fulton   6488 WATERFORD ST.   Atlanta   GA
9610
  KB   WATERFORD   Fulton   2813 BROOKFORD LN.   Atlanta   GA
9611
  KB   WATERFORD   Fulton   2809 BROOKFORD LN.   Atlanta   GA
9643
  KB   PARADISE POINTE   Clark   1135 HIGHBURY GROVE STREET   Henderson   NV
9671
  LN(5)   BRUNSWICK MEADOWS   Harris   3407 FIELD MANOR LANE   Houston   TX
9699
  KB   SPRINGBROOK VILLA   Harris   20726 SPRING LIGHT LANE   Spring   TX
9715
  MH   CREEKSIDE   Mecklenburg   1003 JORDAN POND LANE   Charlotte   NC
9716
  MH   CANTERFIELD   Cabarrus   7141 TABOR FALLS DRIVE   Harrisburg   NC
9718
  HV   WATERFORD COVE   Prince Georges   13307 L`ENFANT DRIVE   Fort Washington
  MD
9719
  HV   KENSINGTON MANOR   Wake   7609 KENSINGTON MANOR LN.   Wake Forest   NC
9727
  WR   PIEDMONT   McHenry   708 VERDI STREET   Woodstock   IL
9735
  WR   MIRA LAGOS   Tarrant   2952 N. CAMINO LAGOS   Grand Prairie   TX
9737
  MH   PORT ST. LUCIE   St Lucie   881 SW BAYSHORE BLVD.   Port Saint Lucie   FL
9744
  HV   CANTERBURY PARK   Brazoria   3710 CANTERBURY PARK DRIVE   Pearland   TX
9745
  HV   CANTERBURY PARK   Brazoria   3712 CANTERBURY PARK DR   Pearland   TX
9754
  TO   OVERLOOK AT WOLF RANCH   El Paso   5537 CROSS CREEK DRIVE   Colorado
Springs   CO

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
9768
  MH   FRISCO RANCH   Denton   14601 FRISCO RANCH DRIVE   Little Elm   TX
9781
  HV   CARRINGTON ESTATES   Wake   101 QUARRY ROCK DRIVE   Holly Springs   NC
9806
  KB   AUTUMN GLEN E — 305   Harris   4111 AUTUMN VIEW   Houston   TX
9807
  KB   AUTUMN GLEN E — 305   Harris   4110 AUTUMN VIEW   Houston   TX
9808
  KB   AUTUMN GLEN E — 305   Harris   4106 AUTUMN VIEW   Houston   TX
9809
  KB   NORTHERN POINT S — 706   Harris   19806 BREEZY COVE COURT   Tomball   TX
9810
  KB   NORTHERN POINT S — 706   Harris   19802 BREEZY COVE COURT   Tomball   TX
9838
  KB   CEDAR GROVE   Fulton   7342 PARKS TRAIL   Fairburn   GA
9857
  KB   ANAVERDE LEXINGTON   Los Angeles   37313 VERBENA COURT   Palmdale   CA
9858
  KB   ANAVERDE LEXINGTON   Los Angeles   37319 VERBENA COURT   Palmdale   CA
9859
  KB   ANAVERDE LEXINGTON   Los Angeles   37325 VERBENA COURT   Palmdale   CA
9860
  KB   ANAVERDE HACIENDAS   Los Angeles   37338 PAINTBRUSH DRIVE   Palmdale   CA
9861
  KB   ANAVERDE HACIENDAS   Los Angeles   37340 PAINTBRUSH DRIVE   Palmdale   CA
9862
  KB   ANAVERDE HACIENDAS   Los Angeles   37344 PAINTBRUSH DRIVE   Palmdale   CA
9863
  KB   AUTUMNWOOD ESTATES   San Joaquin   17742 GOLDEN SPIKE TRAIL   Lathrop  
CA
9864
  KB   AUTUMNWOOD ESTATES   San Joaquin   17764 GOLDEN SPIKE TRAIL   Lathrop  
CA
9865
  KB   AUTUMNWOOD ESTATES   San Joaquin   17788 GOLDEN SPIKE TRAIL   Lathrop  
CA
9892
  LN(5)   LONG MEADOW FARMS   Fort Bend   20918 WINSTON LAKE DRIVE   Richmond  
TX
9893
  LN(5)   LONG MEADOW FARMS   Fort Bend   20922 WINSTON LAKES DRIVE   Richmond  
TX
9896
  KB   SIENNA TRAILS   Imperial   874 MANUEL ORTIZ AVENUE   El Centro   CA
9898
  KB   FOXSTONE   Riverside   82-047 HIGHLAND DRIVE   Indio   CA
9900
  KB   FOXSTONE   Riverside   82-075 HIGHLAND DRIVE   Indio   CA
9901
  KB   FOXSTONE   Riverside   82-089 HIGHLAND DRIVE   Indio   CA
9934
  KB   CASABELLA   Riverside   36360 BASTIANO LANE   Winchester   CA
9938
  KB   LA RIVERA COURTYARDS   Riverside   4518 LUIGL COURT   Riverside   CA
9940
  KB   LA RIVERA COURTYARDS   Riverside   4506 LUIGL COURT   Riverside   CA
9961
  KB   WALNUT PARK ESTATES   Sutter   3541 EMMA COURT   Yuba   CA
9962
  KB   WALNUT PARK ESTATES   Sutter   3531 EMMA COURT   Yuba   CA
9965
  KB   AUTUMNWOOD VILLAS   San Joaquin   380 CRESCENT MOON DRIVE   Lathrop   CA
9966
  KB   AUTUMNWOOD VILLAS   San Joaquin   376 CRESCENT MOON DRIVE   Lathrop   CA
9967
  KB   AUTUMNWOOD VILLAS   San Joaquin   364 CRESCENT MOON DRIVE   Lathrop   CA
9980
  TO   TUSCAN LAKES   Galveston   1241 PISANA   League City   TX
9983
  LN(5)   HUNTERS BROOKE   Charles   5004 BOX TURTLE COURT   Indian Head   MD
9987
  LN(5)   CREDIT RIVER TERRITORY   Scott   7620 CROSSWIND COURT   Prior Lake  
MN
9995
  LN(5)   SENDERA RANCH   Tarrant   13217 RAGGED SPUR   Ft Worth   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
9999
  LN(5)   COUNTRY LAKES   Harris   4103 COUNTRY MILL WAY   Spring   TX
10002
  LN(5)   REID VALLEY   Greenville   100 HICKORY VALLEY WAY   Taylors   SC
10004
  TO   REMINGTON RANCH   HARRIS   610 SALMA COURT   HOUSTON   TX
10005
  TO   REMINGTON RANCH   HARRIS   606 SALMA COURT   HOUSTON   TX
10007
  TO   FAIRFIELD VILLAGE SOUTH   Harris   15002 MYSTIC BLUE   CYPRESS   TX
10008
  TO   FAIRFIELD VILLAGE NORTH   Harris   16719 S. SWIRLING CLOUD COURT  
CYPRESS   TX
10020
  LN(5)   HUNT CLUB   Charleston   768 HUNT CLUB RUN   Charleston   SC
10049
  HV   ROYAL OAKS COURT   Harris   11627 ROYAL OAKS TRACE   Houston   TX
10052
  TO   CHATFIELD BLUFFS   Jefferson   8808 SOUTH KIPLING WAY #105   Littleton  
CO
10053
  TO   CHATFIELD BLUFFS   Jefferson   8808 SOUTH KIPLING WAY #108   Littleton  
CO
10054
  TO   CHATFIELD BLUFFS   Jefferson   8808 SOUTH KIPLING WAY #204   Littleton  
CO
10055
  TO   CHATFIELD BLUFFS   Jefferson   8808 SOUTH KIPLING WAY #302   Littleton  
CO
10059
  LN(5)   BELLAVITA AT GREEN TEE   Harris   2302 NORTH LAGO VISTA DRIVE  
Pearland   TX
10060
  LN(5)   PIONEER CROSSING   Travis   3513 TAEBAEK DRIVE   Austin   TX
10061
  LN(5)   PIONEER CROSSING   Travis   11209 LONG SUMMER DRIVE   Austin   TX
10062
  LN(5)   WILDHORSE CREEK   Travis   11608 HEREFORD STREET   Manor   TX
10063
  HV   LAVILLITA   Dallas   815 VALENCIA BOULEVARD   Irving   TX
10068
  LN(5)   ALLISONS MEADOW   Greenville   5 SLOW CREEK LANE   Simpsonville   SC
10069
  LN(5)   ALLISONS MEADOW   Greenville   3 SLOW CREEK LANE   Simpsonville   SC
10071
  LN(5)   PARKERS PLACE   Greenville   201 ROBERTS HILL DRIVE   Taylors   SC
10072
  LN(5)   PARKERS PLACE   Greenville   203 ROBERTS HILL DRIVE   Taylors   SC
10073
  LN(5)   ROCK RIDGE   Pickens   201 LUTSEN DRIVE   Easley   SC
10074
  LN(5)   ROCK RIDGE   Pickens   205 LUTSEN DRIVE   Easley   SC
10081
  LN(5)   SAN PABLO   Harris   5823 SAN PABLO GARDENS DR.   Houston   TX
10082
  HV   HIGHPOINT   Culpeper   2520 POST OAK DRIVE   Culpeper   VA
10093
  TO   SHADOW CREEK RANCH   Brazoria   13204 CASTLEWIND LANE   Pearland   TX
10094
  TO   SHADOW CREEK RANCH   Brazoria   13202 CASTLEWIND LANE   Pearland   TX
10101
  LN(5)   BELL FARMS   Travis   12633 BELLA PARKWAY   Manor   TX
10108
  LN(5)   FAIRFIELD VILLAGE WEST   Harris   15003 ASTER PETAL COURT   Houston  
TX
10119
  LN(5)   AUGUSTA   Riverside   35283 TREVINO TRAIL   Beaumont   CA
10125
  MH   TIMOTHY`S LANDING   Duval   4613 GERBER COURT   Jacksonville   FL
10126
  MH   TIMOTHY`S LANDING   Duval   4609 GERBER COURT   Jacksonville   FL
10127
  MH   TIMOTHY`S LANDING   Duval   4605 GERBER COURT   Jacksonville   FL
10128
  MH   TIMOTHY`S LANDING   Duval   4601 GERBER COURT   Jacksonville   FL
10133
  MH   BRIGHTON PARK   Duval   5344 BRIGHTON PARK LANE   Jacksonville   FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
10134
  MH   BRIGHTON PARK   Duval   5346 BRIGHTON PARK LANE   Jacksonville   FL
10149
  LN(5)   GREYWALL   KENDALL   8222 WOODVIEW AVENUE   JOLIET   IL
10150
  LN(5)   GREYWALL   KENDALL   8224 WOODVIEW AVENUE   JOLIET   IL
10154
  HV   SLOOP COVE   ANNE ARUNDEL   8211 ANGLERS EDGE COURT   GLEN BURNIE   MD
10157
  TO   MASON LAKES   HARRIS   4010 MT. WHITNEY WAY   KATY   TX
10158
  TO   MASON LAKES   HARRIS   4014 MT. WHITNEY WAY   KATY   TX
10164
  LN(5)   CONCORD COMMONS   COOK   704 HANBURY DRIVE   DES PLAINES   IL
10165
  LN(5)   CONCORD COMMONS   COOK   702 HANBURY DRIVE   DES PLAINES   IL
10170
  LN(5)   DIAMOND CREEK   Clark   8074 Whiteriver Plateau Lane   Las Vegas   NV
10171
  LN(5)   DIAMOND CREEK   Clark   8068 Whiteriver Plateau Lane   Las Vegas   NV
10172
  LN(5)   DIAMOND CREEK   Clark   8062 Whiteriver Plateau Lane   Las Vegas   NV
10176
  LN(5)   SEVILLE   Clark   3916 San Esteban Avenue   Las Vegas   NV
10177
  LN(5)   MARBLE CANYON   Clark   7901 Morning Queen Drive   Las Vegas   NV
10208
  LN(5)   WELLINGTON   RIVERSIDE   14255 POINTER LOOP   CORONA   CA
10221
  HV   ESTATES AT WILLOW CREEK   HARRIS   11502 SWIFT WATER BEND   TOMBALL   TX
10222
  HV   ESTATES AT WILLOW CREEK   HARRIS   11418 SWIFT WATER BEND   TOMBALL   TX
10234
  LN(5)   STONEY RIDGE   TRAVIS   12029 STONEY MEADOW   DEL VALLE   TX
10237
  LN(5)   KINGSPOINT   TARRANT   10317 KINGSPOINT BLVD   FORT WORTH   TX
10238
  LN(5)   KINGSPOINT   TARRANT   10321 KINGSPOINT BLVD   FORT WORTH   TX
10253
  HV   PRESTON LAKES   COLLIN   4708 ALTESSA DRIVE   PLANO   TX
10254
  HV   PRESTON LAKES   COLLIN   4621 MEADOW RIDGE DRIVE   PLANO   TX
10255
  HV   HIGH POINT HILL   TARRANT   12617 VIEWPOINT LANE   FT WORTH   TX
10257
  HV   HUNTERS GLEN   DALLAS   1036 KAYLIE STREET   GRAND PRAIRIE   TX
10264
  HV   DEVINWOOD   CHAMBERS   5946 SHADOW CREEK COURT   BAYTOWN   TX
10265
  HV   DEVINWOOD   CHAMBERS   5942 SHADOW CREEK COURT   BAYTOWN   TX
10267
  KB   LA RIVERA VILLAS   RIVERSIDE   1556 EDMON WAY   RIVERSIDE   CA
10268
  KB   LA RIVERA VILLAS   RIVERSIDE   1536 EDMON WAY   RIVERSIDE   CA
10308
  LN(5)   TERAVISTA   WILLIAMSON   4134 GRAND VISTA CIRCLE   ROUND ROCK   TX
10310
  LN(5)   LAKEMONT MEADOWS   FORT BEND   7110 SAGEBRANCH COURT   RICHMOND   TX
10312
  LN(5)   ROLESVILLE   WAKE   529 LITTLE PORT DRIVE   WAKE FOREST   NC
10317
  MH   FRISCO RANCH   DENTON   14605 FRISCO RANCH   LITTLE ELM   TX
10340
  KB   MEADOW VISTA   MERCED   2305 S. CREEKSIDE DRIVE   LOS BANOS   CA
10341
  KB   MEADOW VISTA   MERCED   2309 S. CREEKSIDE DRIVE   LOS BANOS   CA
10343
  HV   CIDER MILL   HOWARD   5041 ELLIS LANE   ELLICOT   MD
10344
  HV   CIDER MILL   HOWARD   5045 ELLIS LANE   ELLICOT   MD

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
10345
  HV   ANDERSON POINT   WAKE   5201 HEATHER RIDGE LANE   RALEIGH   NC
10348
  HV   SUNSET RIDGE   HARRIS   15103 SIERRA SUNSET DRIVE   HUMBLE   TX
10349
  HV   SUNSET RIDGE   HARRIS   15107 SIERRA SUNSET DRIVE   HUMBLE   TX
10368
  LN(5)   PALMETTO   RIVERSIDE   35053 NICKLAUS NOOK   BEAUMONT   CA
10369
  LN(5)   PALMETTO   RIVERSIDE   35067 NICKLAUS NOOK   BEAUMONT   CA
10370
  LN(5)   PALMETTO   RIVERSIDE   11420 HARMON HEIGHTS   BEAUMONT   CA
10371
  WR   HICKORYWOOD FARMS   WAUKESHA   1630 ARTHURS PASS   OCONOMOWOC   WI
10384
  LN(5)   CYPRESS   RIVERSIDE   1069 WASHINGTON AVENUE   SAN JACINTO   CA
10398
  HV   SOUTHWIND   TARRANT   9300 MAPLE CANYON COURT   ARLINGTON   TX
10401
  HV   SOUTHWIND   TARRANT   9315 MAPLE CANYON COURT   ARLINGTON   TX
10402
  HV   MAXWELL CREEK NORTH   COLLIN   630 WATERS EDGE WAY   MURPHY   TX
10411
  HV   FOSSIL CREEK   TARRANT   421 SANDY CREEK   FT WORTH   TX
10412
  HV   FOSSIL CREEK   TARRANT   417 SANDY CREEK   FT WORTH   TX
10413
  HV   GLEN DALE FOREST   Prince Georges   7118 Oakley Road   Glen Dale   MD
10418
  NU   NEUFAIRFIELD   WILL   2601 TIMBER SPRINGS DRIVE   JOLIET   IL
10419
  NU   NEUFAIRFIELD   WILL   2603 TIMBER SPRINGS DRIVE   JOLIET   IL
10420
  NU   NEUDEARBORN STATION   DUPAGE   1007 BRADFORD DRIVE   NAPERVILLE   IL
10421
  NU   NEUDEARBORN STATION   DUPAGE   1006 BRADFORD DRIVE   NAPERVILLE   IL
10423
  NU   CHURCH STREET STATION   COOK   6525 CHURCH STREET   HANOVER PARK   IL
10424
  NU   CHURCH STREET STATION   COOK   6529 CHURCH STREET   HANOVER PARK   IL
10432
  NU   SERENITY RIDGE   ARAPAHOE   26098 EAST GEDDES PLACE   AURORA   CO
10438
  LN(5)   CAMBRIA   CLARK   3956 RECKTENWALL AVE.   N. LAS VEGAS   NV
10439
  LN(5)   STONERIDGE   CLARK   10725 TUCKERMANS AVE.   LAS VEGAS   NV
10440
  LN(5)   STONERIDGE   CLARK   10721 TUCKERMANS AVE.   LAS VEGAS   NV
10441
  LN(5)   STONERIDGE   CLARK   10717 TUCKERMANS AVE.   LAS VEGAS   NV
10442
  LN(5)   WALNUT GROVE   CLARK   136 PALATIA PINES   N. LAS VEGAS   NV
10443
  LN(5)   WALNUT GROVE   CLARK   132 PALATIAL PINES   N. LAS VEGAS   NV
10444
  LN(5)   WALNUT GROVE   CLARK   128 PALATIAL PINES   N. LAS VEGAS   NV
10457
  LN(5)   WEST BEND SOUTH   JOHNSON   1200 GEDDES COURT   BURLESON   TX
10458
  LN(5)   WEST BEND SOUTH   JOHNSON   1204 GEDDES COURT   BURLESON   TX
10459
  LN(5)   BEACON POINT   ARAPAHOE   6482 S MILLBROOK WAY   AURORA   CO
10460
  LN(5)   BEACON POINT   ARAPAHOE   6492 S MILLBROOK WAY   AURORA   CO
10461
  HV   SHERIDAN   JEFFERSON   998 CHICKAMAUGA DRIVE   HARPERS FERRY   WV
10462
  LN(5)   BRIDGEVIEW PLACE   COOK   10233A CONCORD LANE   BRIDGEVIEW   IL
10463
  LN(5)   BRIDGEVIEW PLACE   COOK   10233B CONCORD LANE   BRIDGEVIEW   IL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
10465
  LN(5)   BRIDGEVIEW PLACE   COOK   7431A CLARIDGE DRIVE   BRIDGEVIEW   IL
10466
  LN(5)   BRIDGEVIEW PLACE   COOK   7431K CLARIDGE DRIVE   BRIDGEVIEW   IL
10467
  LN(5)   BRIDGEVIEW PLACE   COOK   7431L CLARIDGE DRIVE   BRIDGEVIEW   IL
10468
  HV   NEWPORT LANDING   GASTON   5005 NEWPORT LANDING WAY   BELMONT   NC
10477
  KB   OAKVILLE GROVE   FRESNO   5416 W. PERALTA WAY   FRESNO   CA
10478
  KB   OAKVILLE GROVE   FRESNO   5408 W. PERALTA WAY   FRESNO   CA
10479
  KB   OAKVILLE GROVE   FRESNO   5394 W. PERALTA WAY   FRESNO   CA
10487
  KB   TEAL COVE   CONTRA COSTA   40 GULL VIEW COURT   OAKLEY   CA
10493
  LN(5)   INVERNESS ESTATES   HARRIS   9315 FANWICK COURT   TOMBALL   TX
10496
  HV   SHADDOCK CREEK   DENTON   11195 POWDER HORN DRIVE   FRISCO   TX
10499
  HV   MONTICELLO   ANNE ARUNDEL   2000 MONTICELLO DRIVE   ANNAPOLIS   MD
10500
  HV   MONTICELLO   ANNE ARUNDEL   2002 MONTICELLO DRIVE   ANNAPOLIS   MD
10501
  TO   HILLCREST   DUVAL   3542 HARTSFIELD FOREST CIRCLE   JACKSONVILLE   FL
10502
  TO   HILLCREST   DUVAL   3540 HARTSFIELD FOREST CIRCLE   JACKSONVILLE   FL
10503
  TO   HILLCREST   DUVAL   3538 HARTSFIELD FOREST CIRCLE   JACKSONVILLE   FL
10504
  TO   HILLCREST   DUVAL   3536 HARTSFIELD FOREST CIRCLE   JACKSONVILLE   FL
10505
  TO   HILLCREST   DUVAL   3534 HARTSFIELD FOREST CIRCLE   JACKSONVILLE   FL
10506
  TO   HILLCREST   DUVAL   3532 HARTSFIELD FOREST CIRCLE   JACKSONVILLE   FL
10516
  LN(5)   BRAEMAR   PRINCE WILLIAM   13191 ORMOND DRIVE   BRISTOW   VA
10517
  LN(5)   BRAEMAR   PRINCE WILLIAM   13199 ORMOND DRIVE   BRISTOW   VA
10524
  LN(5)   LA MORADA   RIVERSIDE   83-934 AVENIDA VERANO   COACHELLA   CA
10525
  LN(5)   LA MORADA   RIVERSIDE   83-920 AVENIDA VERANO   COACHELLA   CA
10526
  LN(5)   LA MORADA   RIVERSIDE   83-906 AVENIDA VERANO   COACHELLA   CA
10527
  LN(5)   LA MORADA   RIVERSIDE   83-892 AVENIDA VERANO   COACHELLA   CA
10528
  LN(5)   VISTA SERENA @ INDIAN PALMS   RIVERSIDE   82-126 TRAVOLTA AVENUE  
INDIO   CA
10529
  LN(5)   VISTA SERENA @ INDIAN PALMS   RIVERSIDE   82-140 TRAVOLTA AVENUE  
INDIO   CA
10530
  LN(5)   VISTA SERENA @ INDIAN PALMS   RIVERSIDE   82-154 TRAVOLTA AVENUE  
INDIO   CA
10531
  LN(5)   CALAROSA @ INDIAN PALMS   RIVERSIDE   82-113 COCHRAN DRIVE   INDIO  
CA
10532
  LN(5)   CALAROSA @ INDIAN PALMS   RIVERSIDE   82-133 COCHRAN DRIVE   INDIO  
CA
10533
  LN(5)   CALAROSA @ INDIAN PALMS   RIVERSIDE   82-143 COCHRAN DRIVE   INDIO  
CA
10535
  LN(5)   FIESTA   CLARK   253 JESSICA GROVE ST.   HENDERSON   NV
10536
  LN(5)   FIESTA   CLARK   249 JESSICA GROVE ST.   HENDERSON   NV
10537
  LN(5)   FIESTA   CLARK   245 JESSICA GROVE ST.   HENDERSON   NV
10558
  TO   BEACON POINT   ARAPAHOE   6351 SOUTH MILLBROOK WAY   AURORA   CO
10560
  TO   COYOTE RUN   WELD   3716 ROBERTS STREET   MEAD   CO

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
10561
  TO   COYOTE RUN   WELD   3706 ROBERTS STREET   MEAD   CO
10565
  HV   VILLAGE OF HERRING CREEK   SUSSEX   34383 SKYLAR DRIVE   LEWES   DE
10566
  HV   VILLAGE OF HERRING CREEK   SUSSEX   34385 Skyler Drive   LEWES   DE
10569
  KB   VISTANNA VILLAS   LEE   9384 AEGEAN CIRCLE   LEHIGH ACRES   FL
10570
  KB   VISTANNA VILLAS   LEE   9386 AEGEAN CIRCLE   LEHIGH ACRES   FL
10571
  KB   VISTANNA VILLAS   LEE   8994 AEGEAN CIRCLE   LEHIGH ACRES   FL
10572
  KB   VISTANNA VILLAS   LEE   8996 AEGEAN CIRCLE   LEHIGH ACRES   FL
10573
  KB   WILLOW SPRINGS   HARRIS   11703 MADISON OAK STREET   HOUSTON   TX
10575
  KB   WILLOW SPRINGS   HARRIS   11707 MADISON OAK STREET   HOUSTON   TX
10583
  KB   TWIN LAKES   BRAZORIA   4307 BRAZOS BEND DRIVE   PEARLAND   TX
10584
  KB   TWIN LAKES   BRAZORIA   4309 BRAZOS BEND DRIVE   PEARLAND   TX
10590
  KB   CRESCENT PARK TOWNHOMES   HARRIS   13106 STRATFORD SKIES LN   HOUSTON  
TX
10591
  KB   CRESCENT PARK TOWNHOMES   HARRIS   13110 STRATFORD SKIES LN   HOUSTON  
TX
10592
  KB   CRESCENT PARK TOWNHOMES   HARRIS   13114 STRATFORD SKIES LN   HOUSTON  
TX
10597
  KB   SIERRA VISTA   HARRIS   9515 LOWER RIDGE WAY   HOUSTON   TX
10603
  KB   AVALON   ORANGE   13009 AUBURN COVE LANE   ORLANDO   FL
10604
  KB   AVALON   ORANGE   13013 AUBURN COVE LANE   ORLANDO   FL
10610
  KB   MALLARD POND   OSCEOLA   3519 PINTAIL LANE   ST. CLOUD   FL
10617
  KB   AMBER POINTE   OSCEOLA   2504 AVENTURINE STREET   KISSIMMEE   FL
10622
  KB   CRESTWYND BAY   OSCEOLA   2662 ANDROS LANE   KISSIMMEE   FL
10627
  KB   PARADISE CAY   OSCEOLA   5213 PARADISE CAY CIRCLE   KISSIMMEE   FL
10631
  KB   BELLA TOSCANA   POLK   125 Verdi Street   DAVENPORT   FL
10641
  KB   VILLAGE AT CENTENNIAL   ARAPAHOE   6387 S. POTOMAC STREET   CENTENNIAL  
CO
10642
  KB   VILLAGE AT CENTENNIAL   ARAPAHOE   6391 S. POTOMAC STREET   CENTENNIAL  
CO
10644
  LN(5)   WIND GATE ESTATES   BEXAR   8914 WIND GATE   SAN ANTONIO   TX
10655
  KB   SOMERSET   RIVERSIDE   53-943 AMETHYST COURT   COACHELLA   CA
10657
  KB   SOMERSET   RIVERSIDE   53-913 AMETHYST COURT   COACHELLA   CA
10667
  KB   TIMBERCREEK   ORANGE   13847 EARPOD DRIVE   ORLANDO   FL
10669
  KB   DESERT OASIS   MARICOPA   25675 N. SANDSTONE WAY   SURPRISE   AZ
10694
  KB   AVALON VILLAGE   MARICOPA   6343 W. SOPHIE LANE   LAVEEN   AZ
10695
  KB   AVALON VILLAGE   MARICOPA   6347 W. SOPHIE LANE   LAVEEN   AZ
10696
  KB   AVALON VILLAGE   MARICOPA   6351 W. SOPHIE LANE   LAVEEN   AZ
10697
  KB   AVALON VILLAGE   MARICOPA   6355 W. SOPHIE LANE   LAVEEN   AZ
10698
  KB   AVALON VILLAGE   MARICOPA   6350 W. VALENCIA DRIVE   LAVEEN   AZ
10709
  KB   BAYBERRY LAKES   Volusia   220 BAYBERRY LAKES BOULEVARD   Daytona   FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
10718
  KB   HESPERIA LEXINGTON   SAN BERNARDINO   14063 TOURMALINE STREET   HESPERIA
  CA
10719
  KB   HESPERIA LEXINGTON   SAN BERNARDINO   14051 TOURMALINE STREET   HESPERIA
  CA
10720
  KB   HESPERIA LEXINGTON   SAN BERNARDINO   14039 TOURMALINE STREET   HESPERIA
  CA
10750
  KB   PRESIDIO DEL CIELO   PIMA   812 W PASEO CELESTIAL   SAHUARITA   AZ
10751
  KB   PRESIDIO DEL CIELO   PIMA   820 W PASEO CELESTIAL   SAHUARITA   AZ
10752
  KB   PRESIDIO DEL CIELO   PIMA   828 W PASEO CELESTIAL   SAHUARITA   AZ
10753
  KB   PRESIDIO DEL CIELO   PIMA   804 W PASEO CELESTIAL   SAHUARITA   AZ
10756
  KB   TIERRA DEL SOL   PASCO   9120 GABLEWOOD PLACE   LAND O` LAKES   FL
10757
  KB   ST CHARLES PLACE   HILLSBOROUGH   10825 LAKE ST. CHARLES BLVD   RIVERVIEW
  FL
10758
  KB   ST CHARLES PLACE   HILLSBOROUGH   10823 LAKE ST. CHARLES BLVD   RIVERVIEW
  FL
10759
  KB   ST CHARLES PLACE   HILLSBOROUGH   10821 LAKE ST. CHARLES BLVD   RIVERVIEW
  FL
10760
  KB   ST CHARLES PLACE   HILLSBOROUGH   10819 LAKE ST. CHARLES BLVD   RIVERVIEW
  FL
10765
  KB   TIERRA LINDA   CLARK   68 DARK CREEK AVENUE   LAS VEGAS   NV
10767
  KB   TIERRA LINDA   CLARK   55 DARK CREEK AVENUE   LAS VEGAS   NV
10775
  KB   VILLAS AT TIERRA LINDA   CLARK   11673 PRIDE HILL STREET   LAS VEGAS   NV
10776
  KB   VILLAS AT TIERRA LINDA   CLARK   11665 PRIDE HILL STREET   LAS VEGAS   NV
10794
  KB   SIERRA RANCH   CLARK   4 SNOW DOME AVENUE   NORTH LAS VEGAS   NV
10801
  KB   LADERA RIDGE   CLARK   5361 CANDLESPICE WAY   LAS VEGAS   NV
10808
  LN(5)   SNOWDEN OVERLOOK   HOWARD   8614 SECRET WAVES WAY   COLUMBIA   MD
10813
  LN(5)   VISTAZO   PALM BEACH   665 NW 38TH CIRCLE   BOCA RATON   FL
10827
  TO   OAKHURST   MONTGOMERY   24516 GREENLEAF TRAIL   PORTER   TX
10828
  TO   OAKHURST   MONTGOMERY   24512 GREENLEAF TRAIL   PORTER   TX
10829
  HV   HIGHLAND MEADOWS I   DALLAS   3002 GRAYSTONE COURT   SEAGOVILLE   TX
10830
  HV   HIGHLAND MEADOWS I   DALLAS   3004 GRAYSTONE COURT   SEAGOVILLE   TX
10831
  HV   HIGHLAND MEADOWS I   DALLAS   3006 GRAYSTONE COURT   SEAGOVILLE   TX
10836
  KB   STONE HARBOR   RIVERSIDE   16429 ORY CIRCLE   RIVERSIDE   CA
10837
  KB   STONE HARBOR   RIVERSIDE   16447 ORY CIRCLE   RIVERSIDE   CA
10852
  LN(5)   LEESBURG CROSSING   LOUDOUN   42250 FORDING BRANCH COURT   LEESBURG  
VA
10855
  TO   OAKHURST @ GREENS   MONTGOMERY   20621 SOUTHWOOD OAKS DRIVE   PORTER   TX
10858
  LN(5)   SNOWDEN OVERLOOK   HOWARD   8610 SECRET WAVES WAY   COLUMBIA   MD
10860
  LN(5)   BELLAVITA AT GREEN TEE   HARRIS   2304 NORTH LAGO VISTA DRIVE  
PEARLAND   TX
10877
  HV   CROWN RIDGE   COLLIN   9556 CROWN RIDGE DRIVE   COLLIN   TX
10894
  LN(5)   GOSLING PINES   HARRIS   21722 DEBRAY DRIVE   SPRING   TX
10895
  HV   CROCKETT PARK   HARRIS   943 SAGE STREET   BAYTOWN   TX
10896
  HV   CROCKETT PARK   HARRIS   941 SAGE STREET   BAYTOWN   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
10903
  KB   CHARTER OAK   LEXINGTON   307 CHARTER OAK COURT   LEXINGTON   SC
10904
  KB   INDIGO SPRINGS   RICHLAND   209 INDIGO SPRINGS DRIVE   COLUMBIA   SC
10908
  TO   HIGHLAND MEADOWS   DALLAS   3010 GRAYSTONE COURT   SEAGOVILLE   TX
10909
  TO   HIGHLAND MEADOWS   DALLAS   3008 GRAYSTONE COURT   SEAGOVILLE   TX
10910
  TO   BARKERS BRANCH   HARRIS   3639 SIEBINTHALER   KATY   TX
10911
  NU   THE GLEN AT LAKEMOOR FARMS   MCHENRY   203 BAKERS DRIVE WEST   LAKEMOOR  
IL
10912
  NU   THE GLEN AT LAKEMOOR FARMS   MCHENRY   205 BAKERS DRIVE WEST   LAKEMOOR  
IL
10913
  NU   THE GLEN AT LAKEMOOR FARMS   MCHENRY   201 BAKERS DRIVE WEST   LAKEMOOR  
IL
10914
  NU   NEUDEARBORN STATION   DUPAGE   1005 BRADFORD DRIVE   NAPERVILLE   IL
10915
  NU   NEUDEARBORN STATION   DUPAGE   1008 BRADFORD DRIVE   NAPERVILLE   IL
10916
  NU   NEUDEARBORN STATION   DUPAGE   1004 BRADFORD DRIVE   NAPERVILLE   IL
10917
  NU   SUMMERGATE AT SOUTHBURY   KENDALL   247 WILLINGTON WAY   OSWEGO   IL
10918
  NU   SUMMERGATE AT SOUTHBURY   KENDALL   249 WILLINGTON WAY   OSWEGO   IL
10927
  KB   WOODSHIRE   YOLO   2788 BENDER PLACE   WOODLAND   CA
10928
  KB   WOODSHIRE   YOLO   2792 BENDER PLACE   WOODLAND   CA
10929
  KB   WOODSHIRE   YOLO   2796 BENDER PLACE   WOODLAND   CA
10930
  KB   WOODSHIRE   YOLO   2800 BENDER PLACE   WOODLAND   CA
10931
  KB   WOODSHIRE   YOLO   2799 BENDER PLACE   WOODLAND   CA
10932
  KB   WOODSHIRE   YOLO   2795 BENDER PLACE   WOODLAND   CA
10933
  KB   WOODSHIRE   YOLO   2791 BENDER PLACE   WOODLAND   CA
10934
  KB   WOODSHIRE   YOLO   2787 BENDER PLACE   WOODLAND   CA
10935
  KB   WOODSHIRE   YOLO   2783 BENDER PLACE   WOODLAND   CA
10964
  KB   SPRING BROOK ALLEYS   SAN JOAQUIN   10847 DUTCH TULIP DRIVE   STOCKTON  
CA
10965
  KB   SPRING BROOK ALLEYS   SAN JOAQUIN   10841 DUTCH TULIP DRIVE   STOCKTON  
CA
10966
  KB   SPRING BROOK ALLEYS   SAN JOAQUIN   10835 DUTCH TULIP DRIVE   STOCKTON  
CA
10967
  KB   MEADOWBROOK   KERN   5200 VIEWCREST DRIVE   BAKERSFIELD   CA
10969
  KB   MEADOWBROOK   KERN   5110 VIEWCREST DRIVE   BAKERSFIELD   CA
10970
  KB   MEADOWBROOK   KERN   5106 VIEWCREST DRIVE   BAKERSFIELD   CA
10974
  KB   DISCOVERY TRAILS MASTERS   LOS ANGELES   6141 SANDWOOD WAY   PALMDALE  
CA
10975
  KB   DISCOVERY TRAILS MASTERS   LOS ANGELES   6147 SANDWOOD WAY   PALMDALE  
CA
10980
  KB   DISCOVERY TRAILS BELMONT   LOS ANGELES   6456 EXPLORER WAY   PALMDALE  
CA
10981
  KB   DISCOVERY TRAILS BELMONT   LOS ANGELES   6468 EXPLORER WAY   PALMDALE  
CA
10982
  KB   DISCOVERY TRAILS BELMONT   LOS ANGELES   6482 EXPLORER WAY   PALMDALE  
CA
11019
  HV   TERRACES ON MEMORIAL   HARRIS   14514 BASALT LANE   HOUSTON   TX
11020
  HV   TERRACES ON MEMORIAL   HARRIS   14510 BASALT LANE   HOUSTON   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
11027
  HV   DAVENPORT   Granville   1601 Irving Place   Creedmoor   NC
11029
  WR   PALOMA CREEK SOUTH   DENTON   1609 BLUEBIRD DRIVE   AUBREY   TX
11035
  WR   SPRING RIDGE   HERNANDO   14116 SWEETSHRUB COURT   BROOKSVILLE   FL
11041
  WR   ESTATES OF HIDDEN CREEK   WILL   802 SYCAMORE DRIVE   SHOREWOOD   IL
11042
  HV   CEDAR LANE   BALTIMORE   4604 MARIELLE DRIVE   BALTIMORE   MD
11043
  WR   WHISPERING WOODS   JEFFERSON   705 Meadow View Lane   JOHNSON CREEK   WI
11045
  KB   OLIVE LANE   FRESNO   2259 S. ADRIAN AVENUE   FRESNO   CA
11046
  KB   OLIVE LANE   FRESNO   2271 S. ADRIAN AVENUE   FRESNO   CA
11059
  LN(5)   STETSON HILLS   EL PASO   5409 FERRARI DRIVE   COLORADO SPRINGS   CO
11198
  HV   BRADLEY TERRACE   WAKE   200 ANTERBURY DRIVE   APEX   NC
11202
  LN(5)   EAGLE SPRINGS   HARRIS   11815 MANASSES SPRING LANE   HUMBLE   TX
11203
  LN(5)   EAGLE SPRINGS   HARRIS   17523 SALT RIVER VALLEY CIRCLE   HUMBLE   TX
11205
  LN(5)   WOODLANDS   MONTGOMERY   7 BENEDICT CANYON LOOP   THE WOODLANDS   TX
11215
  HV   COTTESMORE   GUILFORD   3709 OAK CHASE DRIVE   HIGH POINT   NC
11216
  HV   COTTESMORE   GUILFORD   3705 OAK CHASE DRIVE   HIGH POINT   NC
11221
  KB   BLACKSTONE   HILLSBOROUGH   304 CRICHTON STREET   RUSKIN   FL
11237
  KB   ST CHARLES PLACE   HILLSBOROUGH   10820 Great Carlisle Court   RIVERVIEW
  FL
11240
  KB   ST CHARLES PLACE   HILLSBOROUGH   10814 Great Carlisle Court   RIVERVIEW
  FL
11244
  KB   MANGO PALMETTO   HILLSBOROUGH   11646 MANGO RIDGE BOULEVARD   SEFFNER  
FL
11246
  KB   MANGO PALMETTO   HILLSBOROUGH   11650 MANGO RIDGE BOULEVARD   SEFFNER  
FL
11247
  KB   WATERGRASS   PASCO   7104 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL
11248
  KB   WATERGRASS   PASCO   7110 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL
11249
  KB   WATERGRASS   PASCO   7118 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL
11250
  KB   ADAMS LAKE   DUVAL   2490 TANNER LAKE COURT   JACKSONVILLE   FL
11260
  TO   HARMONY   ELLIS   419 SUNNYSIDE LANE   RED OAK   TX
11307
  LN(5)   BAY COLONY HORIZON   GALVESTON   3009 GROVEWICK LANE   LEAGUE CITY  
TX
11319
  LN(5)   HERITAGE TODD CREEK   ADAMS   15343 HERITAGE CIRCLE   THORNTON   CO
11320
  LN(5)   HERITAGE TODD CREEK   ADAMS   15333 HERITAGE CIRCLE   THORNTON   CO
11321
  LN(5)   HERITAGE TODD CREEK   ADAMS   15341 HERITAGE CIRCLE   THORNTON   CO
11332
  LN(5)   VILLAS AT RED BLUFF   HARRIS   6511 FERN CREEK COURT   PASADENA   TX
11333
  LN(5)   VILLAS AT RED BLUFF   HARRIS   6510 FERN CREEK COURT   PASADENA   TX
11335
  LN(5)   WYNGATE   RIVERSIDE   7771 ARTHUR DRIVE   CORONA   CA
11342
  MH   OAK LANDING   POLK   304 OAK LANDING DRIVE   MULBERRY   FL
11343
  MH   OAK LANDING   POLK   300 OAK LANDING DRIVE   MULBERRY   FL
11346
  MH   PORT ST. LUCIE   St Lucie   2057 SW BAYSHORE BOULEVARD   Port Saint Lucie
  FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
11347
  LN(5)   HERITAGE TODD CREEK   ADAMS   15313 HERITAGE CIRCLE   THORNTON   CO
11348
  LN(5)   HERITAGE TODD CREEK   ADAMS   15315 HERITAGE CIRCLE   THORNTON   CO
11349
  HV   THE BLUFFS AT GRAND PENINSULA   TARRANT   2703 WATERFRONT DRIVE   GRAND
PRAIRIE   TX
11354
  MH   STEVEN`S PLANTATION   OSCEOLA   3730 MARIETTA WAY   KISSIMMEE   FL
11355
  KB   VENETIAN BAY   VOLUSIA   3325 MONTESE STREET   NEW SMYRNA BEACH   FL
11356
  KB   VENETIAN BAY   VOLUSIA   3327 MONTESE STREET   NEW SMYRNA BEACH   FL
11360
  MH   THE FAIRWAYS AT CRYSTAL FALLS   WILLIAMSON   2006 FIRST VIEW   LEANDER  
TX
11364
  HV   PROVIDENCE PLACE   WAKE   2013 GRACE POINT ROAD   MORRISVILLE   NC
11365
  HV   PROVIDENCE PLACE   WAKE   1001 DESHIRE LANE   MORRISVILLE   NC
11366
  HV   PROVIDENCE PLACE   WAKE   1005 DESHIRE LANE   MORRISVILLE   NC
11367
  HV   PROVIDENCE PLACE   WAKE   1009 DESHIRE LANE   MORRISVILLE   NC
11368
  HV   PROVIDENCE PLACE   WAKE   1013 DESHIRE LANE   MORRISVILLE   NC
11369
  LN(5)   SAN MILAN @ PARADISO   RIVERSIDE   40-395 FIRENZE CT.   INDIO   CA
11370
  LN(5)   SAN MILAN @ PARADISO   RIVERSIDE   40-385 FIRENZE CT.   INDIO   CA
11371
  LN(5)   SAN MILAN @ PARADISO   RIVERSIDE   40-382 FIRENZE CT.   INDIO   CA
11372
  LN(5)   SAN MILAN @ PARADISO   RIVERSIDE   40-398 FIRENZE CT.   INDIO   CA
11422
  TO   FALL CREEK   HARRIS   14302 CAPROCK COVE LANE   HUMBLE   TX
11423
  LN(5)   ESTATES OF BRIARCLIFF   ORANGE   4 PADDOCK LANE   MONROE   NY
11448
  LN(5)   CLERMONT   CLARK   2716 BLAIRGOWRIE DRIVE   HENDERSON   NV
11449
  LN(5)   CLERMONT   CLARK   2720 BLAIRGOWRIE DRIVE   HENDERSON   NV
11450
  LN(5)   CLERMONT   CLARK   2724 BLAIRGOWRIE DRIVE   HENDERSON   NV
11451
  KB   CANYON VILLAGE   HARRIS   20710 CYPRESS VALE DRIVE   HOUSTON   TX
11453
  KB   KENSWICK FOREST   HARRIS   21134 WICKTON LANE   HUMBLE   TX
11454
  KB   KENSWICK FOREST   HARRIS   21130 WICKTON LANE   HUMBLE   TX
11455
  KB   KENSWICK FOREST   HARRIS   21126 WICKTON LANE   HUMBLE   TX
11464
  HV   RIDINGS @ UPPER MARLBORO   Prince Georges   5304 CHARLES HILL ROAD  
UPPER MALRBORO   MD
11465
  LN(5)   BELLA TERRA   LEE   13442 IRSINA DRIVE   ESTERO   FL
11466
  LN(5)   BELLA TERRA   LEE   13436 IRSINA DRIVE   ESTERO   FL
11471
  LN(5)   STONEYBROOK HILLS   ORANGE   5536 ANSLEY WAY   MT DORA   FL
11472
  LN(5)   LEGENDS OF HUTTO   WILLIAMSON   201 HOLMAN PATH   HUTTO   TX
11473
  LN(5)   CREEKVIEW   CLAY   1053 DEERVIEW LANE   ORANGE PARK   FL
11477
  LN(5)   THE PRESERVE @ OLP   CLAY   785-1 OAKLEAF PLANTATION PARKW   ORANGE
PARK   FL
11491
  KB   SIERRA RANCH   CLARK   6084 SILKEN SADDLE STREET   NORTH LAS VEGAS   NV
11502
  WR   CHISHOLM RIDGE   TARRANT   8533 TRIBUTE LANE   FORT WORTH   TX
11503
  HV   SARATOGA   LOUDOUN   14201 SARATOGA PARK DRIVE   PURCELLVILLE   VA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
11504
  HV   NASSAU GROVE   SUSSEX       LEWES   DE
11505
  HV   NASSAU GROVE   SUSSEX   17133 ANJOU COURT   LEWES   DE
11506
  HV   NASSAU GROVE   SUSSEX   17131 ANJOU COURT   LEWES   DE
11507
  HV   NASSAU GROVE   SUSSEX   17129 ANJOU COURT   LEWES   DE
11508
  HV   NASSAU GROVE   SUSSEX   17127 ANJOU COURT   LEWES   DE
11509
  HV   NASSAU GROVE   SUSSEX   17125 ANJOU COURT   LEWES   DE
11518
  LN(5)   ASTON FALLS   KERN   13015 LAKE PUEBLO WAY   BAKERSFIELD   CA
11519
  LN(5)   ASTON FALLS   KERN   13019 LAKE PUEBLO WAY   BAKERSFIELD   CA
11520
  LN(5)   ASTON FALLS   KERN   13023 LAKE PUEBLO WAY   BAKERSFIELD   CA
11525
  LN(5)   CY FALLS COTTAGE   HARRIS   6403 CASTLE FALLS COURT   KATY   TX
11526
  KB   PALM BAY   BREVARD   1703 SE SAN FILIPPO DRIVE   PALM BAY   FL
11528
  KB   ORCHARD   ORANGE   13791 ORCHARD LEAF WAY   WINTER GARDEN   FL
11530
  KB   ORCHARD   ORANGE   13803 ORCHARD LEAF WAY   WINTER GARDEN   FL
11541
  LN(5)   OSPREY COVE   LEE   19760 OSPREY COVE BOULEVARD, 1   ESTERO   FL
11542
  LN(5)   STONEYBROOK VILLAGES   LEE   9470 IVY BROOK RUN, 802   FT.MYERS   FL
11543
  LN(5)   STONEYBROOK VILLAGES   LEE   9470 IVY BROOK RUN, 803   FT.MYERS   FL
11548
  HV   TUSCANY   UNION   2200 MADEIRA CIRCLE   WAXHAW   NC
11549
  HV   TUSCANY   UNION   2204 MADIERA CIRCLE   WAXHAW   NC
11557
  LN(5)   SENECA RIDGE   WASHINGTON   18124 GARNETTE AVENUE   HAGERSTOWN   MD
11559
  LN(5)   KINGS GRANT VILLAGE   St Johns   755 E. REDHOUSE BRANCH ROAD   Saint
Augustine   FL
11560
  LN(5)   KINGS GRANT VILLAGE   St Johns   759 E. REDHOUSE BRANCH ROAD   Saint
Augustine   FL
11563
  LN(5)   NOTTINGHAM PALISADES   HENNEPIN   16379 72ND PLACE NORTH   MAPLE GROVE
  MN
11568
  LN(5)   PLEASANT GLEN   YORK   108 FOGGY MEADOW DRIVE   FT. MILL   SC
11569
  LN(5)   PLEASANT GLEN   YORK   114 FOGGY MEADOW DRIVE   FT. MILL   SC
11570
  LN(5)   TWIN LAKES HORIZONS   BRAZORIA   2804 TRANQUILITY TRAIL   PEARLAND  
TX
11575
  LN(5)   CONCORD   PASCO   3241 CHESSINGTON DRIVE   LAND O` LAKES   FL
11583
  HV   OLIVE HILL COURT   HARRIS   1507 OLIVE GARDEN   HOUSTON   TX
11584
  HV   PARKWAY OAKS   Mecklenburg   8719 WHISTLERS CHASE DRIVE   Charlotte   NC
11599
  LN(5)   LINCOLN CROSSING LEGENDS   PLACER   1414 SEYMOUR CIRCLE   LINCOLN   CA
11602
  LN(5)   VILLAS AT ANATOLIA   SACRAMENTO   4340 ANATOLIA DRIVE   RANCHO CORDOVA
  CA
11603
  LN(5)   VILLAS AT ANATOLIA   SACRAMENTO   4344 ANATOLIA DRIVE   RANCHO CORDOVA
  CA
11604
  LN(5)   VILLAS AT ANATOLIA   SACRAMENTO   4348 ANATOLIA DRIVE   RANCHO CORDOVA
  CA
11606
  HV   HAMPTONS @ OAKCREEK   Prince Georges   920 JENNINGS MILL   BOWIE   MD
11611
  TO   CIBOLA VISTA   MARICOPA   9161 WEST QUAIL TRACK DRIVE   PEORIA   AZ
11612
  TO   CIBOLA VISTA   MARICOPA   9171 WEST QUAIL TRACK DRIVE   PEORIA   AZ

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
11619
  HV   LAKES AT MASON PARK   HARRIS   2514 GREYTIP COURT   KATY   TX
11620
  HV   LAKES AT MASON PARK   HARRIS   2518 GREYTIP COURT   KATY   TX
11621
  HV   LAKES AT MASON PARK   HARRIS   2511 Greytip Court   KATY   TX
11622
  HV   LAKEMONT GROVE   Fort Bend   21110 Grove Briar   Richmond   TX
11623
  HV   LAKEMONT GROVE   Fort Bend   21115 Grove Briar   Richmond   TX
11637
  KB   WILLOW SPRINGS   HARRIS   11711 MADISON OAK STREET   HOUSTON   TX
11653
  KB   WOODSHIRE   YOLO   2723 NICOLSON CIRCLE   WOODLAND   CA
11654
  KB   WOODSHIRE   YOLO   2727 NICOLSON CIRCLE   WOODLAND   CA
11655
  KB   WOODSHIRE   YOLO   2731 NICOLSON CIRCLE   WOODLAND   CA
11657
  KB   WOODSHIRE   YOLO   2739 NICOLSON CIRCLE   WOODLAND   CA
11658
  KB   WOODSHIRE   YOLO   2743 NICOLSON CIRCLE   WOODLAND   CA
11659
  KB   WOODSHIRE   YOLO   2748 NICOLSON CIRCLE   WOODLAND   CA
11660
  KB   WOODSHIRE   YOLO   2744 NICOLSON CIRCLE   WOODLAND   CA
11661
  KB   WOODSHIRE   YOLO   2740 NICOLSON CIRCLE   WOODLAND   CA
11662
  KB   WOODSHIRE   YOLO   2736 NICOLSON CIRCLE   WOODLAND   CA
11663
  KB   WOODSHIRE   YOLO   2732 NICOLSON CIRCLE   WOODLAND   CA
11664
  KB   WOODSHIRE   YOLO   2728 NICOLSON CIRCLE   WOODLAND   CA
11665
  KB   CARAMELLA   WASHOE   11185 MESSINA WAY   RENO   NV
11666
  KB   CARAMELLA   WASHOE   11175 MESSINA WAY   RENO   NV
11667
  KB   CARAMELLA   WASHOE   11165 MESSINA WAY   RENO   NV
11678
  KB   SIERRA VISTA   MERCED   166 MAMMOTH COURT   MERCED   CA
11679
  KB   SIERRA VISTA   MERCED   180 MAMMOTH COURT   MERCED   CA
11680
  KB   SIERRA VISTA   MERCED   198 MAMMOTH COURT   MERCED   CA
11683
  KB   ORCHARD POINT   MADERA   863 Kiwi Street   MADERA   CA
11684
  KB   ORCHARD POINT   MADERA   873 Kiwi Street   MADERA   CA
11685
  KB   ORCHARD POINT   MADERA   883 Kiwi Street   MADERA   CA
11693
  RY   BRANDON OAKS   UNION   1005 BRIDLESIDE COURT   INDIAN TRAIL   NC
11694
  RY   BRANDON OAKS   UNION   1003 BRIDLESIDE COURT   INDIAN TRAIL   NC
11698
  RY   DOMINION GREEN   MECKLENBURG   3612 MILLSTREAM RIDGE DR   CHARLOTTE   NC
11703
  RY   SILVER RIDGE   HERNANDO   15839 DURANGO CIRCLE   BROOKSVILLE   FL
11706
  RY   BARTRAM SPRINGS   DUVAL   14626 FERN HAMMOCK DRIVE   JACKSONVILLE   FL
11740
  LN(5)   CORDOBA AT TERRA LAGO   RIVERSIDE   43990 RIUIONE PLACE   INDIO   CA
11741
  LN(5)   CORDOBA AT TERRA LAGO   RIVERSIDE   43933 RIUIONE PLACE   INDIO   CA
11742
  LN(5)   CORDOBA AT TERRA LAGO   RIVERSIDE   43876 RIUIONE PLACE   INDIO   CA
11759
  RY   TOWN GARDENS   HENNEPIN   7314 BRUNSWICK AVE NORTH   BROOKLYN PARK   MN

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
11762
  RY   VILLAS OF MOUNTAIN LODGE   BEXAR   2251 MOUNTAIN MIST   SAN ANTONIO   TX
11763
  RY   VILLAS OF MOUNTAIN LODGE   BEXAR   2247 MOUNTAIN MIST   SAN ANTONIO   TX
11766
  RY   MCDONOGH OAKS   BALTIMORE   4103 BROOKSIDE OAKS   OWINGS MILLS   MD
11770
  RY   SIENNA — ANDERSON SPRINGS   FORT BEND   8126 GOLDEN HARBOUR   MISSOURI  
TX
11771
  RY   SIENNA — ANDERSON SPRINGS   FORT BEND   7603 TRAIL HOLLOW   MISSOURI   TX
11772
  RY   SIENNA — ANDERSON SPRINGS   FORT BEND   7607 TRAIL HOLLOW   MISSOURI   TX
11776
  RY   FAIRWAYS OF AUGUSTA   WILL   2 NANDINA COURT   BOLINGBROOK   IL
11777
  RY   SHADOW HILL   KANE   307 COMSTOCK DRIVE   ELGIN   IL
11778
  RY   SHADOW HILL   KANE   305 COMSTOCK DRIVE   ELGIN   IL
11779
  RY   SHADOW HILL   KANE   303 COMSTOCK DRIVE   ELGIN   IL
11780
  RY   SHADOW HILL   KANE   228 COMSTOCK DRIVE   ELGIN   IL
11781
  RY   SHADOW HILL   KANE   230 COMSTOCK DRIVE   ELGIN   IL
11782
  RY   SHADOW HILL   KANE   232 COMSTOCK DRIVE   ELGIN   IL
11783
  RY   SHADOW HILL   KANE   234 COMSTOCK DRIVE   ELGIN   IL
11786
  RY   CLARK RIDGE   DALLAS   6935 CLARKRIDGE DRIVE   DALLAS   TX
11791
  RY   ESTATES AT NORTH RICHLAND HILLS   TARRANT   6908 DREAM DUST DRIVE   NORTH
RICHLAND HILLS   TX
11792
  RY   VILLAGE AT LEGACY   COLLIN   7016 DRY CREEK DRIVE   PLANO   TX
11793
  RY   VILLAGE AT LEGACY   COLLIN   7012 DRY CREEK DRIVE   PLANO   TX
11798
  RY   HARVEST HILL   KENTON   2103 GOLDEN VALLEY DRIVE   INDEPENDENCE   KY
11800
  RY   RESERVES OF HAWTHORNE HILLS   BUTLER   5945 HAWTHORNE RESERVES DRIVE  
HAMILTON   OH
11803
  MH   EAGLE LAKE   BREVARD   4565 MILLICENT CIRCLE   MELBOURNE   FL
11804
  MH   EAGLE LAKE   BREVARD   4555 MILLICENT CIRCLE   MELBOURNE   FL
11814
  LN(5)   OXFORDSHIRE   MECKLENBURG   9129 TRUELIGHT CHURCH ROAD   MINT HILL  
NC
11816
  LN(5)   OXFORDSHIRE   MECKLENBURG   9111 TRUELIGHT CHURCH ROAD   MINT HILL  
NC
11817
  LN(5)   DEMERE   UNION   1304 MALLORY LANE   WAXHAW   NC
11818
  LN(5)   DEMERE   UNION   1302 MALLORY LANE   WAXHAW   NC
11822
  RY   PALM VALLEY   MARICOPA   4332 N. 154TH AVENUE   GOODYEAR   AZ
11825
  RY   CROSSRIVER   MARICOPA   11733 W. VILLA HERMOSA LANE   SUN CITY   AZ
11826
  TO   AMHURST OAKS   NASSAU   45037 AMHURST OAKS DRIVE   CALLAHAN   FL
11827
  LN(5)   SAVANNAH TRADITIONS   BRAZORIA   13902 AUTUMN GROVE COURT   ROSHARON  
TX
11828
  HV   BRIDGESTONE LAKES   HARRIS   22010 BRIDGESTONE CROSSING   SPRING   TX
11829
  HV   BRIDGESTONE LAKES   HARRIS   22014 BRIDGESTONE CROSSING   SPRING   TX
11832
  HV   OLDE LIBERTY CLUB   FRANKLIN   610 LONG VIEW DRIVE   FRANKLINTON   NC
11833
  HV   OLDE LIBERTY CLUB   FRANKLIN   440 CLUBHOUSE DRIVE   FRANKLINTON   NC
11854
  LN(5)   HERITAGE ISLES- BERMUDA RIDGE   HILLSBOROUGH   10512 CORAL KEY AVENUE
  TAMPA   FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
11855
  WR   VILLAGES OF AVALON   HERNANDO   389 FAIRMONT DRIVE   SPRING HILL   FL
11856
  TO   WATERVIEW ESTATES   FORT BEND   5402 PERSIMMON PASS   RICHMOND   TX
11873
  KB   SIERRA RANCH   CLARK   5912 SIERRA CLIFF STREET   NORTH LAS VEGAS   NV
11876
  KB   SIERRA RANCH   CLARK   205 ICY RIVER AVENUE   NORTH LAS VEGAS   NV
11881
  MH   ARBORS AT LONGLEAF   BREVARD   3275 ARDEN CIRCLE   MELBOURNE   FL
11882
  MH   ARBORS AT LONGLEAF   BREVARD   3273 ARDEN CIRCLE   MELBOURNE   FL
11883
  MH   ARBORS AT LONGLEAF   BREVARD   3271 ARDEN CIRCLE   MELBOURNE   FL
11896
  LN(5)   ALDER LANE   SAN BERNArDINO   15562 SICILY LANE   FONTANA   CA
11897
  LN(5)   ALDER LANE   SAN BERNARDINO   15568 SICILY LANE   FONTANA   CA
11898
  LN(5)   ALDER LANE   SAN BERNARDINO   15582 SICILY LANE   FONTANA   CA
11899
  LN(5)   ALDER LANE   SAN BERNARDINO   15588 SICILY LANE   FONTANA   CA
11912
  BZ 4   VILLAGES OF WINDING CREEK   WARREN   1601 Little Falls Drive  
SPRINGBORO   OH
11926
  TO   VILLAGES OF MELISSA   COLLIN   1106 AUSTIN DRIVE   MELISSA   TX
11927
  TO   VILLAGES OF MELISSA   COLLIN   1108 AUSTIN DRIVE   MELISSA   TX
11929
  LN(5)   BANDERA AT PIONEER MEADOWS   WASHOE   2417 HIBERNICA LANE   SPARKS  
NV
11933
  LN(5)   ALCOTT COVE AT STONEYBRK HILLS   ORANGE   5472 RISHLEY RUN WAY   MT.
DORA   FL
11938
  KB   RIVENDALE   RICHLAND   5 RIVENDALE COURT   COLUMBIA   SC
11945
  NU   NEUHAVEN   LAKE   1268 PARK VIEW DRIVE   ANTIOCH   IL
11946
  NU   NEUHAVEN   LAKE   1266 PARK VIEW DRIVE   ANTIOCH   IL
11948
  NU   LAKE STREET SQUARE   LAKE   110 SOO LINE DRIVE   GRAYSLAKE   IL
11949
  NU   LAKE STREET SQUARE   LAKE   576 STATION PARK CIRCLE   GRAYSLAKE   IL
11950
  NU   LAKE STREET SQUARE   LAKE   572 STATION PARK CIRCLE   GRAYSLAKE   IL
11954
  LN(5)   BEACON POINT   ARAPAHOE   6429 S. OLD HAMMER WAY   AURORA   CO
11956
  LN(5)   THORNROSE   WAKE   4033 SONG SPARROW DRIVE   WAKEFOREST   NC
11957
  LN(5)   CEDAR LAKES   WAKE   1122 VIRGINIA WATER DRIVE   ROLESVILLE   NC
11962
  LN(5)   MAUDEHELEN   ORANGE   2241 BEARDSLEY DRIVE   APOPKA   FL
11963
  KB   LEVANTO   CONTRA COSTA   336 COTTSWALD COURT   DANVILLE   CA
11964
  KB   LEVANTO   CONTRA COSTA   324 COTTSWALD COURT   DANVILLE   CA
11965
  KB   LEVANTO   CONTRA COSTA   312 COTTSWALD COURT   DANVILLE   CA
11966
  KB   BELLA FLORA   CONTRA COSTA   290 MALCOLM DRIVE   RICHMOND   CA
11978
  KB   VERNAZZA   CONTRA COSTA   118 NANTERRE STREET   DANVILLE   CA
11985
  HV   PEARMAN ESTATES   Guilford   8501 Juliana Drive   Oak Ridge   NC
11989
  KB   SPRING BROOK TRADITIONALS   SAN JOAQUIN   3246 IVY ROSE WAY   STOCKTON  
CA
11990
  KB   SPRING BROOK TRADITIONALS   SAN JOAQUIN   3238 IVY ROSE WAY   STOCKTON  
CA
11992
  LN(5)   BRENTWOOD   HARRIS   4402 BRENTWOOD PARK DRIVE   HOUSTON   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
11997
  HV   AUTUMN MEADOWS   HARRIS   13226 SLEEPY CREEK   HOUSTON   TX
12008
  LN(5)   MOUNT ROYAL VILLAGE   HARRIS   2687 ROYAL BLUE DRIVE   HOUSTON   TX
12012
  LN(5)   LAMPLIGTH SQUARE @ 7 HILLS   CLARK   2813 RADIANT FLAME AVENUE  
HENDERSON   NV
12013
  LN(5)   LAMPLIGTH SQUARE @ 7 HILLS   CLARK   2809 RADIANT FLAME AVENUE  
HENDERSON   NV
12014
  LN(5)   LAMPLIGTH SQUARE @ 7 HILLS   CLARK   2805 RADIANT FLAME AVENUE  
HENDERSON   NV
12015
  LN(5)   LAMPLIGTH GARDENS @ SILVERADO RANCH   CLARK   10483 CAROLINE ROSE
STREET   LAS VEGAS   NV
12016
  LN(5)   LAMPLIGTH GARDENS @ SILVERADO RANCH   CLARK   10477 CAROLINE ROSE
STREET   LAS VEGAS   NV
12017
  LN(5)   LAMPLIGTH GARDENS @ SILVERADO RANCH   CLARK   10471 CAROLINE ROSE
STREET   LAS VEGAS   NV
12026
  LN(5)   BENTLEY RIDGE   BALTIMORE   804 ZENITH DRIVE   FREELAND   MD
12037
  HV   FOUR SEASONS CHARLOTTESVILLE   GREENE   59 STODGHILL DRIVE   RUCKERSVILLE
  VA
12038
  HV   FOUR SEASONS CHARLOTTESVILLE   GREENE   47 STODGHILL DRIVE   RUCKERSVILLE
  VA
12039
  HV   FOUR SEASONS CHARLOTTESVILLE   GREENE   35 STODGHILL DRIVE   RUCKERSVILLE
  VA
12040
  HV   FOUR SEASONS CHARLOTTESVILLE   GREENE   19 STODGHILL DRIVE   RUCKERSVILLE
  VA
12041
  HV   FOUR SEASONS CHARLOTTESVILLE   GREENE   133 MISTLAND TRAIL   RUCKERSVILLE
  VA
12042
  HV   FOUR SEASONS CHARLOTTESVILLE   GREENE   624 FOUR SEASONS DRIVE  
RUCKERSVILLE   VA
12043
  HV   FOUR SEASONS CHARLOTTESVILLE   GREENE   143 MISTLAND TRAIL   RUCKERSVILLE
  VA
12044
  HV   FOUR SEASONS CHARLOTTESVILLE   GREENE   153 MISTLAND TRAIL   RUCKERSVILLE
  VA
12046
  TO   WESTOVER PARK   GALVESTON   509 REDBRIDGE LANE   LEAGUE CITY   TX
12047
  TO   WESTOVER PARK   GALVESTON   507 REDBRIDGE LANE   LEAGUE CITY   TX
12048
  TO   WESTOVER PARK   GALVESTON   505 REDBRIDGE LANE   LEAGUE CITY   TX
12055
  MH   VINEYARD GLEN   MECKLENBURG   4409 CLYMER COURT   CHARLOTTE   NC
12056
  MH   SEAGROVE   St Johns   337 HIGH TIDE DRIVE   Saint Augustine   FL
12058
  HV   HOLLY RIDGE   BALTIMORE   2020 HOLLY RIDGE COURT   TIMONIUM   MD
12061
  HV   COVE AT COTTON CREEK   CHAMBERS   4906 WIMBERLY   BAYTOWN   TX
12069
  KB   RANCHO MONTANA   RIVERSIDE   1435 TAHOE STREET   BEAUMONT   CA
12071
  KB   RANCHO VISTA   RIVERSIDE   1426 TAHOE STREET   BEAUMONT   CA
12096
  HV   LIBERTY ON BLUFF CREEK   CARVER   9640 INDEPENCENCE CIRCLE, #1  
CHANHASSEN   MN
12097
  HV   LIBERTY ON BLUFF CREEK   CARVER   9640 INDEPENCENCE CIRCLE, #2  
CHANHASSEN   MN
12098
  HV   LIBERTY ON BLUFF CREEK   CARVER   9640 INDEPENCENCE CIRCLE, #3  
CHANHASSEN   MN
12099
  HV   LIBERTY ON BLUFF CREEK   CARVER   9640 INDEPENCENCE CIRCLE, #4  
CHANHASSEN   MN
12102
  HV   LIBERTY ON BLUFF CREEK   CARVER   9640 INDEPENCENCE CIRCLE, #7  
CHANHASSEN   MN
12104
  HV   LIBERTY ON BLUFF CREEK   CARVER   9675 INDEPENCENCE CIRCLE, #1  
CHANHASSEN   MN
12105
  HV   LIBERTY ON BLUFF CREEK   CARVER   9675 INDEPENCENCE CIRCLE, #2  
CHANHASSEN   MN
12106
  HV   LIBERTY ON BLUFF CREEK   CARVER   9675 INDEPENCENCE CIRCLE, #3  
CHANHASSEN   MN
12107
  HV   LIBERTY ON BLUFF CREEK   CARVER   9675 INDEPENCENCE CIRCLE, #4  
CHANHASSEN   MN

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
12108
  HV   TIMBERS AT ELM CREEK   HENNEPIN   7200 KIMBERLY LANE N   MAPLE GROVE   MN
12109
  HV   TIMBERS AT ELM CREEK   HENNEPIN   7202 KIMBERLY LANE N   MAPLE GROVE   MN
12110
  HV   TIMBERS AT ELM CREEK   HENNEPIN   7204 KIMBERLY LANE N   MAPLE GROVE   MN
12114
  KB   HARBOUR   HILLSBOROUGH   5408 SANDY SHELL DRIVE   APOLLO BEACH   FL
12115
  KB   HARBOUR   HILLSBOROUGH   5410 SANDY SHELL DRIVE   APOLLO BEACH   FL
12116
  KB   HARBOUR   HILLSBOROUGH   5412 SANDY SHELL DRIVE   APOLLO BEACH   FL
12117
  KB   HARBOUR   HILLSBOROUGH   5414 SANDY SHELL DRIVE   APOLLO BEACH   FL
12118
  KB   HARBOUR   HILLSBOROUGH   5416 SANDY SHELL DRIVE   APOLLO BEACH   FL
12144
  LN(5)   HERNANDO OAKS   HERNANDO   5058 GEVALIA DRIVE   BROOKSVILLE   FL
12151
  LN(5)   BAY PARK   HILLSBOROUGH   807 15TH STREET NE   RUSKIN   FL
12163
  TO   SAVANNAH AT ANN   CLARK   5516 STONE LAGOON STREET   NORTH LAS VEGAS   NV
12164
  TO   SAVANNAH AT ANN   CLARK   5512 STONE LAGOON STREET   NORTH LAS VEGAS   NV
12165
  TO   SAVANNAH AT ANN   CLARK   5508 STONE LAGOON STREET   NORTH LAS VEGAS   NV
12173
  HV   LIBERTY ON BLUFF CREEK   CARVER   9653 INDEPENDENCE CIRCLE   CHANHASSEN  
MN
12174
  HV   LIBERTY ON BLUFF CREEK   CARVER   9657 INDEPENDENCE CIRCLE   CHANHASSEN  
MN
12175
  HV   LIBERTY ON BLUFF CREEK   CARVER   9661 INDEPENDENCE CIRCLE   CHANHASSEN  
MN
12176
  HV   LIBERTY ON BLUFF CREEK   CARVER   9665 INDEPENDENCE CIRCLE   CHANHASSEN  
MN
12180
  HV   TIMBERS AT ELM CREEK   HENNEPIN   17189-72ND AVE. N.   MAPLE GROVE   MN
12181
  HV   TIMBERS AT ELM CREEK   HENNEPIN   17191-72ND AVE. N.   MAPLE GROVE   MN
12182
  HV   TIMBERS AT ELM CREEK   HENNEPIN   17193-72ND AVE. N.   MAPLE GROVE   MN
12183
  HV   BELLAVITA   HARRIS   2306 NORTH LAGO VISTA DRIVE   PEARLAND   TX
12184
  HV   BELLAVITA   HARRIS   2308 NORTH LAGO VISTA DRIVE   PEARLAND   TX
12185
  HV   BRITTANY LAKES   GALVESTON   2713 QUAIL DOVE LANE   LEAGUE CITY   TX
12187
  HV   BACK CREEK DOWNS   Mecklenburg   11025 BELMONT RUN LANE   Charlotte   NC
12190
  HV   KIMBRELL CROSSING   YORK   421 KIMBRELL CROSSING DRIVE   FORT MILL   SC
12191
  HV   KIMBRELL CROSSING   YORK   425 KIMBRELL CROSSING DRIVE   FORT MILL   SC
12192
  HV   HERITAGE GRAND   FORT BEND   5006 SOUTHBEND PARK   KATY   TX
12193
  HV   HERITAGE GRAND   FORT BEND   25202 SOUTHBEND PARK   KATY   TX
12218
  TO   DUNN CREEK POINTE   DUVAL   1336 CREEK POINT BOULEVARD   JACKSONVILLE  
FL
12240
  LN(5)   STERLING RIDGE   MONTGOMERY   2 VEILWOOD CIRCLE   THE WOODLANDS   TX
12244
  MH   CREEKSIDE OAKS   DUVAL   1187 WILD AZALEA DRIVE   JACKSONVILLE   FL
12247
  KB   NORTHGATE CROSSING   HIDALGO   9010 N 22ND LANE   MCALLEN   TX
12259
  LN(5)   GROVETON WOODS   FAIRFAX   7100 MASON GROVE COURT   ALEXANDRIA   VA
12261
  LN(5)   HERITAGE HUNT   PRINCE WILLIAM   6816 TRED AVON PLACE   GAINESVILLE  
VA
12262
  LN(5)   HERITAGE HUNT   PRINCE WILLIAM   6820 TRED AVON PLACE   GAINESVILLE  
VA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
12263
  LN(5)   HERITAGE HUNT   PRINCE WILLIAM   6824 TRED AVON PLACE   GAINESVILLE  
VA
12264
  LN(5)   HERITAGE HUNT   PRINCE WILLIAM   6828 TRED AVON PLACE   GAINESVILLE  
VA
12265
  LN(5)   CRAMERS RIDGE   PRINCE WILLIAM   19151 POTOMAC CREST DRIVE   DUMFRIES
  VA
12266
  WR   KINGSWAY   HILLSBOROUGH   202 FERN GULLY DRIVE   SEFFNER   FL
12267
  WR   KINGSWAY   HILLSBOROUGH   1102 FENNEL GREEN DRIVE   SEFFNER   FL
12277
  KB   PANTANO OVERLOOK   PIMA   1123 S. PANTANO OVERLOOK DRIVE   TUCSON   AZ
12278
  KB   PANTANO OVERLOOK   PIMA   1113 S. PANTANO OVERLOOK DRIVE   TUCSON   AZ
12284
  KB   SORRENTO   RIVERSIDE   3092 BLUE CASCADE DRIVE   PERRIS   CA
12285
  KB   SORRENTO   RIVERSIDE   3086 BLUE CASCADE DRIVE   PERRIS   CA
12286
  KB   SORRENTO   RIVERSIDE   3080 BLUE CASCADE DRIVE   PERRIS   CA
12287
  KB   SORRENTO   RIVERSIDE   3074 BLUE CASCADE DRIVE   PERRIS   CA
12288
  KB   SORRENTO   RIVERSIDE   3068 BLUE CASCADE DRIVE   PERRIS   CA
12297
  HV   ESTATE OF MIRA LAGOS   TARRANT   3012 ENGLAND PKWY   GRAND PRAIRIE   TX
12328
  HV   OAKBROOK ESTATES   BRAZORIA   3909 WINDING FOREST DRIVE   PEARLAND   TX
12331
  LN(5)   TRADITIONS   POLK   3339 LIVINGSTON WAY   WINTER HAVEN   FL
12347
  KB   BLUFFS AT SPRING CREEK   EL PASO   2131 BABBLING STREAM HEIGHTS  
COLORADO SPRINGS   CO
12351
  KB   BLUFFS AT SPRING CREEK   EL PASO   2137 BABBLING STREAM HEIGHTS  
COLORADO SPRINGS   CO
12352
  LN(5)   CIELO   PALM BEACH   5103 ARTESA WAY WEST   JUPITER   FL
12353
  LN(5)   CIELO   PALM BEACH   5105 ARTESA WAY WEST   JUPITER   FL
12363
  TO   COPPER CREEK ESTATES   CLARK   5509 OVANDO WAY   LAS VEGAS   NV
12364
  TO   COPPER CREEK ESTATES   CLARK   5517 OVANDO WAY   LAS VEGAS   NV
12365
  TO   COPPER CREEK ESTATES   CLARK   5518 OVANDO WAY   LAS VEGAS   NV
12366
  TO   COPPER CREEK ESTATES   CLARK   5510 OVANDO WAY   LAS VEGAS   NV
12376
  TO   CANEY BRANCH   DUVAL   2307 CANEY OAKS DRIVE   JACKSONVILLE   FL
12377
  TO   CANEY BRANCH   DUVAL   2309 CANEY OAKS DRIVE   JACKSONVILLE   FL
12378
  LN(5)   PINEHURST   CARVER   2050 PINEHURST DRIVE   CHANHASSEN   MN
12379
  LN(5)   CROSS CREEK   EL PASO   7634 DOBBS DRIVE   FOUNTAIN   CO
12385
  KB   SUNSET POINTE   DENTON   2636 CEDAR FALLS DRIVE   LITTLE ELM   TX
12386
  KB   SUNSET POINTE   DENTON   2640 CEDAR FALLS DRIVE   LITTLE ELM   TX
12387
  HV   THE GALLERY   BERKELEY   413 BERTELLI COURT   MARTINSBURG   WV
12389
  LN(5)   PALMETTO II   RIVERSIDE   35045 NICKLAUS NOOK   BEAUMONT   CA
12390
  LN(5)   RANCHO D`ORO   CLARK   2316 PLUMERIA AVE.   LAS VEGAS   NV
12391
  LN(5)   RANCHO D`ORO   CLARK   2312 PLUMERIA AVE.   LAS VEGAS   NV
12392
  LN(5)   RANCHO D`ORO   CLARK   2308 PLUMERIA AVE.   LAS VEGAS   NV
12403
  LN(5)   ESTATES OF TREMAYNE   ORANGE   6001 TREMAYNE DRIVE   MT DORA   FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
12405
  LN(5)   WYNDHAM LAKES   ORANGE   2530 CALLAWAY DRIVE   ORLANDO   FL
12406
  LN(5)   AUTUMN POINT   DUVAL   3780 RINGNECK LANE   JACKSONVILLE   FL
12413
  HV   SHELLY WOODS   LANCASTER   1046 SHELLY WOODS DRIVE   INDIANLAND   SC
12414
  HV   SHELLY WOODS   LANCASTER   1054 SHELLY WOODS DRIVE   INDIANLAND   SC
12417
  KB   VENETIAN BAY   VOLUSIA   3455 PEGASO AVENUE   NEW SMYRNA   FL
12420
  HV   BRENTSMILL   STAFFORD   11 BRENTSMILL DRIVE   STAFFORD   VA
12421
  HV   GARRISON WOODS   PRINCE WILLIAM   4116 AGENCY LOOP   TRIANGLE   VA
12422
  HV   LAKE TERRAPIN   PRINCE WILLIAM   15132 RAZORBACK PLACE   WOODBRIDGE   VA
12423
  HV   SARATOGA HUNT   PRINCE WILLIAM   14610 GENERAL WASHINGTON DRIVE  
WOODBRIDGE   VA
12424
  HV   EAGLES POINTE   PRINCE WILLIAM   16390 KRAMER ESTATES DRIVE   WOODBRIDGE
  VA
12425
  HV   EAGLES POINTE   PRINCE WILLIAM   16386 KRAMER ESTATES DRIVE   WOODBRIDGE
  VA
12426
  HV   EAGLES POINTE   PRINCE WILLIAM   16382 KRAMER ESTATES DRIVE   WOODBRIDGE
  VA
12427
  HV   EAGLES POINTE   PRINCE WILLIAM   16374 KRAMER ESTATES DRIVE   WOODBRIDGE
  VA
12428
  HV   EVERGREEN   LOUDOUN   41958 GREENLOOK LANE   ASHBURN   VA
12429
  HV   THE GALLERY   BERKELEY   1264 GAINSBORO DRIVE   MARTINSBURG   WV
12430
  HV   LEES RIDGE   BERKELEY   14 BARTON COURT   INWOOD   WV
12431
  HV   LIBERTY RUN   BERKELEY   4 FLAGSTAFF CIRCLE   MARTINSBURG   WV
12432
  HV   LIBERTY RUN   BERKELEY   21 HONOR WAY   MARTINSBURG   WV
12433
  HV   NORTHRIDGE   CULPEPER   13203 KERR PLACE   CULPEPER   VA
12435
  HV   ROSEVILLE DOWNS   CLARKE   108 ROSSEVILLE COURT   BOYCE   VA
12436
  HV   WESTMARKET   PRINCE WILLIAM   6154 POPERS CREEK PLACE   HAYMARKET   VA
12437
  HV   WESTMARKET   PRINCE WILLIAM   6156 POPERS CREEK PLACE   HAYMARKET   VA
12438
  HV   WESTMARKET   PRINCE WILLIAM   6120 POPES CREEK PLACE   HAYMARKET   VA
12439
  HV   ARORA HILLS   MONTGOMERY   23116 SYCAMORE FARMS DR   CLARKSBURG   MD
12440
  HV   KENSINGTON VILLAS   WASHINGTON   210 BRYNWOOD STREET   HAGERSTOWN   MD
12441
  HV   RED OAK   FRANKLIN   574 SCARLETT COURT   GREENCASTLE   PA
12442
  HV   SUN MEADOW   FREDERICK   162 POLARIS DR   WALKERSVILLE   MD
12443
  HV   TASKERS CHANCE   FREDERICK   109 SWALLOW POINT CT   FREDERICK   MD
12444
  HV   TASKERS CHANCE   FREDERICK   107 SWALLOW POINT CT   FREDERICK   MD
12445
  HV   TASKERS CHANCE   FREDERICK   105 SWALLOW POINT CT   FREDERICK   MD
12446
  HV   MANNINGTON   Prince Georges   601 ACCOTON DR   ACCOKEEK   MD
12448
  HV   ESTATES AT WOODYARD   Prince Georges   7808 ROSARYVILLE RD   UPPER
MARLBORO   MD
12449
  HV   THE GREENS AT CHADDSFORD   Prince Georges   15601 GILMORE GREENS COURT  
BRANDYWINE   MD
12452
  HV   THE PRESERVE — GLASSFORD   Prince Georges   2000 MEDINAH RIDGE ROAD  
CLINTON   MD
12464
  LN(5)   HAWTHORNE   RIVERSIDE   14332 SIMAS COURT   CORONA   CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
12465
  LN(5)   HAWTHORNE   RIVERSIDE   14344 SIMAS COURT   CORONA   CA
12469
  LN(5)   CHAPARRAL   RIVERSIDE   8620 VIENNA DRIVE   CORONA   CA
12470
  LN(5)   CHAPARRAL   RIVERSIDE   8608 VIENNA DRIVE   CORONA   CA
12482
  KB   G CURTI RANCH   WASHOE   415 MANCIANO WAY   RENO   NV
12483
  KB   G CURTI RANCH   WASHOE   405 MANCIANO WAY   RENO   NV
12486
  LN(5)   CHESTNUT   RIVERSIDE   396 SUNCUP CIRCLE   HEMET   CA
12487
  KB   FIDDYMENT   PLACER   2509 KINSELLA WAY   ROSEVILLE   CA
12488
  KB   FIDDYMENT   PLACER   2493 KINSELLA WAY   ROSEVILLE   CA
12489
  KB   FIDDYMENT   PLACER   2477 KINSELLA WAY   ROSEVILLE   CA
12490
  KB   FIDDYMENT   PLACER   2469 KINSELLA WAY   ROSEVILLE   CA
12493
  KB   WALNUT PARK ESTATES   SUTTER   3510 EMMA COURT   YUBA CITY   CA
12494
  KB   WALNUT PARK ESTATES   SUTTER   3520 EMMA COURT   YUBA CITY   CA
12525
  HV   WOODBRIDGE   COLLIN   7515 SUMMIT VIEW LANE   SACHSE   TX
12527
  BZ 4   SUMERLIN TERRACE HOMES   DUVAL   6105 ECLIPSE CIRLCE   JACKSONVILLE  
FL
12528
  BZ 4   SUMERLIN TERRACE HOMES   DUVAL   6109 ECLIPSE CIRLCE   JACKSONVILLE  
FL
12540
  BZ 4   VERANO TOWNS   DUVAL   12995 SPRING RAIN RD   JACKSONVILLE   FL
12541
  BZ 4   VERANO TOWNS   DUVAL   12997 SPRING RAIN RD   JACKSONVILLE   FL
12542
  BZ 4   VERANO TOWNS   DUVAL   12999 SPRING RAIN RD   JACKSONVILLE   FL
12557
  KB   WATERGRASS   PASCO   7124 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL
12559
  LN(5)   MERIDIAN RANCH   EL PASO   10212 CAPITAL PEAK WAY   PEYTON   CO
12570
  LN(5)   PLEASANT GLEN   YORK   120 FOGGY MEADOW DRIVE   FT. MILL   SC
12571
  LN(5)   VERANDAHS   PASCO   12153 SOUTHBRIDGE TERRACE   HUDSON   FL
12572
  LN(5)   VERANDAHS   PASCO   12147 SOUTHBRIDGE TERRACE   HUDSON   FL
12576
  MH   STEINER RANCH   TRAVIS   2713 GOLDEN GATE PARK   AUSTIN   TX
12577
  LN(5)   VICTORIA ESTATES   DUTCHESS   63 VICTORIA DRIVE   POUGHQUAG   NY
12579
  HV   MEADOWFIELD   DAVIDSON   105 CREEK EDGE COURT   CLEMMONS   NC
12580
  HV   MEADOWFIELD   DAVIDSON   142 PENRY LANE   CLEMMONS   NC
12581
  HV   MEADOWFIELD   DAVIDSON   140 PENRY LANE   CLEMMONS   NC
12582
  HV   ROLLING OAKS   BALTIMORE   3101 FARLEY DRIVE   BALTIMORE   MD
12583
  HV   ROLLING OAKS   BALTIMORE   3103 FARLEY DRIVE   BALTIMORE   MD
12584
  LN(5)   HIDDEN MEADOW   HARRIS   12510 MEADOW FROST LANE   HOUSTON   TX
12589
  LN(5)   CROSS CREEK   ARAPAHOE   123 N. BILOXI WAY   AURORA   CO
12590
  LN(5)   RED LEAF   BROOMFIELD   13578 KING LAKE TRAIL   BROOMFIELD   CO
12591
  LN(5)   MOUNT ROYAL VILLAGE   HARRIS   2643 ROYAL THISTLE DRIVE   HOUSTON   TX
12598
  LN(5)   ORLAND CROSSING   COOK   9416 JOHN HUMPHREY DRIVE   ORLAND PARK   IL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
12599
  LN(5)   ORLAND CROSSING   COOK   9418 JOHN HUMPHREY DRIVE   ORLAND PARK   IL
12600
  LN(5)   ORLAND CROSSING   COOK   9420 JOHN HUMPHREY DRIVE   ORLAND PARK   IL
12601
  LN(5)   LEE VISTA SQUARE   ORANGE   10110 VICKERS RIDGE DRIVE   ORLANDO   FL
12605
  BZ 4   SAWGRASS   PINELLAS   4734 68TH TERRACE   PINELLAS PARK   FL
12606
  BZ 4   SAWGRASS   PINELLAS   4738 68TH TERRACE   PINELLAS PARK   FL
12616
  LN(5)   CEDAR POINT   ATLANTIC   45 DARBY LANE   MAYS LANDING   NJ
12617
  LN(5)   CEDAR POINT   ATLANTIC   47 DARBY LANE   MAYS LANDING   NJ
12618
  LN(5)   CEDAR POINT   ATLANTIC   49 DARBY LANE   MAYS LANDING   NJ
12619
  LN(5)   ESTATES AT UPPER DEERFIELD   CUMBERLAND   26 JOHN`S WAY   UPPER
DEERFIELD   NJ
12620
  LN(5)   NEWCOMBTOWN CROSSING   CUMBERLAND   391 CREST AVENUE   MILLVILLE   NJ
12621
  LN(5)   NEWCOMBTOWN CROSSING   CUMBERLAND   395 CREST AVENUE   MILLVILLE   NJ
12622
  KB   ALTURAS @ MOUNTAINS EDGE   CLARK   7086 PAINTED BUTTE AVENUE   LAS VEGAS
  NV
12627
  LN(5)   HERITAGE EAGLE BEND   ARAPAHOE   7621 S. ADDISON WAY   AURORA   CO
12628
  LN(5)   HERITAGE EAGLE BEND   ARAPAHOE   7623 S. ADDISON WAY   AURORA   CO
12629
  LN(5)   HERITAGE EAGLE BEND   ARAPAHOE   7625 S. ADDISON WAY   AURORA   CO
12630
  LN(5)   HERITAGE EAGLE BEND   ARAPAHOE   7627 S. ADDISON WAY   AURORA   CO
12642
  BZ 4   TESORO AT EL RANCHO GRANDE   BERNALILLO   10615 GOLINDA ROAD SW  
ALBUQUERQUE   NM
12664
  LN(5)   WINDSOR LAKES   MONTGOMERY   107 EAST KENTWICK PLACE   HOUSTON   TX
12665
  LN(5)   WINDSOR LAKES   MONTGOMERY   111 WEST KENTWICK PLACE   HOUSTON   TX
12666
  LN(5)   KENSINGTON   CHARLESTON   3480 CLAREMONT STREET   MT. PLEASANT   SC
12669
  WR   SUNSET POINTE   DENTON   2604 CEDAR FALLS DRIVE   LITTLE ELM   TX
12671
  BZ 4   INNISBROOKE   PRINCE WILLIAM   13580 DODSWORTH DRIVE   BRISTOW   VA
12672
  BZ 4   NEW BRISTOW VILLAGE   PRINCE WILLIAM   10608 POAGUES BATTERY DRIVE  
BRISTOW   VA
12675
  HV   CHESTNUT BEND   GUILFORD   105 TREYCASTLE LANE   GREENSBORO   NC
12678
  KB   LOCH LEVEN   LAKE   1844 STRATHMORE CIRCLE   MT. DORA   FL
12699
  TO   LONG MEADOW FARMS   FORT BEND   20914 WINSTON LAKE DRIVE   RICHMOND   TX
12702
  LN(5)   PORTOFINO ISLES   St Lucie   2254 SW PORTSMOUTH LANE #3206   Port
Saint Lucie   FL
12714
  LN(5)   PARKWOOD HOMESTEAD   WRIGHT   7000 JENKS AVENUE   ROCKFORD   MN
12715
  LN(5)   PARKWOOD HOMESTEAD   WRIGHT   7002 JENKS AVENUE   ROCKFORD   MN
12716
  MH   ORANGE BRANCH   OSCEOLA   3111 SWINGLE DRIVE   KISSIMMEE   FL
12718
  MH   ORANGE BRANCH   OSCEOLA   3913 CARRIZA CIRCLE   KISSIMMEE   FL
12719
  MH   ORANGE BRANCH   OSCEOLA   3911 CARRIZA CIRCLE   KISSIMMEE   FL
12721
  MH   WINDSOR LAKES   SEMINOLE   1141 WINDSOR LAKE CIRCLE   SANFORD   FL
12722
  MH   WINDSOR LAKES   SEMINOLE   1151 WINDSOR LAKE CIRCLE   SANFORD   FL
12723
  MH   WINDSOR LAKES   SEMINOLE   1161 WINDSOR LAKE CIRCLE   SANFORD   FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
12724
  MH   WINDSOR LAKES   SEMINOLE   1130 WINDSOR LAKE CIRCLE   SANFORD   FL
12725
  MH   WINDSOR LAKES   SEMINOLE   1120 WINDSOR LAKE CIRCLE   SANFORD   FL
12726
  MH   WINDSOR LAKES   SEMINOLE   1110 WINDSOR LAKE CIRCLE   SANFORD   FL
12730
  HV   MILL VILLAGE   KENT   161 MILLINGTON ROAD   MILLINGTON   MD
12733
  LN(5)   PINECLIFF   Washington   7694 62ND STREET S   COTTAGE GROVE   MN
12734
  LN(5)   PRAIRIE LAKE LODGES   DAKOTA   18354 LAFAYETTE WAY   LAKEVILLE   MN
12736
  LN(5)   PRAIRIE LAKE LODGES   DAKOTA   18358 LAFAYETTE WAY   LAKEVILLE   MN
12738
  BZ 4   ATLANTIC STATION II   FULTON   395-1 LAURENT STREET   ATLANTA   GA
12744
  BZ 4   VILLAGGIO AT MONTELENA   MARICOPA   20126 E. AVENIDA DEL VALLE   QUEEN
CREEK   AZ
12745
  BZ 4   VILLAGGIO AT MONTELENA   MARICOPA   20138 E. AVENIDA DEL VALLE   QUEEN
CREEK   AZ
12746
  BZ 4   VILLAGGIO AT MONTELENA   MARICOPA   20114 EAST AVENIDA DEL VALLE  
QUEEN CREEK   AZ
12767
  BZ 4   HAMPTON LAKES   HILLSBOROUGH   14112 OAKHAM STREET   TAMPA   FL
12781
  KB   HAMPTON OAKS   FULTON   7442 SPRINGBOX DRIVE   FAIRBURN   GA
12782
  KB   HAMPTON OAKS   FULTON   7438 SPRINGBOX DRIVE   FAIRBURN   GA
12783
  KB   HAMPTON OAKS   FULTON   7439 SPRINGBOX DRIVE   FAIRBURN   GA
12784
  KB   HAMPTON OAKS   FULTON   7447 SPRINGBOX DRIVE   FAIRBURN   GA
12785
  KB   HAMPTON OAKS   FULTON   7451 SPRINGBOX DRIVE   FAIRBURN   GA
12786
  KB   HAMPTON OAKS   FULTON   7455 SPRINGBOX DRIVE   FAIRBURN   GA
12787
  KB   HAMPTON OAKS   FULTON   7492 MISTYDAWN DRIVE   FAIRBURN   GA
12792
  BZ 4   BELLA TERRA   LEE   21000 COSENZA COURT   ESTERO   FL
12794
  KB   STONEYBROOK   SARASOTA   11772 PUMA PATH   VENICE   FL
12795
  KB   STONEYBROOK   SARASOTA   11768 PUMA PATH   VENICE   FL
12796
  BZ 4   DEEP HARBOUR   DORCHESTER   900 MARSHY COVE UNIT #308   CAMBRIDGE   MD
12797
  BZ 4   DEEP HARBOUR   DORCHESTER   900 MARSHY COVE UNIT #309   CAMBRIDGE   MD
12798
  BZ 4   DEEP HARBOUR   DORCHESTER   900 MARSHY COVE UNIT #310   CAMBRIDGE   MD
12799
  BZ 4   DEEP HARBOUR   DORCHESTER   900 MARSHY COVE UNIT #311   CAMBRIDGE   MD
12800
  BZ 4   DEEP HARBOUR TOWNS   DORCHESTER   300 SHIPYARD DRIVE   CAMBRIDGE   MD
12801
  BZ 4   PARK WEST   LEXINGTON   136 PACIFIC AVENUE   CHAPIN   SC
12803
  BZ 4   MILL STREAM   LEXINGTON   245 RINDLE DRIVE   LEXINGTON   SC
12804
  BZ 4   HUNT CLUB   CHATHAM   203 GRASSLANDS DRIVE   POOLER   GA
12805
  BZ 4   HUNT CLUB   CHATHAM   205 GRASSLANDS DRIVE   POOLER   GA
12806
  BZ 4   HUNT CLUB   CHATHAM   201 GRASSLANDS DRIVE   POOLER   GA
12807
  TO   OVIEDO FOREST   SEMINOLE   335 SILVER SPRINGS DRIVE   OVIEDO   FL
12808
  TO   OVIEDO FOREST   SEMINOLE   345 SILVER SPRINGS DRIVE   OVIEDO   FL
12810
  BZ 4   RIVERDALE NORTH   SACRAMENTO   3127 TOLLIVER STREET   SACRAMENTO   CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
12811
  BZ 4   RIVERDALE NORTH   SACRAMENTO   3126 TOLLIVER STREET   SACRAMENTO   CA
12812
  BZ 4   RIVERDALE NORTH   SACRAMENTO   3118 TOLLIVER STREET   SACRAMENTO   CA
12813
  BZ 4   RIVERDALE NORTH   SACRAMENTO   3106 TOLLIVER STREET   SACRAMENTO   CA
12814
  BZ 4   RIVERDALE NORTH   SACRAMENTO   3121 TOLLIVER STREET   SACRAMENTO   CA
12815
  BZ 4   RIVERDALE NORTH   SACRAMENTO   3115 TOLLIVER STREET   SACRAMENTO   CA
12816
  BZ 4   RIVERDALE NORTH   SACRAMENTO   3107 TOLLIVER STREET   SACRAMENTO   CA
12823
  BZ 4   WILLOW GROVE   NEW CASTLE   103 PLYMOUTH PLACE   MIDDLETOWN   DE
12824
  BZ 4   WILLOW GROVE   NEW CASTLE   101 PLYMOUTH PLACE   MIDDLETOWN   DE
12829
  LN(5)   SUNSET POINTE   DENTON   2708 WATERTON DRIVE   LITTLE ELM   TX
12841
  LN(5)   ELIZABETH CROSSING   Culpeper   105 KING EDWARD COURT   Culpeper   VA
12854
  LN(5)   RIVER STRAND   MANATEE   111 WINDING RIVER TRAIL   BRADENTON   FL
12855
  KB   CALICO TERRACE   LOS ANGELES   1621 BALINESE COURT   PALMDALE   CA
12856
  KB   CALICO TERRACE   LOS ANGELES   1629 BALINESE COURT   PALMDALE   CA
12858
  KB   CALICO TERRACE   LOS ANGELES   1643 BALINESE COURT   PALMDALE   CA
12859
  KB   GRANDIFLORA   LOS ANGELES   43416 59TH STREET   W. LANCASTER   CA
12860
  KB   GRANDIFLORA   LOS ANGELES   43422 59TH STREET   W. LANCASTER   CA
12861
  KB   GRANDIFLORA   LOS ANGELES   43428 59TH STREET   W. LANCASTER   CA
12871
  LN(5)   PUTTER`S CHOICE   Prince Georges   12122 Sand Wedge Lane   Upper
Malboro   MD
12872
  TO   WESTOVER PARK   GALVESTON   412 CRANBROOK LANE   LEAGUE CITY   TX
12873
  HV   WOODBRIDGE   COLLIN   5816 CREEK CROSSING   SACHSE   TX
12892
  TO   BEACON POINTE   ARAPAHOE   6381 SOUTH PATSBURG COURT   AURORA   CO
12895
  TO   GRAYSTONE HILLS   MONTGOMERY   2111 GRAYSTONE RIDGE DRIVE   CONROE   TX
12903
  HV   PELICAN`S NEST   HARRIS   2532 LAUGHING GULL CIRCLE   SEABROOK   TX
12906
  LN(5)   RIO DEL ORO   YUBA   1908 LONG HORN TRAIL DRIVE   PLUMAS LAKE   CA
12913
  KB   AUTUMN TERRACE @ WILLIAM   SANTA CLARA   1076 E. WILLIAM STREET   SAN
JOSE   CA
12928
  LN(5)   SOUTHFORK   HILLSBOROUGH   11305 CALLAWAY POND DRIVE   RIVERVIEW   FL
12931
  RY   TOWNSEND   NEW CASTLE   902 BUKER COURT   TOWNSEND   DE
12932
  RY   TOWNSEND   NEW CASTLE   900 BUKER COURT   TOWNSEND   DE
12933
  RY   HOLLYWOODS   HARFORD   501 COOL BREEZE CIRCLE   ABERDEEN   MD
12934
  RY   HOLLYWOODS   HARFORD   503 COOL BREEZE CIRCLE   ABERDEEN   MD
12935
  RY   HOLLYWOODS   HARFORD   509 TWINLEAF DRIVE   ABERDEEN   MD
12936
  RY   HOLLYWOODS   HARFORD   511 TWINLEAF DRIVE   ABERDEEN   MD
12941
  KB   AVENTINE   RIVERSIDE   84191 LA JOLLA AVENUE   COACHELLA   CA
12943
  KB   AVENTINE   RIVERSIDE   84213 LA JOLLA AVENUE   COACHELLA   CA
12945
  KB   AVENTINE   RIVERSIDE   84243 LA JOLLA AVENUE   COACHELLA   CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
12961
  BZ 4   MAGNOLIA PLACE   FRESNO   5254 E. GROVE AVENUE   FRESNO   CA
12962
  BZ 4   MAGNOLIA PLACE   FRESNO   5258 E. GROVE AVENUE   FRESNO   CA
12963
  BZ 4   MAGNOLIA PLACE   FRESNO   5262 E. GROVE AVENUE   FRESNO   CA
12964
  BZ 4   MAGNOLIA PLACE   FRESNO   5266 E. GROVE AVENUE   FRESNO   CA
12969
  RY   BOZMAN FARMS   COLLIN   1209 WEST COLLINS CIRCLE   WYLIE   TX
12970
  RY   BOZMAN FARMS   COLLIN   1213 WEST COLLINS CIRCLE   WYLIE   TX
12971
  RY   BOZMAN FARMS   COLLIN   1211 WEST COLLINS CIRCLE   WYLIE   TX
12974
  LN(5)   HERITAGE TODD CREEK   ADAMS   15348 HERITAGE CIRCLE   THORNTON   CO
12975
  LN(5)   HERITAGE TODD CREEK   ADAMS   15346 HERITAGE CIRCLE   THORNTON   CO
12976
  LN(5)   HERITAGE TODD CREEK   ADAMS   15344 HERITAGE CIRCLE   THORNTON   CO
12978
  BZ 4   CROSSINGS AT WH   RIVERSIDE   34813 VINEYARD GREEN CT   FRENCH VALLEY  
CA
12979
  BZ 4   CROSSINGS AT WH   RIVERSIDE   34799 VINEYARD GREEN CT   FRENCH VALLEY  
CA
12980
  BZ 4   CROSSINGS AT WH   RIVERSIDE   34785 VINEYARD GREEN CT   FRENCH VALLEY  
CA
12981
  BZ 4   CROSSINGS AT WH   RIVERSIDE   34771 VINEYARD GREEN CT   FRENCH VALLEY  
CA
12982
  BZ 4   COBBLESTONE   RIVERSIDE   12939 COBBLESTONE LANE   MORENO VALLEY   CA
12983
  BZ 4   COBBLESTONE   RIVERSIDE   12931 COBBLESTONE LANE   MORENO VALLEY   CA
12984
  BZ 4   COBBLESTONE   RIVERSIDE   12923 COBBLESTONE LANE   MORENO VALLEY   CA
12985
  BZ 4   COBBLESTONE   RIVERSIDE   12947 COBBLESTONE LANE   MORENO VALLEY   CA
12986
  BZ 4   GOLDEN FIELDS   RIVERSIDE   27201 GOLDEN FIELD CT   MORENO VALLEY   CA
12987
  BZ 4   GOLDEN FIELDS   RIVERSIDE   27211 GOLDEN FIELD CT   MORENO VALLEY   CA
12988
  BZ 4   GOLDEN FIELDS   RIVERSIDE   27221 GOLDEN FIELD CT   MORENO VALLEY   CA
12989
  BZ 4   GOLDEN FIELDS   RIVERSIDE   27231 GOLDEN FIELD CT   MORENO VALLEY   CA
12990
  BZ 4   GOLDEN FIELDS   RIVERSIDE   27232 GOLDEN FIELD CT   MORENO VALLEY   CA
12991
  BZ 4   REDLANDS VILLAGE   RIVERSIDE   1845 FURLOW DRIVE   REDLANDS   CA
12992
  BZ 4   REDLANDS VILLAGE   RIVERSIDE   1835 FURLOW DRIVE   REDLANDS   CA
12993
  BZ 4   REDLANDS VILLAGE   RIVERSIDE   1825 FURLOW DRIVE   REDLANDS   CA
12994
  BZ 4   REDLANDS VILLAGE   RIVERSIDE   1815 FURLOW DRIVE   REDLANDS   CA
13006
  BZ 4   RIVERDALE NORTH — DISCOVERY   SACRAMENTO   3671 TICE CREEK WAY  
SACRAMENTO   CA
13007
  BZ 4   RIVERDALE NORTH — DISCOVERY   SACRAMENTO   3681 TICE CREEK WAY  
SACRAMENTO   CA
13008
  BZ 4   RIVERDALE NORTH — DISCOVERY   SACRAMENTO   3691 TICE CREEK WAY  
SACRAMENTO   CA
13009
  BZ 4   RIVERDALE NORTH — DISCOVERY   SACRAMENTO   3699 TICE CREEK WAY  
SACRAMENTO   CA
13010
  BZ 4   RIVERDALE NORTH — DISCOVERY   SACRAMENTO   2561 TOURBROOK WY  
SACRAMENTO   CA
13011
  BZ 4   RIVERDALE NORTH — DISCOVERY   SACRAMENTO   2551 TOURBROOK WY  
SACRAMENTO   CA
13012
  BZ 4   RIVERDALE NORTH — DISCOVERY   SACRAMENTO   2591 TOURBROOK WY  
SACRAMENTO   CA
13013
  BZ 4   RIVERDALE NORTH — DISCOVERY   SACRAMENTO   2581 TOURBROOK WY  
SACRAMENTO   CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13014
  BZ 4   RIVERDALE NORTH — DISCOVERY   SACRAMENTO   3651 TICE CREEK WAY  
SACRAMENTO   CA
13015
  BZ 4   RIVERDALE NORTH — DISCOVERY   SACRAMENTO   3661 TICE CREEK WAY  
SACRAMENTO   CA
13017
  LN(5)   PALISADES   HENNEPIN   16378 72ND PLACE N.   MAPLE GROVE   MN
13018
  LN(5)   HILLSIDE   CARVER   1695 CARRIAGE DRIVE   VICTORIA   MN
13020
  LN(5)   ROCKWELL PLANTATION   ANDERSON   1 DELTA ROAD   ANDERSON   SC
13025
  RY   AVERY RANCH   WILLIAMSON   15321 MORGAN CREEK COURT   AUSTIN   TX
13026
  RY   BLACKHAWK FAIRWAYS   TRAVIS   2300 DUNES DRIVE   PFLUGERVILLE   TX
13027
  RY   BLACKHAWK FAIRWAYS   TRAVIS   2301 DUNES DRIVE   PFLUGERVILLE   TX
13044
  BZ 4   MOUNTAINS EDGE VALLA   CLARK   7160 PICTON AVE   LAS VEGAS   NV
13045
  BZ 4   MOUNTAINS EDGE VALLA   CLARK   7152 PICTON AVE   LAS VEGAS   NV
13046
  BZ 4   MOUNTAINS EDGE VALLA   CLARK   7144 PICTON AVE   LAS VEGAS   NV
13047
  BZ 4   MOUNTAINS EDGE MESA   CLARK   10305 BURWOOD STREET   LAS VEGAS   NV
13048
  BZ 4   MOUNTAINS EDGE MESA   CLARK   10297 BURWOOD STREET   LAS VEGAS   NV
13049
  BZ 4   MOUNTAINS EDGE MESA   CLARK   10289 BURWOOD STREET   LAS VEGAS   NV
13050
  TO   PINE MILL RANCH   FORT BEND   3742 ROCKY LEDGE LANE   KATY   TX
13057
  RY   SIENNA — ANDERSON SPRINGS   Fort Bend   8122 Golden Harbour   Missouri
City   TX
13059
  RY   CHAMPIONS TRAIL   HARRIS   16710 GROVE MESA TRAIL   SPRING   TX
13061
  RY   EAGLE SPRINGS   HARRIS   17519 SALT RIVER VALLEY CR   HUMBLE   TX
13062
  RY   EAGLE SPRINGS   HARRIS   17515 SALT RIVER VALLEY CR   HUMBLE   TX
13064
  BZ 4   REMINGTON GROVE   HARRIS   19102 REMINGTON MANOR   CYPRESS   TX
13065
  BZ 4   REMINGTON GROVE   HARRIS   19103 REMINGTON MANOR   CYPRESS   TX
13066
  BZ 4   REMINGTON GROVE   HARRIS   19107 REMINGTON MANOR   CYPRESS   TX
13067
  BZ 4   EAGLE SPRINGS   HARRIS   17218 PECOS PARK LANE   HUMBLE   TX
13068
  BZ 4   EAGLE SPRINGS   HARRIS   17222 PECOS PARK LANE   HUMBLE   TX
13069
  BZ 4   STONERIDGE   HARRIS   12907 STONE FIELD CANYON LANE   CYPRESS   TX
13070
  BZ 4   STONERIDGE   HARRIS   12911 STONE FIELD CANYON LANE   CYPRESS   TX
13071
  BZ 4   SUMMERLYN   HARRIS   4110 MIRAMICHI COURT   HOUSTON   TX
13072
  BZ 4   SUMMERLYN   HARRIS   4106 MIRAMICHI COURT   HOUSTON   TX
13073
  BZ 4   SUMMERLYN   HARRIS   4102 MIRAMICHI COURT   HOUSTON   TX
13074
  BZ 4   BONBROOK ESTATES   FORT BEND   514 DOVECROFT LANE   ROSENBERG   TX
13075
  BZ 4   BONBROOK ESTATES   FORT BEND   510 DOVECROFT LANE   ROSENBERG   TX
13076
  BZ 4   CANYON LAKES   HARRIS   20603 WAYNE RIVER COURT   HOUSTON   TX
13077
  BZ 4   CANYON LAKES   HARRIS   20602 WAYNE RIVER COURT   HOUSTON   TX
13078
  BZ 4   BONBROOK ESTATES   FORT BEND   506 DOVECROFT LANE   ROSENBERG   TX
13079
  BZ 4   BONBROOK ESTATES   FORT BEND   503 DOVECROFT LANE   ROSENBERG   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13080
  BZ 4   CANYON LAKES   HARRIS   20611 WAYNE RIVER COURT   HOUSTON   TX
13081
  BZ 4   CANYON LAKES   HARRIS   20607 WAYNE RIVER COURT   HOUSTON   TX
13082
  BZ 4   NORTHCREST   HARRIS   21738 COLTER STONE DRIVE   SPRING   TX
13083
  BZ 4   NORTHCREST   HARRIS   21734 COLTER STONE DRIVE   SPRING   TX
13084
  BZ 4   THE LAKES AT HIGHLAND GLEN   BRAZORIA   1804 HIGH FALLS LANE   PEARLAND
  TX
13085
  BZ 4   THE LAKES AT HIGHLAND GLEN   BRAZORIA   1806 HIGH FALLS LANE   PEARLAND
  TX
13089
  LN(5)   THE GLEN AT SUMMERSET   DORCHESTER   1003 STERLING LANE   SUMMERVILLE
  SC
13092
  RY   CANYON SPRINGS   BEXAR   1206 MINERAL HILLS   SAN ANTONIO   TX
13093
  RY   CANYON SPRINGS   BEXAR   1210 MINERAL HILLS   SAN ANTONIO   TX
13094
  RY   PROMONTORY POINTE   BEXAR   21526 PROMONTORY CIRCLE   SAN ANTONIO   TX
13095
  RY   PROMONTORY POINTE   BEXAR   21530 PROMONTORY CIRCLE   SAN ANTONIO   TX
13096
  RY   WESTOVER WOODS   BEXAR   1927 OAK FLAT ROAD   SAN ANTONIO   TX
13099
  RY   LEHIGH STATION   DUPAGE   848 STATION BOULEVARD   AURORA   IL
13100
  RY   LEHIGH STATION   DUPAGE   850 STATION BOULEVARD   AURORA   IL
13102
  RY   LEHIGH STATION   DUPAGE   854 STATION BOULEVARD   AURORA   IL
13103
  RY   HAVERFORD PLACE   COOK   5940 LEEDS ROAD   HOFFMAN ESTATES   IL
13105
  RY   HAVERFORD PLACE   COOK   5948 LEEDS ROAD   HOFFMAN ESTATES   IL
13106
  LN(5)   FAIRHAVEN   UNION   1112 TRANQUIL FALLS LANE   STALLINGS   NC
13107
  LN(5)   FAIRHAVEN   UNION   1116 TRANQUIL FALLS LANE   STALLINGS   NC
13110
  RY   VILLAGE CREEK   HENNEPIN   5721 75TH LANE NW   BROOKLYN PARK   MN
13111
  RY   VILLAGE CREEK   HENNEPIN   5725 75TH LANE NW   BROOKLYN PARK   MN
13112
  RY   VILLAGE CREEK   HENNEPIN   5729 75TH LANE NW   BROOKLYN PARK   MN
13115
  RY   HUSET PARK   ANOKA   546 LOMIANKI LANE   COLUMBIA HEIGHTS   MN
13117
  RY   HUSET PARK   ANOKA   542 LOMIANKI LANE   COLUMBIA HEIGHTS   MN
13118
  LN(5)   DEERBROOK   HARRIS   8807 ORCHARD RIDGE LANE   HUMBLE   TX
13119
  LN(5)   LAUREL PLACE   HARRIS   10506 WHISPER BLUFF DRIVE   HUMBLE   TX
13126
  BZ 4   ATLANTIC STATION   FULTON   395-3 LAURENT STREET   ATLANTA   GA
13127
  BZ 4   STONEBRIDGE   FORSYTH   3495 DALWOOD DRIVE   SUWANEE   GA
13128
  BZ 4   HAMPTON STATION   CHEROKEE   202 HAMPTON STATION BOULEVARD   CANTON  
GA
13129
  BZ 4   VILLAGE GREEN   Loudoun   13594 Arcadian Drive   Leesburg   VA
13135
  BZ 4   POTOMAC CREST RESERVE   PRINCE WILLIAM   3400 WOOLFENDEN COURT  
TRIANGLE   VA
13138
  LN(5)   ELLAND PARK   PASCO   6257 MAISIE ROAD   ZEPHYRHILLS   FL
13139
  LN(5)   ELLAND PARK   PASCO   6255 MAISIE ROAD   ZEPHYRHILLS   FL
13140
  LN(5)   ELLAND PARK   PASCO   6253 MAISIE ROAD   ZEPHYRHILLS   FL
13141
  MH   PORT ST. LUCIE   St Lucie   2065 SW BAYSHORE BOULEVARD   Port Saint Lucie
  FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13142
  LN(5)   TALAMORE   MCHENRY   12086 MALONE STREET   HUNTLEY   IL
13143
  LN(5)   TALAMORE   MCHENRY   12066 MALONE STREET   HUNTLEY   IL
13144
  LN(5)   TALAMORE   MCHENRY   12046 MALONE STREET   HUNTLEY   IL
13145
  HV   SILHOUTTE   COLLIN   1006 FOX TRAIL DRIVE   ALLEN   TX
13146
  HV   SILHOUTTE   COLLIN   1008 FOX TRAIL DRIVE   ALLEN   TX
13147
  TO   PINE MILL RANCH   FORT BEND   36510 FOREST PINE LANE   KATY   TX
13148
  TO   PINE MILL RANCH   FORT BEND   36506 FOREST PINE LANE   KATY   TX
13150
  LN(5)   TARYN HILLS   HENNEPIN   6075 NIAGARA LANE N.   PLYMOUTH   MN
13152
  LN(5)   FAIRFIELD   HARRIS   21807 SHIMMERING GREEN TRAIL   CYPRESS   TX
13153
  LN(5)   FAIRFIELD   HARRIS   21803 SHIMMERING GREEN TRAIL   CYPRESS   TX
13155
  LN(5)   CANDELARA   WASHOE   2409 BRIDGETOWN LOOP   SPARKS   NV
13156
  LN(5)   CANDELARA   WASHOE   2413 BRIDGETOWN LOOP   SPARKS   NV
13160
  RY   PEBBLE CREEK   BOONE   7600 FALLS CREEK WAY   BURLINGTON   KY
13165
  RY   ORLEANS   BOONE   10077 BARRONNE STREET   FLORENCE   KY
13166
  RY   CLAIBORNE   KENTON   704 STABLEWATCH   INDEPENDENCE   KY
13172
  LN(5)   EASTVIEW ESTATES   EL PASO   7617 BLUE VAIL WAY   COLORADO SPRINGS  
CO
13175
  LN(5)   FAIRWAY VILLAGE   CHARLES   12121 PAWTUCKETT LANE   WALDORF   MD
13180
  LN(5)   RIVER PARK LODGES   SHERBURNE   10128 192ND LANE NW   ELK RIVER   MN
13181
  LN(5)   RIVER PARK LODGES   SHERBURNE   10122 192ND LANE NW   ELK RIVER   MN
13182
  LN(5)   RIVER POINTE   WRIGHT   5404 RADFORD AVENUE NE   OTSEGO   MN
13191
  LN(5)   MYSTIC POINT   RIVERSIDE   27031 NORTH BAY LANE   ROMOLAND   CA
13192
  LN(5)   MYSTIC POINT   RIVERSIDE   27045 NORTH BAY LANE   ROMOLAND   CA
13193
  LN(5)   MYSTIC POINT   RIVERSIDE   27049 NORTH BAY LANE   ROMOLAND   CA
13197
  HV   GRAMERCY PARK WEST   GUILFORD   3601 NELSON CREEK LANE   GREENSBORO   NC
13200
  LN(5)   GLENDALOUGH   DAKOTA   13504 COACHFORD AVENUE   ROSEMOUNT   MN
13201
  LN(5)   BAILEY`S ARBOR HEARTLAND   WASHINGTON   10717 MAPLE BOULEVARD  
WOODBURY   MN
13202
  LN(5)   BAILEY`S ARBOR LIFESTYLE   WASHINGTON   10511 HAWTHORN TRAIL  
WOODBURY   MN
13204
  MH   PALOMA   St Johns   205 SYRAH WAY   Saint Augustine   FL
13205
  MH   PALOMA   St Johns   207 SYRAH WAY   Saint Augustine   FL
13206
  MH   PALOMA   St Johns   209 SYRAH WAY   Saint Augustine   FL
13207
  RY 2   AUGUSTA   CLARK   9175 BLUE OXE AVENUE   LAS VEGAS   NV
13209
  RY 2   AUGUSTA   CLARK   9155 BLUE OXE AVENUE   LAS VEGAS   NV
13210
  RY 2   SUMMERLIN VILLAGE   CLARK   1798 ARDILEA STREET   LAS VEGAS   NV
13211
  RY 2   SUMMERLIN VILLAGE   CLARK   1810 ARDILEA STREET   LAS VEGAS   NV
13212
  RY 2   SUMMERLIN VILLAGE   CLARK   1822 ARDILEA STREET   LAS VEGAS   NV

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13213
  RY 2   SUMMERLIN VILLAGE   CLARK   1834 ARDILEA STREET   LAS VEGAS   NV
13228
  RY 2   BELFORD   CLARK   9189 COWBOY INN AVENUE   LAS VEGAS   NV
13229
  RY 2   BELFORD   CLARK   9177 COWBOY INN AVENUE   LAS VEGAS   NV
13235
  MC 3   TURNBERRY   ADAMS   12459 E. 106TH WAY   COMMERCE CITY   CO
13236
  MC 3   TURNBERRY   ADAMS   12449 E. 106TH WAY   COMMERCE CITY   CO
13237
  MC 3   TURNBERRY   ADAMS   12439 E. 106TH WAY   COMMERCE CITY   CO
13238
  MC 3   TURNBERRY   ADAMS   12429 E. 106TH WAY   COMMERCE CITY   CO
13239
  MC 3   CHARLESTON   RIVERSIDE   40310 CORRIGAN PLACE   TEMECULA   CA
13240
  MC 3   CHARLESTON   RIVERSIDE   28576 PLYMOUTH WAY   TEMECULA   CA
13241
  MC 3   CHARLESTON   RIVERSIDE   28568 PLYMOUTH WAY   TEMECULA   CA
13242
  MC 3   WINTERCREEK   WASHOE   1885 SCOTT VALLEY ROAD   RENO   NV
13244
  MC 3   WINTERCREEK   WASHOE   1865 SCOTT VALLEY ROAD   RENO   NV
13245
  MC 3   FOOTHILLS @ WINGFIELD VILLAGE   WASHOE   7464 WINDSWEPT COURT   SPARKS
  NV
13246
  MC 3   FOOTHILLS @ WINGFIELD VILLAGE   WASHOE   7470 WINDSWEPT COURT   SPARKS
  NV
13247
  MC 3   FOOTHILLS @ WINGFIELD VILLAGE   WASHOE   7474 WINDSWEPT COURT   SPARKS
  NV
13248
  MC 3   FOOTHILLS @ WINGFIELD VILLAGE   WASHOE   7480 WINDSWEPT COURT   SPARKS
  NV
13258
  MC 3   SUMMIT   SOLANO   6512 DEERFIELD DRIVE   VALLEJO   CA
13259
  MC 3   THE LAKES   POLK   104 JAMES CIRCLE   LAKE ALFRED   FL
13260
  MC 3   THE LAKES   POLK   108 JAMES CIRCLE   LAKE ALFRED   FL
13261
  MC 3   BRIDLEWOOD   SACRAMENTO   9220 CROWELL DRIVE   ELK GROVE   CA
13262
  MC 3   BRIDLEWOOD   SACRAMENTO   9216 CROWELL DRIVE   ELK GROVE   CA
13263
  MC 3   BRIDLEWOOD   SACRAMENTO   9212 CROWELL DRIVE   ELK GROVE   CA
13264
  MC 3   SHADOW CREEK   SACRAMENTO   9056 NEPONSET DIRVE   ELK GROVE   CA
13265
  MC 3   SHADOW CREEK   SACRAMENTO   9052 NEPONSET DRIVE   ELK GROVE   CA
13266
  MC 3   SHADOW CREEK   SACRAMENTO   9048 NEPONSET DRIVE   ELK GROVE   CA
13269
  MC 3   SYCAMORE CANYON   PIMA   17326 S. INDIGO CREST PASS   VAIL   AZ
13270
  MC 3   CHAMPIONS PARK   BEXAR   2735 THUNDER GULCH   SAN ANTONIO   TX
13271
  MC 3   CHAMPIONS PARK   BEXAR   2731 THUNDER GULCH   SAN ANTONIO   TX
13272
  MC 3   ENCLAVE AT WESTOVER HILLS   BEXAR   9531 WIND DANCER   SAN ANTONIO   TX
13274
  MC 3   OAK MEADOWS   TARRANT   1911 SANTA ANNA   ARLINGTON   TX
13275
  MC 3   MISTLETOE HILL   TARRANT   904 MIMOSA   BURLESON   TX
13276
  MC 3   MARINE CREEK   TARRANT   5508 PALOMA COURT   FT. WORTH   TX
13277
  MC 3   STONEHEDGE   HARRIS   1507 CETIN COURT   HOUSTON   TX
13279
  MC 3   BRIDGELANDS   HARRIS   18323 SHORE PARK LANE   CYPRESS   TX
13280
  MC 3   VILLAGES OF LANGHAM CREEK   HARRIS   5842 CEDAR FIELD WAY   HOUSTION  
TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13281
  MC 3   RIVERPARK   FORT BEND   21803 HONEYSUCKLE GROVE LANE   RICHMOND   TX
13282
  MC 3   SHADOW CREEK RANCH   BRAZORIA   2410 DRY BANK LANE   PEARLAND   TX
13283
  MC 3   VILLAGES OF NORTHPOINTE   HARRIS   12702 TIMBER DOVE   TOMBALL   TX
13284
  MC 3   SUMMER LAKES   FORT BEND   7602 LAKESHORE DRIVE   RICHMOND   TX
13285
  MC 3   KING`S MILL   MONTGOMERY   26121 KNIGHTS TOWER DRIVE   KINGWOOD   TX
13286
  MC 3   KING`S MILL   MONTGOMERY   26036 KINGS MILL CREST DRIVE   KINGWOOD   TX
13287
  MC 3   MIRAMAR LAKE   HARRIS   8230 CALICO CANYON DRIVE   TOBALL   TX
13288
  MC 3   WESTHEIMER LAKES   FORT BEND   26502 EVERETT GLEN DRIVE   SUGARLAND  
TX
13289
  MC 3   PEARLAND PARK   BRAZORIA   3207 WONARD DRIVE   PEARLAND   TX
13290
  MC 3   RODEO PALMS   BRAZORIA   3 SUNNYVALE LANE   MANVEL   TX
13291
  MC 3   GRAYHAWK   DENTON   12180 GRAYHAWK BOULVARD   FRISCO   TX
13292
  MC 3   WILLOW BAY   COLLIN   13376 DEERCREEK TRAIL   FRISCO   TX
13294
  MC 3   CRAIG RANCH   COLLIN   8309 TEXIAN TRAIL   MCKINNEY   TX
13297
  MC 3   DEERFIELD   COLLIN   4512 NUNNELY   PLANO   TX
13306
  LN(5)   DERBY RUN AT CURTI RANCH   WASHOE   480 RUFFIAN COURT   RENO   NV
13307
  LN(5)   DERBY RUN AT CURTI RANCH   WASHOE   470 RUFFIAN COURT   RENO   NV
13308
  LN(5)   DERBY RUN AT CURTI RANCH   WASHOE   460 RUFFIAN COURT   RENO   NV
13310
  RY   ASPEN TRAILS   BUTLER   5126 ELM LEAF TRAIL   HAMILTON   OH
13312
  TO   CYPRESS LAKES   ORANGE       ORLANDO   FL
13313
  TO   CYPRESS LAKES   ORANGE       ORLANDO   FL
13318
  MC 3   YELLOWSTONE   CLARK   9242 NATIONAL PARK DRIVE   LAS VEGAS   NV
13323
  BZ 4   SOMERSET CREEK   LOS ANGELES   1555 AVE P-6   PALMDALE   CA
13324
  BZ 4   SOMERSET CREEK   LOS ANGELES   1549 AVE P-6   PALMDALE   CA
13325
  BZ 4   SOMERSET CREEK   LOS ANGELES   1541 AVE P-6   PALMDALE   CA
13326
  BZ 4   SOMERSET CREEK   LOS ANGELES   1535 AVE P-6   PALMDALE   CA
13327
  BZ 4   SOMERSET CREEK   LOS ANGELES   1529 AVE P-6   PALMDALE   CA
13328
  BZ 4   SOMERSET CREEK   LOS ANGELES   1521 AVE P-6   PALMDALE   CA
13329
  BZ 4   RED SKY   San Bernardino   11978 TIFFANY STREET   Victorville   CA
13330
  BZ 4   RED SKY   San Bernardino   11968 TIFFANY STREET   Victorville   CA
13331
  BZ 4   RED SKY   San Bernardino   11956 TIFFANY STREET   Victorville   CA
13332
  BZ 4   RED SKY   San Bernardino   11944 TIFFANY STREET   Victorville   CA
13333
  BZ 4   RED SKY   San Bernardino   11938 TIFFANY STREET   Victorville   CA
13340
  MC 3   MOODY RIVER ESTATES   LEE   3021 GRAY HERON PLACE   FORT MYERS   FL
13365
  HV   GREENWAY FARM   HARFORD   100 D MOHEGAN DRIVE   HARVE DE GRACE   MD
13368
  LN(5)   CREDIT RIVER   SCOTT   7610 CROSSWINDS COURT   CREDIT RIVER
TOWNSHIP   MN

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13370
  HV   ROCKBRIDGE   WAKE   1412 WATER ROCK WAY   KNIGHTDALE   NC
13372
  HV   ROCKBRIDGE   WAKE   5252 SAPPHIRE SPRINGS DRIVE   KNIGHTDALE   NC
13373
  HV   ROCKBRIDGE   WAKE   5304 SAPPHIRE SPRINGS DRIVE   KNIGHTDALE   NC
13374
  HV   ROCKBRIDGE   WAKE   5300 SAPPHIRE SPRINGS DRIVE   KNIGHTDALE   NC
13375
  HV   ROCKBRIDGE   WAKE   1413 WATER ROCK WAY   KNIGHTDALE   NC
13379
  TO   GREATER LAKES   LAKE   4336 PLACID PLACE LOT#65   CLERMONT   FL
13380
  TO   GREATER LAKES   LAKE   4332 PLACID PLACE LOT#66   CLERMONT   FL
13381
  KB   CLIFFS EDGE   CLARK   10741 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV
13382
  KB   CLIFFS EDGE   CLARK   10737 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV
13383
  KB   CLIFFS EDGE   CLARK   10733 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV
13393
  LN(5)   PRESTON WOODS   POLK   510 BROOKSHIRE DRIVE   DAVENPORT   FL
13394
  TO   KELLIWOOD   FORT BEND   21131 KELLIWOOD PARK LANE   KATY   TX
13399
  MH   OAK RIDGE   BREVARD   415 MARGIE DRIVE   TITUSVILLE   FL
13409
  HV   RETREAT AT MILLSTONE   SUSSEX   29466 WHITSTONE LANE   MILLSBORO   DE
13410
  HV   RETREAT AT MILLSTONE   SUSSEX   29464 WHITSTONE LANE   MILLSBORO   DE
13414
  RY 2   SIENNA   RIVERSIDE   41-255 LIGHTHALL COURT   INDIO   CA
13415
  RY 2   SIENNA   RIVERSIDE   41-322 LIGHTHALL COURT   INDIO   CA
13416
  RY 2   SIENNA   RIVERSIDE   41-294 LIGHTHALL COURT   INDIO   CA
13417
  RY 2   CANTARA   SAN BERNARDINO   13230 TRONA STREET   HESPERIA   CA
13418
  RY 2   CANTARA   SAN BERNARDINO   13236 TRONA STREET   HESPERIA   CA
13419
  RY 2   CANTARA   SAN BERNARDINO   13242 TRONA STREET   HESPERIA   CA
13426
  RY 2   ORCHID PARK   RIVERSIDE   35670 DENVER CIRCLE   WINCHESTER   CA
13427
  RY 2   ORCHID PARK   RIVERSIDE   35682 DENVER CIRCLE   WINCHESTER   CA
13428
  RY 2   ORCHID PARK   RIVERSIDE   35694 DENVER CIRCLE   WINCHESTER   CA
13429
  RY 2   CONCORD ESTATES   RIVERSIDE   37466 HARVEST DRIVE   MURRIETA   CA
13430
  RY 2   CONCORD ESTATES   RIVERSIDE   37454 HARVEST DRIVE   MURRIETA   CA
13431
  RY 2   CONCORD ESTATES   RIVERSIDE   37442 HARVEST DRIVE   MURRIETA   CA
13432
  RY 2   CONCORD ESTATES   RIVERSIDE   37430 HARVEST DRIVE   MURRIETA   CA
13433
  RY 2   CONCORD ESTATES   RIVERSIDE   37418 HARVEST DRIVE   MURRIETA   CA
13444
  MH   BLUE LAKE   DUVAL   3934 SHERMAN HILLS PARKWAY WEST   JACKSONVILLE   FL
13445
  MH   BLUE LAKE   DUVAL   3926 SHERMAN HILLS PARKWAY WEST   JACKSONVILLE   FL
13484
  HV   GREENWAY FARM   HARFORD   1650 K MOHEGAN DRIVE   HARVE DE GRACE   MD
13485
  HV   GREENWAY FARM   HARFORD   1650 L MOHEGAN DRIVE   HARVE DE GRACE   MD
13486
  HV   GREENWAY FARM   HARFORD   1709 MOHEGAN DRIVE   HAVRE DE GRACE   MD
13488
  HV   HUNTFIELD   JEFFERSON   480 PROSPECT HILL BLVD   CHARLES TOWN   WV

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13494
  NU   NEUSTONESHIRE   KENDALL   7201 YORKSHIRE STREET   JOLIET   IL
13495
  NU   NEUSTONESHIRE   KENDALL   7203 YORKSHIRE STREET   JOLIET   IL
13496
  NU   NEUSTONESHIRE   KENDALL   7207 YORKSHIRE STREET   JOLIET   IL
13497
  NU   NEUSTONESHIRE   KENDALL   7209 YORKSHIRE STREET   JOLIET   IL
13498
  HV   CEDAR RIDGE   COLLIN   1421 CEDAR HOLLOW DRIVE   PROSPER   TX
13499
  RY 2   BISCAYNE BAY   DUVAL   12316 MANGROVE FOREST COURT   JACKSONVILLE   FL
13500
  RY 2   BISCAYNE BAY   DUVAL   12314 MANGROVE FOREST COURT   JACKSONVILLE   FL
13501
  RY 2   BISCAYNE BAY   DUVAL   12312 MANGROVE FOREST COURT   JACKSONVILLE   FL
13502
  RY 2   BISCAYNE BAY   DUVAL   12310 MANGROVE FOREST COURT   JACKSONVILLE   FL
13503
  RY 2   SEVILLA   St Johns   121 CASA SEVILLA AVENUE   Saint Augustine   FL
13505
  RY 2   NORTHWOODS   DUVAL   12418 SUGARBERRY WAY   JACKSONVILLE   FL
13506
  RY 2   NORTHWOODS   DUVAL   12410 SUGARBERRY WAY   JACKSONVILLE   FL
13507
  RY 2   DOCTOR`S INLET   CLAY   1607 HARVEST COVE DRIVE   ORANGE PARK   FL
13519
  RY 2   OAK HILL   ORANGE   767 VALLEYWAY DRIVE   APOPKA   FL
13520
  RY 2   OAK HILL   ORANGE   805 VALLEYWAY DRIVE   APOPKA   FL
13521
  RY 2   EDENS HAMMOCK   ORANGE   5624 REMSEN CAY LANE   WINDERMERE   FL
13522
  RY 2   EDENS HAMMOCK   ORANGE   5618 REMSEN CAY LANE   WINDERMERE   FL
13523
  RY 2   GRANDE PINES   ORANGE   8524 NATIVE PINE WAY   ORLANDO   FL
13524
  RY 2   GRANDE PINES   ORANGE   8530 NATIVE PINE WAY   ORLANDO   FL
13525
  RY 2   STONEBRIAR   ORANGE   3709 PYRITE DRIVE   ORLANDO   FL
13526
  RY 2   STONEBRIAR   ORANGE   3715 PYRITE DRIVE   ORLANDO   FL
13533
  LN(5)   TRANQUIL HILLS   DORCHESTER   9009 PARLER ROAD   SUMMERVILLE   SC
13534
  LN(5)   TRANQUIL HILLS   DORCHESTER   9011 PARLER ROAD   SUMMERVILLE   SC
13535
  LN(5)   GLEN ABBEY   HARRIS   1503 THORNGROVE DRIVE   HOUSTON   TX
13536
  LN(5)   FOREST CROSSING   MONTGOMERY   7334 WINTER SONG DRIVE   MAGNOLIA   TX
13545
  HV   NEW FOREST WEST   HARRIS   6711 STABLETON LANE   HOUSTON   TX
13548
  LN(5)   TELFAIR   FORT BEND   7531 BALDWIN CROSSING   SUGAR LAND   TX
13549
  LN(5)   TELFAIR   FORT BEND   1303 REGAL OAK WAY   SUGAR LAND   TX
13550
  LN(5)   SPRING PLACE NORTH   KERN   2503 BERKSHIRE ROAD   BAKERSFIELD   CA
13551
  LN(5)   SPRING PLACE NORTH   KERN   2429 BERKSHIRE ROAD   BAKERSFIELD   CA
13552
  LN(5)   SPRING PLACE SOUTH   KERN   2515 BERKSHIRE ROAD   BAKERSFIELD   CA
13553
  LN(5)   SPRING PLACE SOUTH   KERN   2511 BERKSHIRE ROAD   BAKERSFIELD   CA
13554
  LN(5)   SPRING PLACE SOUTH   KERN   2507 BERKSHIRE ROAD   BAKERSFIELD   CA
13555
  HV   PHEASANT RIDGE   GUILFORD   8440 PHEASANT RIDGE DRIVE   COLFAX   NC
13556
  HV   RIVERS EDGE   DENTON   1309 AMAZON DRIVE   FORT WORTH   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13562
  RY 2   STERLING   HALL   7046 TREE HOUSE WAY   FLOWERY BRANCH   GA
13563
  RY 2   STERLING   HALL   7050 TREE HOUSE WAY   FLOWERY BRANCH   GA
13564
  RY 2   STERLING   HALL   7054 TREE HOUSE WAY   FLOWERY BRANCH   GA
13572
  RY 2   FOREST BROOKE   FORSYTH   5415 SANDSTONE COURT   CUMMING   GA
13573
  KB   HAMMOCK TRAILS   OSCEOLA   2800 POLSON DRIVE   KISSIMMEE   FL
13574
  KB   HAMMOCK TRAILS   OSCEOLA   2802 POLSON DRIVE   KISSIMMEE   FL
13575
  KB   HAMMOCK TRAILS   OSCEOLA   2804 POLSON DRIVE   KISSIMMEE   FL
13582
  LN(5)   SUMMERWOOD   HARRIS   13911 PEPPERSTONE LANE   HOUSTON   TX
13584
  LN(5)   FOREST POINT   HARRIS   5102 FOREST TERRACE DRIVE   SPRING   TX
13588
  LN(5)   VERONA TRACE   INDIAN RIVER   9974 EAST VILLA CIRCLE   VERO BEACH   FL
13589
  LN(5)   RIVER PARK LODGES   SHERBURNE   10140 192ND LANE NW   ELK RIVER   MN
13590
  RY 2   FOREST BROOKE   FORSYTH   5425 SANDSTONE COURT   CUMMING   GA
13591
  RY 2   SILVER RIDGE   HERNANDO   15825 DURANGO CIRCLE   BROOKSVILLE   FL
13596
  LN(5)   CASA BELLA II   KERN   505 KIRKLES COURT   BAKERSFIELD   CA
13597
  LN(5)   CASA BELLA II   KERN   509 KIRKLES COURT   BAKERSFIELD   CA
13598
  LN(5)   CASA BELLA II   KERN   513 KIRKLES COURT   BAKERSFIELD   CA
13599
  LN(5)   CASA BELLA II   KERN   517 KIRKLES COURT   BAKERSFIELD   CA
13600
  LN(5)   BAMMEL TWIN VILLAS   HARRIS   5102 DARTMOOR RIDGE TRAIL   HOUSTON   TX
13601
  LN(5)   BAMMEL TWIN VILLAS   HARRIS   5104 DARTMOOR RIDGE TRAIL   HOUSTON   TX
13602
  LN(5)   AVALON   HARRIS   7206 AVALON BEND CIRCLE   SPRING   TX
13608
  HV   OAKRIDGE MEADOWS   HARRIS   2557 WILD OAK FOREST LANE   SEABROOK   TX
13609
  HV   OAKRIDGE MEADOWS   HARRIS   2553 WILD OAK FOREST LANE   SEABROOK   TX
13610
  LN(5)   BAY RIVER COLONY   HARRIS   4410 AMARYLLIS AVENUE   BAYTOWN   TX
13611
  HV   CENTERPOINTE   GALVESTON   702 WHITE OAK POINT DRIVE   LEAGUE CITY   TX
13612
  LN(5)   COBBLESTONE LANDING   POLK   5466 RIVER ROCK ROAD   LAKELAND   FL
13621
  Pardee 4   PROVIDENCE   CLARK   7144 THISTLE RIDGE STREET   LAS VEGAS   NV
13622
  Pardee 4   PROVIDENCE   CLARK   7138 THISTLE RIDGE STREET   LAS VEGAS   NV
13623
  Pardee 4   PROVIDENCE   CLARK   7132 THISTLE RIDGE STREET   LAS VEGAS   NV
13624
  Pardee 4   PROVIDENCE   CLARK   7126 THISTLE RIDGE STREET   LAS VEGAS   NV
13625
  Pardee 4   PROVIDENCE   CLARK   10323 ARTFUL STONE AVENUE   LAS VEGAS   NV
13626
  Pardee 4   PROVIDENCE   CLARK   10327 ARTFUL STONE AVENUE   LAS VEGAS   NV
13627
  Pardee 4   PROVIDENCE   CLARK   10331 ARTFUL STONE AVENUE   LAS VEGAS   NV
13628
  Pardee 4   PROVIDENCE   CLARK   10335 ARTFUL STONE AVENUE   LAS VEGAS   NV
13629
  Pardee 4   HEARTHSTONE   LOS ANGELES   17427 WEST WINTER PINE WAY   FAIR OAKS
RANCH   CA
13630
  Pardee 4   HEARTHSTONE   LOS ANGELES   17433 WEST WINTER PINE WAY   FAIR OAKS
RANCH   CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13631
  Pardee 4   HEARTHSTONE   LOS ANGELES   17439 WEST WINTER PINE WAY   FAIR OAKS
RANCH   CA
13632
  Pardee 4   HEARTHSTONE   LOS ANGELES   17445 WEST WINTER PINE WAY   FAIR OAKS
RANCH   CA
13637
  RY 2   FAIRLANE VILLIAGE   HARRIS   13615 PALMER SPRINGS DRIVE   HOUSTON   TX
13638
  RY 2   FAIRLANE VILLIAGE   HARRIS   13611 PALMER SPRINGS DRIVE   HOUSTON   TX
13641
  RY 2   LONG MEADOW FARMS   Fort Bend   21015 Prairie Green Court   Richmond  
TX
13642
  RY 2   LONG MEADOW FARMS   Fort Bend   21011 Prairie Green Court   Richmond  
TX
13643
  RY 2   SHADOW CREEK   BRAZORIA   2623 GOLDEN CREEK LANE   PEARLAND   TX
13644
  RY 2   SHADOW CREEK   BRAZORIA   2621 GOLDEN CREEK LANE   PEARLAND   TX
13645
  RY 2   SHADOW CREEK   BRAZORIA   2403 HARBOR PASS DRIVE   PEARLAND   TX
13648
  RY 2   TELFAIR   Fort Bend   7411 Baldwin Crossing   Sugarland   TX
13649
  RY 2   TELFAIR   Fort Bend   7415 Baldwin Crossing   Sugarland   TX
13650
  RY 2   GREENCREST   HARRIS   1817 BLAZING STAR DRIVE   LA PORTE   TX
13651
  RY 2   TERRA DEL SOL   Fort Bend   7410 Pavilion Drive   Houston   TX
13652
  RY 2   TERRA DEL SOL   Fort Bend   7414 Pavilion   Houston   TX
13653
  RY 2   GLEANNLOCH FARMS   HARRIS   9307 HADERIA COURT   SPRING   TX
13654
  RY 2   GLEANNLOCH FARMS   HARRIS   9303 HADERIA COURT   SPRING   TX
13664
  LN(5)   GRAYSTONE   MONTGOMERY   2020 GRAYSTONE HILLS DRIVE   CONROE   TX
13665
  LN(5)   GRAYSTONE   MONTGOMERY   2018 GRAYSTONE HILLS DRIVE   CONROE   TX
13667
  RY 2   CINCO RANCH   Fort Bend   26430 Wellington Grove Circle   Katy   TX
13672
  TO   MAR BELLA   GALVESTON   2253 DURANZO COURT   LEAGUE CITY   TX
13673
  RY 2   WESTOVER VALLEY   BEXAR   4802 ROAN BROOK   SAN ANTONIO   TX
13674
  RY 2   WESTOVER VALLEY   BEXAR   4806 ROAN BROOK   SAN ANTONIO   TX
13675
  RY 2   WESTOVER VALLEY   BEXAR   4810 ROAN BROOK   SAN ANTONIO   TX
13676
  LN(5)   WILLOWGLEN   RIVERSIDE   1298 ENGLISH OAK WAY   PERRIS   CA
13677
  LN(5)   WILLOWGLEN   RIVERSIDE   1290 ENGLISH OAK WAY   PERRIS   CA
13679
  LN(5)   LARKSPUR   RIVERSIDE   1322 ENGLISH OAK WAY   PERRIS   CA
13680
  LN(5)   LARKSPUR   RIVERSIDE   1330 ENGLISH OAK WAY   PERRIS   CA
13681
  LN(5)   LARKSPUR   RIVERSIDE   1338 ENGLISH OAK WAY   PERRIS   CA
13682
  LN(5)   STONEBRIAR   RIVERSIDE   46119 MAPLE DRIVE   TEMECULA   CA
13683
  LN(5)   STONEBRIAR   RIVERSIDE   46113 MAPLE DRIVE   TEMECULA   CA
13684
  LN(5)   STONEBRIAR   RIVERSIDE   46107 MAPLE DRIVE   TEMECULA   CA
13685
  MH   SEVEN OAKS   PASCO   2743 BIRCHCREEK DRIVE   WESLEY CHAPEL   FL
13686
  MH   SEVEN OAKS   PASCO   2745 BIRCHCREEK DRIVE   WESLEY CHAPEL   FL
13688
  MH   SEVEN OAKS   PASCO   2749 BIRCHCREEK DRIVE   WESLEY CHAPEL   FL
13689
  MH   SEVEN OAKS   PASCO   2751 BIRCHCREEK DRIVE   WESLEY CHAPEL   FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13690
  RY 2   SAVANNAH OVERLOOK   Caroline   1103 Cattail Commons Way   Denton   MD
13691
  RY 2   SAVANNAH OVERLOOK   Caroline   1105 Cattail Commons Way   Denton   MD
13692
  RY 2   SAVANNAH OVERLOOK   Caroline   1101 Cypress Court   Denton   MD
13693
  WR   MISTY RIDGE   OZAUKEE   2000 WILLOW POND WAY   PORT WAHSINGTON   WI
13694
  WR   CREEKSIDE   WASHINGTON   714 CREEKWOOS DRIVE   WEST BEND   WI
13695
  HV   HUNTFIELD   JEFFERSON   511 PROSPECT HILL DRIVE   CHARLES TOWN   WV
13696
  HV   HIGHPOINT TOWNS   CULPEPER   1974 PEACH TREE COURT   CULPEPER   VA
13697
  HV   LAWTON STATION   BEAUFORT   24 LAKES CROSSING   BLUFFTON   SC
13698
  HV   HERITAGE BEND   COLLIN   3820 GREGORY DRIVE   MCKINNEY   TX
13699
  WR   RIVERBEND   DEKALB   220 STERN DRIVE   GENOA   IL
13700
  WR   STRAWBERRY CREEK   KENOSHA   7209 150TH AVENUE   KENOSHA   WI
13701
  WR   ORCHARD PRAIRIE NORTH   KENDALL   2092 SAND HILL COURT   MONTGOMERY   IL
13702
  WR   ORCHARD PRAIRIE NORTH   KENDALL   2090 SAND HILL COURT   MONTGOMERY   IL
13705
  BZ 4   PARKE AT MT. WASHINGTON   BALTIMORE   6612 ROSETTA ROAD   PIKESVILLE  
MD
13706
  BZ 4   PARKE AT MT. WASHINGTON   BALTIMORE   6614 ROSETTA ROAD   PIKESVILLE  
MD
13707
  BZ 4   QUARRY LAKE   BALTIMORE   6907 PEBBLETON COURT   PIKESVILLE   MD
13710
  LN(5)   CREEKSIDE CROSSING   WILL   15831 COVE CIRCLE   PLAINFIELD   IL
13711
  LN(5)   CREEKSIDE CROSSING   WILL   15829 COVE CIRCLE   PLAINFIELD   IL
13713
  MH   THE FALLS   MARTIN   3320 ARROWWOOD LANE NW   JENSEN BEACH   FL
13714
  MH   PORT ST. LUCIE   St Lucie   897 SW BAYSHORE BOULEVARD   Port Saint Lucie
  FL
13721
  HV   GREENWAY VILLAGE   MONTGOMERY   23247 ARORA HILLS DRIVE   CLARKSBURG   MD
13725
  LN(5)   AUBURN PRESERVE   POLK   713 AUBURN PRESERVE BOULEVARD   AUBURNDALE  
FL
13726
  LN(5)   SOUTHERN FIELDS   LAKE   4460 ARUBA BOULEVARD   CLERMONT   FL
13727
  TO   CREEKSTONE VILLAGE @ RIVERSTONE   FORT BEND   5122 PEBBLE BLUFF LANE  
SUGARLAND   TX
13731
  HV   AQUIA OVERLOOK   STAFFORD   1012 DECATUR ROAD   STAFFORD   VA
13732
  HV   POPLAR ESTATES   STAFFORD   3 ORCHARD LANE   STAFFORD   VA
13733
  LN(5)   GREENBRIAR FALLS   MONMOUTH   2 HAZELWOOD TERRACE   TINTON FALLS   NJ
13734
  LN(5)   GREENBRIAR FALLS   MONMOUTH   4 HAZELWOOD TERRACE   TINTON FALLS   NJ
13735
  LN(5)   BROADSTONE   RIVERSIDE   11372 BEAN STREET   BEAUMONT   CA
13736
  LN(5)   BROADSTONE   RIVERSIDE   11384 BEAN STREET   BEAUMONT   CA
13737
  LN(5)   BROADSTONE   RIVERSIDE   11390 BEAN STREET   BEAUMONT   CA
13742
  LN(5)   EMERY PLACE   RIVERSIDE   27395 LOCK HAVEN COURT   TEMECULA   CA
13745
  WR   FALLS CROSSING   OZAUKEE   2497 PAWNEE DRIVE   GRAFTON   WI
13746
  WR   ORCHARDS OF MUKWONAGO   WAUKESHA   1406 APPLEWOOD CIRCLE   MUKWONAGO   WI
13747
  LN(5)   SLEIGHT FARM   DUTCHESS   6 RIDGELINE DRIVE   POUGHKEEPSIE   NY

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13748
  LN(5)   MAGNOLIA   RIVERSIDE   40988 BANKHALL STREET   LAKE ELSINORE   CA
13749
  LN(5)   MAGNOLIA   RIVERSIDE   40986 BANKHALL STREET   LAKE ELSINORE   CA
13750
  LN(5)   MAGNOLIA   RIVERSIDE   40984 BANKHALL STREET   LAKE ELSINORE   CA
13751
  LN(5)   PRIMROSE   RIVERSIDE   40998 BANKHALL STREET   LAKE ELSINORE   CA
13752
  LN(5)   PRIMROSE   RIVERSIDE   40996 BANKHALL STREET   LAKE ELSINORE   CA
13754
  LN(5)   MEADOWLARK   CLARK   735 CREST VALLEY PLACE   HENDERSON   NV
13755
  LN(5)   MEADOWLARK   CLARK   733 CREST VALLEY PLACE   HENDERSON   NV
13757
  MH   WOODLAND ESTATES   TARRANT   1302 KILLIAN DRIVE   MANSFIELD   TX
13760
  LN(5)   GRAYSTONE HILLS   MONTGOMERY   2113 GRAYSTONE RIDGE DRIVE   CONROE  
TX
13763
  LN(5)   GLENDALOUGH HOMESTEAD   DAKOTA   13536 CARRACH AVENUE   ROSEMOUNT   MN
13764
  LN(5)   BAILEY`S ARBOR   WASHINGTON   10682 MAPLE BOULEVARD   WOODBURY   MN
13765
  LN(5)   PLEASANT CREEK LODGES   WRIGHT   7702 LACHMAN AVENUE NE   OTSEGO   MN
13767
  LN(5)   TIMBER CREEK VILLAGE   HENNEPIN   16720 50TH COURT N.   PLYMOUTH   MN
13768
  LN(5)   LEGACY PARK HOMESTEAD   HENNEPIN   15505 59TH PLACE N   PLYMOUTH   MN
13776
  RY 2   CODY MEADOWS   KENTON   9845 CODYVIEW DRIVE   INDEPENDENCE   KY
13777
  RY 2   TRAILS OF SHAKER RUN   WARREN   1687 GREENTREE MEADOWS DRIVE   TURTLE
CREEK TWP   OH
13779
  RY 2   MANCHESTER   GUILFORD   3709 PETERFORD DRIVE   GREENSBORO   NC
13781
  RY 2   SUMMERFIELD   MECKLENBURG   2961 LITTLE STREAM COURT   MATTHEWS   NC
13783
  RY 2   SUMMERFIELD   MECKLENBURG   2965 LITTLE STREAM COURT   MATTHEWS   NC
13785
  RY 2   LINWOOD   IREDELL   120 CENTERPOINT DRIVE   MOORESVILLE   NC
13786
  RY 2   LINWOOD   IREDELL   126 CENTERPOINT DRIVE   MOORESVILLE   NC
13788
  RY 2   STONEWOOD   YORK   1015 MILLHOUSE DRIVE   ROCK HILL   SC
13789
  RY 2   STONEWOOD   YORK   1021 MILLHOUSE DRIVE   ROCK HILL   SC
13790
  RY 2   PROVIDENCE GROVE   UNION   8141 CALISTOGA LANE   WAXHAW   NC
13791
  RY 2   PROVIDENCE GROVE   UNION   8137 CALISTOGA LANE   WAXHAW   NC
13792
  RY 2   PROVIDENCE GROVE   UNION   8133 CALISTOGA LANE   WAXHAW   NC
13793
  LN(5)   DELANEY COVE   GALVESTON   613 FOREST VILLAGE CIRCLE   LAMARQUE   TX
13794
  LN(5)   BRITTANY LAKES   GALVESTON   2715 QUAIL LANE   LEAGUE CITY   TX
13796
  HV   WEATHERLY   FRANKLIN   45 WEATHERLY DRIVE   FRANKLINTON   NC
13800
  LN(5)   GREENHAVEN   RIVERSIDE   6951 WILD LUPINE ROAD   CORONA   CA
13812
  HV   TWIN CREEKS   ROCKINGHAM   111 TWIN CREEKS DRIVE   STOKESDALE   NC
13813
  HV   AUDUBON LAKE   HARRIS   8719 CHALLIS PARK COURT   HOUSTON   TX
13814
  HV   AUDUBON LAKE   HARRIS   8715 CHALLIS PARK COURT   HOUSTON   TX
13821
  HV   RIVERWALK   Fredericksburg City   1009 EDGEWATER COURT   Fredericksburg  
VA
13822
  HV   BRITTANY ESTATES   STAFFORD   2077 COURTHOUSE ROAD   STAFFORD   VA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13823
  HV   CARRIAGE HILLS   Stafford   42 CARRIAGE HILL DRIVE   Fredericksburg   VA
13829
  HV   PROVIDENCE PLACE   WAKE   121 BARBEE ROAD   MORRISVILLE   NC
13830
  HV   BELMONT   WAKE   8602 FORESTER LANE   CARY   NC
13831
  HV   OLDE LIBERTY CLUB   FRANKLIN   430 CLUBHOUSE DRIVE   FRANKLINTON   NC
13832
  HV   OLDE LIBERTY CLUB   FRANKLIN   420 CLUBHOUSE DRIVE   FRANKLINTON   NC
13839
  TO   SOUTHERN TRAILS   BRAZORIA   12804 SOUTHERN VALLEY DRIVE   PEARLAND   TX
13840
  TO   SOUTHERN TRAILS   BRAZORIA   12806 SOUTHERN VALLEY DRIVE   PEARLAND   TX
13847
  LN(5)   RIVERPLACE LODGES   WRIGHT   17625 54TH STREET NE   OTSEGO   MN
13848
  LN(5)   INDIAN SPRINGS   BEXAR   25619 PRESERVE CREST   SAN ANTONIO   TX
13849
  LN(5)   KALLISON RANCH   BEXAR   8446 WESTERN WAY   SAN ANTONIO   TX
13850
  LN(5)   GREENBRIAR STONEBRIDGE   MIDDLESEX   12 MANDRAKE ROAD   MONROE TWP.  
NJ
13852
  MH   SUNDANCE ESTATES   WILLIAMSON   121 BRONCO BOULEVARD   LIBERTY HILL   TX
13853
  MH   ROWE LANE   TRAVIS   20713 MERIDIAN BOULEVARD   PFLUGERVILLE   TX
13854
  MH   ROWE LANE   TRAVIS   20709 MERIDIAN BOULEVARD   PFLUGERVILLE   TX
13855
  MH   SHADOW GLEN   TRAVIS   13612 GLEN CREEK COURT   MANOR   TX
13860
  LN(5)   PLUM COURT @ VICTORIA ESTATES   DUTCHESS   6 TILLMAN DRIVE   POUGHQUAG
  NY
13861
  HV   TIMBERLAKE   GASTON   2201 CIMARRON BOULEVARD   BELMONT   NC
13862
  LN(5)   ESCALANTE   CLARK   7444 CALZADO DRIVE   LAS VEGAS   NV
13863
  LN(5)   ESCALANTE   CLARK   7438 CALZADO DRIVE   LAS VEGAS   NV
13864
  LN(5)   ESCALANTE   CLARK   7432 CALZADO DRIVE   LAS VEGAS   NV
13865
  LN(5)   ESCALANTE   CLARK   7428 CALZADO DRIVE   LAS VEGAS   NV
13868
  LN(5)   SADDLEBROOK   HARRIS   25551 PACER CIRCLE   TOMBALL   TX
13869
  LN(5)   SUMMERFIELD   HILLSBOROUGH   10923 BRICKSIDE COURT   RIVERVIEW   FL
13870
  WR   BRIDGEWATER   POLK   2560 LADOGA DRIVE   LAKELAND   FL
13873
  WR   BRIDGEWATER   POLK   2517 TAHOE DRIVE   LAKELAND   FL
13876
  LN(5)   SINGER LANDING MEWS   COOK   1040 TALCOTT AVENUE   LEMONT   IL
13877
  LN(5)   SINGER LANDING MEWS   COOK   1050 TALCOTT AVENUE   LEMONT   IL
13878
  Pardee 4   FAIRMONT   LOS ANGELES   27231 ROSE MALLOW LANE   CANYON COUNTRY  
CA
13879
  Pardee 4   FAIRMONT   LOS ANGELES   27225 ROSE MALLOW LANE   CANYON COUNTRY  
CA
13880
  Pardee 4   FAIRMONT   LOS ANGELES   27219 ROSE MALLOW LANE   CANYON COUNTRY  
CA
13881
  Pardee 4   FAIRMONT   LOS ANGELES   27213 ROSE MALLOW LANE   CANYON COUNTRY  
CA
13882
  LN(5)   OAKLEY RESERVE   SPOTSYLVANIA   26 JANNEY LANE   FREDRICKSBURG   VA
13907
  HV   HERITAGE AT TOWNE LAKE   HARRIS   9311 SAM RAYBURN CT   CYPRESS   TX
13908
  HV   HERITAGE AT TOWNE LAKE   HARRIS   9307 SAM RAYBURN CT   CYPRESS   TX
13909
  HV   HERITAGE AT TOWNE LAKE   HARRIS   19102 N CANYON LAKE SPRINGS   CYPRESS  
TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
13921
  LN(5)   GREENBRIAR STONEBRIDGE   MIDDLESEX   10 MANDRAKE ROAD   MONROE TWP.  
NJ
13922
  LN(5)   GREENBRIAR STONEBRIDGE   MIDDLESEX   8 MANDRAKE ROAD   MONROE TWP.  
NJ
13923
  LN(5)   TREASURES NORTH   KERN   6309 TAHITIAN PEARL DRIVE   BAKERSFIELD   CA
13924
  LN(5)   TREASURES NORTH   KERN   6305 TAHITIAN PEARL DRIVE   BAKERSFIELD   CA
13925
  LN(5)   TREASURES NORTH   KERN   6313 TAHITIAN PEARL DRIVE   BAKERSFIELD   CA
13926
  LN(5)   TREASURES SOUTH   KERN   6319 STAR SAPPHIRE DRIVE   BAKERSFIELD   CA
13927
  LN(5)   TREASURES SOUTH   KERN   6315 STAR SAPPHIRE DRIVE   BAKERSFIELD   CA
13928
  LN(5)   TREASURES SOUTH   KERN   6311 STAR SAPPHIRE DRIVE   BAKERSFIELD   CA
13933
  HV   SUNRISE CREEK   GALVESTON   7135 SUNRISE DRIVE   HITCHCOCK   TX
13934
  HV   SUNRISE CREEK   GALVESTON   7131 SUNRISE DRIVE   HITCHCOCK   TX
13935
  HV   FOUR SEASONS AT RUSH CREEK   HENNEPIN   7546 SHADYVIEW LANE   MAPLE GROVE
  MN
13936
  HV   FOUR SEASONS AT RUSH CREEK   HENNEPIN   7542 SHADYVIEW LANE   MAPLE GROVE
  MN
13937
  HV   FOUR SEASONS AT RUSH CREEK   HENNEPIN   7530 SHADYVIEW LANE   MAPLE GROVE
  MN
13938
  HV   FOUR SEASONS AT RUSH CREEK   HENNEPIN   7518 SHADYVIEW LANE   MAPLE GROVE
  MN
13939
  HV   FOUR SEASONS AT RUSH CREEK   HENNEPIN   7512 SHADYVIEW LANE   MAPLE GROVE
  MN
13948
  HV   CULPEPER MEADOWS   CULPEPER   2000 CRANBERRY LANE   CULPEPER   VA
13954
  MH   HIGHLANDS AT CRYSTAL FALLS   WILLIAMSON   2719 HIGHLAND TRAIL   LEANDER  
TX
13955
  MH   HIGHLANDS AT CRYSTAL FALLS   WILLIAMSON   2721 HIGHLAND TRAIL   LEANDER  
TX
13959
  TO   SOUTHERN TRAILS   BRAZORIA       PEARLAND   TX
13960
  TO   SOUTHERN TRAILS   BRAZORIA   12810 SOUTHERN VALLEY DRIVE   PEARLAND   TX
13961
  TO   SOUTHERN TRAILS   BRAZORIA   12812 SOUTHERN VALLEY DRIVE   PEARLAND   TX
13981
  HV   CREEKSIDE AT COTTON CREEK   CHAMBERS   5011 CREEKSIDE AVENUE   BAYTOWN  
TX
13985
  LN(5)   STONEY CREEK   BERKELEY   100 STONEY CREEK WAY   MONCKS CORNER   SC
14000
  HV   GREENWAY FARM   HARFORD   127 HOKELAND DRIVE   HAVRE DE GRACE   MD
14002
  HV   ALSTON PARK   BEAUFORT   56 ALSTON PARK DRIVE   BLUFFTON   SC
14003
  HV   ALSTON PARK   BEAUFORT   58 ALSTON PARK DRIVE   BLUFFTON   SC
14004
  HV   ALSTON PARK   BEAUFORT   60 ALSTON PARK DRIVE   BLUFFTON   SC
14006
  LN(5)   LEDGE STONE   HAYS   300 LEDGESTONE DRIVE   AUSTIN   TX
14007
  LN(5)   LEDGE STONE   HAYS   314 LEDGESTONE DRIVE   AUSTIN   TX
14008
  LN(5)   INDIAN SPRINGS   BEXAR   3603 PASSIFLORA   SAN ANTONIO   TX
14010
  LN(5)   KALLISON RANCH   BEXAR   8546 WINCHESTER   SAN ANTONIO   TX
14011
  LN(5)   CIBOLO VALLEY RANCH   BEXAR   100 STEER LANE   CIBOLO   TX
14012
  LN(5)   HIGHPOINT AT WESTCREEK   BEXAR   503 PARK POINT   SAN ANTONIO   TX
14013
  LN(5)   SOMERTON   RIVERSIDE   6735 GROUND IVY COURT   CORONA   CA
14014
  LN(5)   SOMERTON   RIVERSIDE   6725 GROUND IVY COURT   CORONA   CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
14015
  LN(5)   SOMERTON   RIVERSIDE   6715 GROUND IVY COURT   CORONA   CA
14016
  LN(5)   OAKCREST   HARRIS   14930 TELGE LAKE TRAIL   TOMBALL   TX
14017
  LN(5)   OAKCREST   HARRIS   14926 TELGE LAKE TRAIL   TOMBALL   TX
14018
  LN(5)   TRAFALGAR WOODS   COOK   8537 WAUKEGAN ROAD   MORTON GROVE   IL
14019
  LN(5)   TRAFALGAR WOODS   COOK   8535 WAUKEGAN ROAD   MORTON GROVE   IL
14020
  LN(5)   SUMMERWOOD   HARRIS   13914 MISTY LEAF COURT   HOUSTON   TX
14021
  LN(5)   CINCO SOUTHWEST   FORT BEND   25414 ARCHDALE COURT   KATY   TX
14024
  HV   EASTPOINT   HARRIS   8002 BERKLEY COURT   BAYTOWN   TX
14025
  HV   EASTPOINT   HARRIS   8006 BERKLEY COURT   BAYTOWN   TX
14043
  HV   OLD ORCHARD   FORT BEND   13103 ORCHARD STABLES DR   RICHMOND   TX
14044
  HV   OLD ORCHARD   FORT BEND   3811 STABLES COURSE DR   RICHMOND   TX
14045
  LN(5)   SANTARA   SAN BERNARDINO   18210 FETTERBUSH LANE   SAN BERNARDINO   CA
14046
  LN(5)   SANTARA   SAN BERNARDINO   18240 FETTERBUSH LANE   SAN BERNARDINO   CA
14047
  LN(5)   SANTARA   SAN BERNARDINO   18250 FETTERBUSH LANE   SAN BERNARDINO   CA
14048
  LN(5)   TAMARIND   SAN BERNARDINO   18076 TANZANITE ROAD   SAN BERNARDINO   CA
14049
  LN(5)   TAMARIND   SAN BERNARDINO   18080 TANZANITE ROAD   SAN BERNARDINO   CA
14050
  LN(5)   TAMARIND   SAN BERNARDINO   18082 TANZANITE ROAD   SAN BERNARDINO   CA
14051
  LN(5)   SEDANO   SAN BERNARDINO   3983 OBSIDIAN ROAD   SAN BERNARDINO   CA
14052
  LN(5)   SEDANO   SAN BERNARDINO   3979 OBSIDIAN ROAD   SAN BERNARDINO   CA
14053
  LN(5)   SEDANO   SAN BERNARDINO   3975 OBSIDIAN ROAD   SAN BERNARDINO   CA
14054
  LN(5)   ARTENATI @ WEST CREEK   Los Angeles   28705 CALLE DE LA PAZ DRIVE  
SANTA CLARITA   CA
14055
  LN(5)   ARTENATI @ WEST CREEK   Los Angeles   28703 CALLE DE LA PAZ DRIVE  
SANTA CLARITA   CA
14056
  LN(5)   ARTENATI @ WEST CREEK   Los Angeles   28701 CALLE DE LA PAZ DRIVE  
SANTA CLARITA   CA
14057
  LN(5)   CASTILLO @ WEST HILLS   Los Angeles   24304 SPRING LEAF COURT   SANTA
CLARITA   CA
14058
  LN(5)   CASTILLO @ WEST HILLS   Los Angeles   24308 SPRING LEAF COURT   SANTA
CLARITA   CA
14059
  LN(5)   ARTISAN @ WEST CREEK   Los Angeles   28685 N PIETRO DRIVE   SANTA
CLARITA   CA
14060
  LN(5)   ARTISAN @ WEST CREEK   Los Angeles   28687 N PIETRO DRIVE   SANTA
CLARITA   CA
14061
  LN(5)   ARTISAN @ WEST CREEK   Los Angeles   28689 N PIETRO DRIVE   SANTA
CLARITA   CA
14062
  LN(5)   ARTISAN @ WEST CREEK   Los Angeles   28691 N PIETRO DR — PLAN 3B  
SANTA CLARITA   CA
14063
  LN(5)   CLARIDAD @ WEST CREEK   Los Angeles   28775 CALLE DE LA PAZ DRIVE  
SANTA CLARITA   CA
14064
  LN(5)   CLARIDAD @ WEST CREEK   Los Angeles   28773 CALLE DE LA PAZ DRIVE  
SANTA CLARITA   CA
14065
  LN(5)   CLARIDAD @ WEST CREEK   Los Angeles   28771 CALLE DE LA PAZ DRIVE  
SANTA CLARITA   CA
14066
  LN(5)   CLARIDAD @ WEST CREEK   Los Angeles   28769 CALLE DE LA PAZ DRIVE  
SANTA CLARITA   CA
14067
  LN(5)   CLARIDAD @ WEST CREEK   Los Angeles   28767 CALLE DE LA PAZ DRIVE  
SANTA CLARITA   CA
14068
  LN(5)   ROSEHAVEN   FORT BEND   6611 HAVEN FOREST LANE   ROSENBERG   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
14069
  HV   SUNSET RIDGE   HARRIS   15018 SIERRA SUNSET   HUMBLE   TX
14070
  HV   SUNSET RIDGE   HARRIS   15022 SIERRA SUNSET   HUMBLE   TX
14071
  MH   GRAND HAMPTON AT BELLEVUE   HILLSBOROUGH   8258 DUNHAM STATION DRIVE  
TAMPA   FL
14073
  LN(5)   BRADSHAW CROSSING   TRAVIS   10312 LONE PINE LANE   AUSTIN   TX
14077
  HV   WEST MEADOWS   HARRIS   6907 HAZELNUT LANE   BAYTOWN   TX
14078
  HV   WEST MEADOWS   HARRIS   6911 HAZELNUT LANE   BAYTOWN   TX
14079
  HV   BOARDWALK 2   DALLAS   1434 VERMONT AVE.   LANCASTER   TX
14080
  LN(5)   CLEARVIEW VILLAGE REPUBLIC   HARRIS   13703 VIEW MEADOW LANE   HOUSTON
  TX
14081
  LN(5)   COLLEGE PLACE REPUBLIC   HARRIS   12615 ALPINE RIDGE WAY   HOUSTON  
TX
14082
  HV   LEGACY T.H. 4   COLLIN   5703 Knox Drive   PLANO   TX
14083
  HV   LEGACY T.H. 4   COLLIN   5705 Knox Lane   PLANO   TX
14089
  HV   THE GATES   CHATHAM   4 IRON GATE COURT   POOLER   GA
14090
  HV   THE GATES   CHATHAM   2 IRON GATE COURT   POOLER   GA
14092
  LN(5)   CINCO WEST AT SEVEN MEADOWS   FORT BEND   5031 AZALEA MEADOW LANE  
KATY   TX
14096
  LN(5)   MORGAN`S GATE   DUPAGE   102 MORGAN`S GATE DRIVE   WOOD DALE   IL
14097
  LN(5)   MORGAN`S GATE   DUPAGE   104 MORGAN`S GATE DRIVE   WOOD DALE   IL
14111
  LN(5)   GREENBRIAR CAPE MAY   CAPE MAY   2306 TIDEWATER AVENUE   RIO GRANDE  
NJ
14112
  LN(5)   GREENBRIAR CAPE MAY   CAPE MAY   2308 TIDEWATER AVENUE   RIO GRANDE  
NJ
14118
  LN(5)   OAKS AT RIVERVIEW   HILLSBOROUGH   305 EAST BROAD STREET   TAMPA   FL
14119
  LN(5)   OAKS AT RIVERVIEW   HILLSBOROUGH   219 EAST BROAD STREET   TAMPA   FL
14121
  LN(5)   RIVER MARINA   MARTIN   2912 SOUTHWEST PORPOISE CIRCLE   STUART   FL
14123
  LN(5)   WHITE MARSH   MARTIN   211 SOUTHWEST WALKING PATH   STUART   FL
14124
  BZ 4   ASHLAN   FRESNO   4661 WEST BRIANNA WAY   FRESNO   CA
14125
  BZ 4   ASHLAN   FRESNO   4667 WEST BRIANNA WAY   FRESNO   CA
14126
  BZ 4   ASHLAN   FRESNO   4673 WEST BRIANNA WAY   FRESNO   CA
14127
  BZ 4   ASHLAN   FRESNO   4679 WEST BRIANNA WAY   FRESNO   CA
14144
  HV   LAWTON STATION   BEAUFORT   2 STATION LOOP   BLUFFTON   SC
14145
  BZ 4   QUARRY LAKE BLUFFS   BALTIMORE   3000 STONE CLIFF DRIVE #309  
PIKESVILLE   MD
14146
  BZ 4   QUARRY LAKE BLUFFS   BALTIMORE   3000 STONE CLIFF DRIVE #312  
PIKESVILLE   MD
14147
  BZ 4   QUARRY LAKE HIGHLANDS   BALTIMORE   7101 TRAVERTINE DRIVE #401  
PIKESVILLE   MD
14148
  BZ 4   QUARRY LAKE HIGHLANDS   BALTIMORE   7101 TRAVERTINE DRIVE #402  
PIKESVILLE   MD
14149
  BZ 4   QUARRY LAKE HIGHLANDS   BALTIMORE   7101 TRAVERTINE DRIVE #403  
PIKESVILLE   MD
14150
  BZ 4   QUARRY LAKE HIGHLANDS   BALTIMORE   7101 TRAVERTINE DRIVE #404  
PIKESVILLE   MD
14151
  Pardee 4   BROOKVIEW TERRACE   RIVERSIDE   30505 CANYON HILLS ROAD # 301  
LAKE ELSINORE   CA
14152
  Pardee 4   BROOKVIEW TERRACE   RIVERSIDE   30505 CANYON HILLS ROAD # 302  
LAKE ELSINORE   CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
14153
  Pardee 4   BROOKVIEW TERRACE   RIVERSIDE   30505 CANYON HILLS ROAD # 303  
LAKE ELSINORE   CA
14154
  Pardee 4   BROOKVIEW TERRACE   RIVERSIDE   30505 CANYON HILLS ROAD # 304  
LAKE ELSINORE   CA
14159
  Pardee 4   ARROWHEAD   CLARK   2761 COUNCIL CREST COURT   LAS VEGAS   NV
14160
  HV   PRESERVE   Prince Georges       ACCOKEEK   MD
14161
  HV   PEGG RUN   ST MARYS   46400 MUNLEY LANE   LEXINGTON PARK   MD
14162
  HV   PEGG RUN   ST MARYS   46402 MUNLEY LANE   LEXINGTON PARK   MD
14163
  HV   PATUXENT OVERLOOK   Prince Georges       BOWIE   MD
14164
  HV   MIDDLETOWN MANOR   BALTIMORE   1503 PINE AYR CIRCLE   FREELAND   MD
14165
  WR   EAGLE CREST   POLK   1742 LIME DRIVE   WINTER HAVEN   FL
14166
  HV   TOWN CENTER @ CAMP SPRINGS   Prince Georges   5400 HARTFIELD AVE  
SUITLAND   MD
14167
  HV   TOWN CENTER @ CAMP SPRINGS   Prince Georges   5402 HARTFIELD AVE  
SUITLAND   MD
14168
  HV   TIVOLI   Prince Georges   2204 OLD LARGO RD   UPPER MARLBORO   MD
14172
  HV   ARDMORE VISTA   FORSYTH   1983 SENTRY POINTE LANE   WINSTON SALEM   NC
14178
  HV   BARTON`S RUN   BEAUFORT   6 BARTON`S RUN DRIVE   BLUFFTON   SC
14179
  HV   LOCHS AT TRIBUTE   DENTON   3408 BANKSIDE   THE COLONY   TX
14180
  HV   LOCHS AT TRIBUTE   DENTON   3313 BANKSIDE DRIVE   THE COLONY   TX
14223
  HV   HERITAGE OAKS   TARRANT   3900 HERITAGE OAKS DR.   COLLEYVILLE   TX
14224
  HV   HERITAGE OAKS   TARRANT   3904 HERITAGE OAKS DR.   COLLEYVILLE   TX
14225
  HV   HERITAGE OAKS   TARRANT   3908 HERITAGE OAKS DR.   COLLEYVILLE   TX
14226
  HV   CREEKWOOD   TARRANT   8008 ASH MEADOW DRIVE   FORT WORTH   TX
14230
  HV   EAGLES POINTE   PRINCE WILLIAM   16456 KRAMER ESTATE DRIVE   WOODBRIDGE  
VA
14233
  MH   FLINTROCK FALLS AT HURST CREEK   TRAVIS   104 DESERT FOREST COURT  
LAKEWAY   TX
14274
  MH   OCALA WATERWAY ESTATES   MARION   4897 SW 111TH PLACE   OCALA   FL
14276
  HV   BRIGHTWOOD PROVINCIAL   GUILFORD   715 TRIFECTA COURT   WHITSETT   NC
14282
  HV   SILVER RANCH   FORT BEND   26002 PEBBLETERR LANE   KATY   TX
14283
  HV   SILVER RANCH   FORT BEND   26006 PEBBLE TERR LANE   KATY   TX
14284
  HV   SILVER RANCH   FORT BEND   3619 GAIL MEADOW COURT   KATY   TX
14285
  HV   SILVER RANCH   FORT BEND   3615 GAIL MEADOW COURT   KATY   TX
14288
  HV   UPCHURCH   WAKE   203 MABLEY PLACE, LOT 39   CARY   NC
14289
  MH   CORONADO   St Johns   109 MARISA DRIVE   SAINT AUGUSTINE   FL
14290
  HV   BRANCH FOREST   HARRIS   14632 BRANCHWEST DRIVE   HOUSTON   TX
14291
  HV   BRANCH FOREST   HARRIS   14702 BRANCHWEST DRIVE   HOUSTON   TX
14297
  HV   BRIGHTWOOD FARMS   GUILFORD   6615 WINNERS DRIVE   WHITSETT   NC
14298
  HV   BRIGHTWOOD FARMS   GUILFORD   6622 CHAMPIONSHIP DRIVE   WHITSETT   NC
14493
  HV   CAMBRIDGE CROSSING   DALLAS   13621 NEW CASTLE DRIVE   FARMERS BRANCH  
TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST
14494
  HV   CAMBRIDGE CROSSING   DALLAS   13617 NEW CASTLE DRIVE   FARMERS BRANCH  
TX
14495
  HV   CAMBRIDGE CROSSING   DALLAS   13625 NEW CASTLE DRIVE   FARMERS BRANCH  
TX
14496
  MH   GARLIC CREEK   HAYS   2128 GARLIC CREEK   BUDA   TX
14497
  MH   GARLIC CREEK   HAYS   2118 GARLIC CREEK   BUDA   TX
14498
  MH   RIMROCK   HAYS   147 SHELF ROCK ROAD   DRIFTWOOD   TX

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Estimated Aggregate NBV Schedule
The Aggregate NBV was $479,172,068 as referenced on Attachment A-1.

-24-



--------------------------------------------------------------------------------



 



ATTACHMENT A-1
A. Summary of models owned based on models owned by RFC and its subsidiaries as
of 5/31/08

                                                                        5/31/08
Net Book                                   Value of Model                  
Transferred   Excluded   Home Transferred     $ Purchase Price of   $ of
Impairment   $ Book Value of Legal Entity    Assets    Assets    Assets      
Models        Models           Models
Dominion Homes (3)
            4               $ 888,378     $ —     $ 888,378  
Lennar (4)
    13             $ 2,131,546       $ 5,388,621     $ —     $ 5,388,621  
Lennar (5)
    347             $ 108,884,076       $ 164,495,095     $ (16,494,590 )   $
148,000,505  
Lennar (5) — REO
    82             $ 26,323,263       $ 9,465,737     $ (2,227,283 )   $
7,238,454  
Mercedes Homes
    64             $ 17,140,144       $ 18,850,259     $ —     $ 18,850,259  
Neuman Homes — REO
    30             $ 7,033,019       $ 10,086,138     $ (365,472 )   $ 9,720,666
 
Ryan Building Group
    23             $ 7,119,895       $ 7,072,855     $ —     $ 7,072,855  
Ryan Building Group — REO
                            $ 327,600     $ —     $ 327,600  
Ryland Homes
    61             $ 16,446,683       $ 21,516,027     $ —     $ 21,516,027  
Ryland Homes — REO
    9             $ 1,608,177       $ 479,750     $ (10,350 )   $ 469,400  
Taylor Woodrow
    4             $ 2,092,635       $ 2,338,828     $ —     $ 2,338,828  
K. Hovnanian
    290             $ 80,519,422       $ 83,470,009     $ —     $ 83,470,009  
K. Hovnanian — REO
    5             $ 2,467,550       $ 739,500     $ —     $ 739,500  
Meritage (SL)
    26             $ 9,539,107       $ 14,145,281     $ —     $ 14,145,281  
Meritage (SL) — Legacy
    12             $ 2,353,130       $ 3,294,921     $ —     $ 3,294,921  
Technical Olympic — REO
    103             $ 20,572,791       $ 25,487,119     $ (2,947,933 )   $
22,539,186  
GMAC Model Home Finance LLC (b)
    1,069             $ 304,231,437       $ 368,046,118     $ (22,045,628 )   $
346,000,490  
 
                                                 
KB Homes
            491               $ 168,750,714     $ (25,899,572 )   $ 142,851,142
 
KB Homes — REO
    273             $ 69,230,632       $ 101,936,599     $ (24,053,200 )   $
77,883,399  
KBOne LLC (c)
    273                       $ 270,687,313     $ (49,952,772 )   $ 220,734,541
 
 
                                                 
Lennar (3)
    2             $ 228,676       $ 255,577     $ —     $ 255,577  
LENOne, LLC (c)
    2                       $ 255,577     $ —     $ 255,577  
 
                                                 
Beazer 4 - GMCMTH, LLC
    124             $ 44,889,713       $ 45,363,513     $ —     $ 45,363,513  
Meritage — GMCMTH Investor
    48             $ 17,226,464       $ 19,277,583     $ —     $ 19,277,583  
Pardee 4 - GMCMTH Investor
    21             $ 11,021,031       $ 11,021,031     $ —     $ 11,021,031  
Ryland 2 - GMCMTH, LLC
    77             $ 26,480,019       $ 27,404,619     $ —     $ 27,404,619  
GMCMTH, LLC (c)
    270             $ 99,617,225.60       $ 103,066,746     $ —     $
103,066,746  
 
                                                 
WPSHOne, LLC (d)
                            $ —     $ —     $ —  
 
                                                 
Beazer 3 - Buck Model Investments
            109               $ 36,280,276     $ —     $ 36,280,276  
Buck Model Investments, LLC (a)(d)
                            $ 36,280,276     $ —     $ 36,280,276  
 
                                                 
Beazer 2 - Win Win Beazer Pool
            55               $ 15,691,374     $ —     $ 15,691,374  
WIN-WIN Beazer Pool I, LLC (a)(d)
                            $ 15,691,374     $ —     $ 15,691,374  
 
                                                 
Pardee III
            4               $ 1,892,100     $ —     $ 1,892,100  
WIN-WIN Pardee Pool II, LLC (a)(d)
                            $ 1,892,100     $ —     $ 1,892,100  
 
                                                 
Pardee Homes II B
            46               $ 24,990,400     $ —     $ 24,990,400  
WIN-WIN Pardee Pool III, LLC (a)(d)
                            $ 24,990,400     $ —     $ 24,990,400  
 
                                                 
Meritage-Legacy-Win Win Legacy Pool
            3               $ 821,865     $ —     $ 821,865  
WIN-WIN Pardee Meritage/Legacy, LLC (a)(d)
                            $ 821,865     $ —     $ 821,865  
 
                                                 
WCI/Spectrum
            4               $ 2,678,095     $ —     $ 2,678,095  
WIN-WIN Spectrum, LLC (a)(d)
                            $ 2,678,095     $ —     $ 2,678,095  
 
                                                 
Total
    1,614       716     $ 473,307,971         824,409,864       (71,998,400 )  
  752,411,464  

B. Summary of Transferred Assets

                      # of         Models/Lot         Option Projects   5/31/08
NBV
Models
    1614     $ 473,307,971  
Lots (Palm Valley)
    1     $ 5,864,097  
Total
    1615     $ 479,172,068  

 

(a)   Investor Homes   (b)   Direct Subsidiary   (c)   Indirect Subsidiary   (d)
  Entity is an Excluded Asset





--------------------------------------------------------------------------------



 



EXHIBIT C
List of Specified Excluded Assets
The following assets of each of the Subsidiaries (to the extent applicable):
1. All option lots
2. All REO lots other than the Palm Valley (Phoenix, AZ) lot project
3. All lending receivables
4. All issued and outstanding membership interests of RFC MHF Funding, LLC and
WPSHOne, LLC
5. All Investor Homes
6. Each of the 495 model homes identified on Attachment 1 under the heading
“Excluded Asset”
7. All model homes of KBOne, LLC under lease to builders, except for the 12
model homes under leases with respect to which, prior to the date of the
Agreement, KBOne, LLC received notice of termination from the applicable builder
(which 12 model homes constitute Transferred Assets), a list of which 12 model
homes is set forth on Attachment 2 hereto.

-25-



--------------------------------------------------------------------------------



 



EXCLUDED ASSETS

                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 6913  
KB
  EL CAMINO REAL   Hays   111 SALERNO DRIVE   San Marcos   TX 6914  
KB
  EL CAMINO REAL   Hays   113 SALERNO DRIVE   San Marcos   TX 6915  
KB
  EL CAMINO REAL   Hays   115 SALERNO DRIVE   San Marcos   TX 7042  
KB
  FIRST CREEK HEARTHSTONE   Denver   5795 BISCAY STREET   Denver   CO 7043  
KB
  FIRST CREEK HEARTHSTONE   Denver   5793 BISCAY STREET   Denver   CO 7428  
KB
  SUMMERFIELD   Williamson   606 YOSEMITE TRAIL   Taylor   TX 7429  
KB
  SUMMERFIELD   Williamson   608 YOSEMITE TRAIL   Taylor   TX 7430  
KB
  SUMMERFIELD   Williamson   610 YOSEMITE TRAIL   Taylor   TX 7431  
KB
  SUMMERFIELD   Williamson   612 YOSEMITE TRAIL   Taylor   TX 7441  
KB
  FIRST CREEK RIDGELINE (CONDOS)   Denver   18818 EAST 58TH AVENUE. #A   Denver
  CO 7442  
KB
  FIRST CREEK RIDGELINE (CONDOS)   Denver   18818 EAST 58TH AVENUE. #B   Denver
  CO 7463  
KB
  BRIDGEWOOD - B   Bexar   7722 BARHILL POST   San Antonio   TX 7465  
KB
  MEADOWS OF BRIDGEWOOD E   Bexar   7734 BARHILL POST   San Antonio   TX 7466  
KB
  MEADOWS OF BRIDGEWOOD E   Bexar   7738 BARHILL POST   San Antonio   TX 7467  
KB
  BRIDGEWOOD VILLAS   Bexar   7714 BARHILL POST   San Antonio   TX 7521  
KB
  LAKE PARKS   Dallas   5315 MAVERICK DR.   Grand Prairie   TX 7566  
KB
  LEGENDS RUN   Montgomery   29619 LEGENDS BLUFF DRIVE   Spring   TX 7567  
KB
  LEGENDS RUN   Montgomery   29623 LEGENDS BLUFF DRIVE   Spring   TX 7568  
KB
  LEGENDS RUN   Montgomery   29627 LEGENDS BLUFF DRIVE   Spring   TX 7569  
KB
  LEGENDS RUN   Montgomery   29326 LEGENDS BLUFF DRIVE   Spring   TX 7570  
KB
  LEGENDS RUN   Montgomery   29622 LEGENDS BLUFF DRIVE   Spring   TX 7571  
KB
  LEGENDS RUN   Montgomery   29618 LEGENDS BLUFF DRIVE   Spring   TX 7853  
KB
  PARKFIELD LODGE   Denver   5531 LEWISTON COURT   Denver   CO 7854  
KB
  PARKFIELD LODGE   Denver   5529 LEWISTON COURT   Denver   CO 7855  
KB
  PARKFIELD LODGE   Denver   5527 LEWISTON COURT   Denver   CO 7856  
KB
  PARKFIELD CAPITOL   Denver   5523 LEWISTON COURT   Denver   CO 7857  
KB
  PARKFIELD CAPITOL   Denver   5521 LEWISTON COURT   Denver   CO 8021  
KB
  HUNT CROSSING   Bexar   1247 HUNTERS PLANE   San Antonio   TX 8098  
KB
  CHASTEIN   Wake   3101 MARCONY WAY   Raleigh   NC 8099  
KB
  CHASTEIN   Wake   3013 BEN HILL CIRCLE   Raleigh   NC 8117  
KB
  SAINT JOHNS FOREST   Union   212 WATERLEMON WAY   Monroe   NC 8118  
KB
  SAINT JOHNS FOREST   Union   214 WATERLEMON WAY   Monroe   NC 8205  
KB
  NORTHERN POINT   Harris   12226 WINDSOR BAY CT   Tomball   TX 8207  
KB
  NORTHERN POINT   Harris   12230 WINDSOR BAY CT   Tomball   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 8325   KB   HAMILTON LAKES I
35`   Mecklenburg   15428 SUPERIOR STREET   Charlotte   NC 8326  
KB
  HAMILTON LAKES I 30   Mecklenburg   15432 SUPERIOR STREET   Charlotte   NC
8330  
KB
  VERSAGE 40`   Mecklenburg   5607 VERSAGE DRIVE   Mint Hill   NC 8331  
KB
  VERSAGE 50`   Mecklenburg   5613 VERSAGE DRIVE   Indian Trail   NC 8355  
KB
  CYPRESS SPRINGS   Harris   7131 CYPRESS PRAIRIE DRIVE   Houston   TX 8356  
KB
  CYPRESS SPRINGS   Harris   7127 CYPRESS PRAIRIE DRIVE   Houston   TX 8357  
KB
  CYPRESS SPRINGS   Harris   7119 CYPRESS PRAIRIE DRIVE   Houston   TX 8358  
KB
  CYPRESS SPRINGS   Harris   7115 CYPRESS PRAIRIE DRIVE   Houston   TX 8482  
PDIIB
  SAN RAFAEL   Clark   1841 BARREL OAK AVENUE   North Las Vegas   NV 8483  
PDIIB
  SAN RAFAEL   Clark   1837 BARREL OAK AVENUE   North Las Vegas   NV 8484  
PDIIB
  SAN RAFAEL   Clark   1833 BARREL OAK AVENUE   North Las Vegas   NV 8485  
PDIIB
  SAN RAFAEL   Clark   1829 BARREL OAK AVENUE   North Las Vegas   NV 8538  
KB
  SANTO TOMAS   Pima   1330 W. PLACITA TECOLOTE MESA   Tucson   AZ 8539  
KB
  SANTO TOMAS   Pima   1338 W. PLACITA TECOLOTE MESA   Tucson   AZ 8570  
KB
  MEADOWS OF BERDOLL   Travis   12905 PERCONTE   Del Valle   TX 8571  
KB
  MEADOWS OF BERDOLL   Travis   12909 PERCONTE   Del Valle   TX 8577  
KB
  RAVENSTONE   Durham   407 RAVENSTONE LANE   Durham   NC 8578  
KB
  RAVENSTONE   Durham   405 RAVENSTONE LANE   Durham   NC 8678  
MCLGII
  BRIDGESTONE LAKES   Harris   4411 BRIDGESTONE CEDAR   Houston   TX 8681  
MCLGII
  GRAYSON LAKES   Fort Bend   1202 PARALEE DRIVE   Katy   TX 8711  
DH(3)
  EST AT HOFFMAN FARM   Franklin   4707 NADINE PARK DRIVE   Hilliard   OH 8742  
KB
  WESTWOOD   WILLIAMSON   2002 WOODWAY   LEANDER   TX 8743  
KB
  WESTWOOD   WILLIAMSON   2004 WOODWAY   LEANDER   TX 8805  
PDIIB
  TAMARIND   Clark   1856 GENTLE DAWN AVENUE   North Las Vegas   NV 8835  
KB
  REMINGTON RANCH - 707   Harris   535 REMINGTON GREEN CT   Houston   TX 8836  
KB
  REMINGTON RANCH - 707   Harris   531 REMINGTON GREEN CT   Houston   TX 8837  
KB
  REMINGTON RANCH - 708   Harris   523 REMINGTON GREEN CT   Houston   TX 8838  
KB
  REMINGTON RANCH - 708   Harris   519 REMINGTON GREEN CT   Houston   TX 8839  
KB
  REMINGTON RANCH - 709   Harris   526 REMINGTON GREEN CT   Houston   TX 8840  
KB
  REMINGTON RANCH - 709   Harris   530 REMINGTON GREEN CT   Houston   TX 8846  
KB
  TIMBER CREEK   Nassau   76177 TIMBER CREEK BLVD   Yulee   FL 8855  
KB
  SPRINGTREE III   Guadalupe   148 SPRINGTREE COVE   Cibolo   TX 8856  
KB
  SPRINGTREE III   Guadalupe   144 SPRINGTREE COVE   Cibolo   TX 8928  
KB
  CHASTAIN   Wake   5805 CARRETTA COURT   Raleigh   NC 9051  
KB
  LIBERTY AT HUNTINGTON   Clark   476 HAUNTS WALK AVENUE   Las Vegas   NV

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 9052  
KB
  LIBERTY AT HUNTINGTON   Clark   470 HAUNTS WALK AVENUE   Las Vegas   NV 9053  
KB
  LIBERTY AT HUNTINGTON   Clark   464 HAUNTS WALK AVENUE   Las Vegas   NV 9054  
KB
  VILLAS AT HUNTINGTON   Clark   465 HAUNTS WALK AVENUE   Las Vegas   NV 9055  
KB
  VILLAS AT HUNTINGTON   Clark   471 HAUNTS WALK AVENUE   Las Vegas   NV 9056  
KB
  VILLAS AT HUNTINGTON   Clark   477 HAUNTS WALK AVENUE   Las Vegas   NV 9057  
KB
  VILLAS AT HUNTINGTON   Clark   483 HAUNTS WALK AVENUE   Las Vegas   NV 9258  
KB
  PRAIRIE MEADOWS VILLAS   Douglas   9071 APACHE PLUME DRIVE #F   Parker   CO
9259  
KB
  PRAIRIE MEADOWS VILLAS   Douglas   9071 APACHE PLUME DRIVE #E   Parker   CO
9296  
KB
  EAGLE RUN   Dorchester   200 COMMENCEMENT BLVD.   Summerville   SC 9389  
KB
  GREENWAY TERRACE   Bexar   10815 TERRACE WALK   San Antonio   TX 9397  
KB
  STAGE RUN H   Bexar   24306 BRAZOS STAGE   San Antonio   TX 9436  
MCLGII
  PLUM CREEK   Hays   5740 FERGUS   Kyle   TX 9459  
SP
  ENCORE ATLANTIC SHORES   Suffolk   153 SYMPHONY COURT   Eastport   NY 9460  
SP
  ENCORE ATLANTIC SHORES   Suffolk   154 SYMPHONY COURT   Eastport   NY 9461  
SP
  ENCORE ATLANTIC SHORES   Suffolk   157 SYMPHONY COURT   Eastport   NY 9462  
SP
  ENCORE ATLANTIC SHORES   Suffolk   158 SYMPHONY COURT   Eastport   NY 9518  
KB
  CAMPO HILLS   San Diego   32250 EVENING PRIMROSE TRAIL   Campo   CA 9519  
KB
  CAMPO HILLS   San Diego   32238 EVENING PRIMROSE TRAIL   Campo   CA 9520  
KB
  CAMPO HILLS   San Diego   32226 EVENING PRIMROSE TRAIL   Campo   CA 9521  
KB
  CAMPO HILLS   San Diego   32214 EVENING PRIMROSE TRAIL   Campon   CA 9535  
KB
  LIBERTY LAKES F - 104   Harris   6914 LIBERTY CREEK TRAIL   Houston   TX 9536
 
KB
  LIBERTY LAKES F - 104   Harris   6918 LIBERTY CREEK TRAIL   Houston   TX 9537
 
KB
  LIBERTY LAKES S - 105   Harris   6902 LIBERTY CREEK TRAIL   Houston   TX 9538
 
KB
  LIBERTY LAKES S - 105   Harris   6906 LIBERTY CREEK TRAIL   Houston   TX 9544
 
KB
  SKYVIEW FOREST I - 908   Harris   2703 SKYVIEW MILL DRIVE   Houston   TX 9545
 
KB
  SKYVIEW FOREST I - 908   Harris   2707 SKYVIEW MILL DRIVE   Houston   TX 9546
 
KB
  SKYVIEW FOREST F - 909   Harris   2715 SKYVIEW MILL DRIVE   Houston   TX 9547
 
KB
  SKYVIEW FOREST F - 909   Harris   2719 SKYVIEW MILL DRIVE   Houston   TX 9562
 
KB
  SOMERSET VILLAGE PAIRED   Arapahoe   17205 E. ARIZONA DRIVE   Aurora   CO 9584
 
KB
  AUTUMN RIDGE   Riverside   3330 SORKSBILL DRIVE   Hemet   CA 9585  
KB
  AUTUMN RIDGE   Riverside   3331 SORKSBILL DRIVE   Hemet   CA 9586  
KB
  AUTUMN RIDGE   Riverside   3361 SORKSBILL DRIVE   Hemet   CA 9587  
KB
  AUTUMN RIDGE   Riverside   3391 SORKSBILL DRIVE   Hemet   CA 9615  
KB
  CEDAR GROVE   Fulton   6238 WAVERLY LANE   Fairburn   GA 9630  
KB
  PRESERVE @SANTARRA   Maricopa   25660 PLEASANT LN.   Buckeye   AZ

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 9639  
KB
  EVANTON 40S   Mecklenburg   10400 GLENBURN LANE   Charlotte   NC 9640  
KB
  EVANTON 40S   Mecklenburg   10322 GLENBURN LANE   Charlotte   NC 9641  
KB
  PARADISE POINTE   Clark   1143 HIGHBURY GROVE STREET   Henderson   NV 9656  
KB
  LOS LAGOS   Hidalgo   3326 LOS LAGOS DR.   Edinburg   TX 9689  
KB
  SAMARA LAKES   St Johns   309 BOSTWICK CIRCLE   Saint Augustine   FL 9697  
KB
  NORTHERN POINT   Harris   12222 WINDSOR BAY COURT   Tomball   TX 9698  
KB
  REMINGTON RANCH   Harris   534 REMINGTON GREEN COURT   Houston   TX 9705  
KB
  CHISOLM CROSSING   Williamson   1734 EAST MESA PARK COVE   Round Rock   TX
9774  
KB
  SILVERADO   Williamson   500 TRAIL DUST   Cedar Park   TX 9775  
KB
  SILVERADO   Williamson   501 TRAIL DUST   Cedar Park   TX 9776  
KB
  SILVERADO   Williamson   502 TRAIL DUST   Cedar Park   TX 9777  
KB
  SILVERADO   Williamson   503 TRAIL DUST   Cedar Park   TX 9778  
KB
  SILVERADO   Williamson   505 TRAIL DUST   Cedar Park   TX 9786  
KB
  MESQUITE COVE   Maricopa   17086 N. 184TH DRIVE   Surprise   AZ 9787  
KB
  MESQUITE COVE   Maricopa   17074 N. 184TH DRIVE   Surprise   AZ 9788  
KB
  MESQUITE COVE   Maricopa   17062 N. 184TH DRIVE   Surprise   AZ 9789  
KB
  MESQUITE COVE   Maricopa   17050 N. 184TH DRIVE   Surprise   AZ 9790  
KB
  MESQUITE COVE   Maricopa   17038 N. 184TH DRIVE   Surprise   AZ 9800  
KB
  MONTERREY PARK   Dallas   632 CANCUN STREET   Grand Prairie   TX 9801  
KB
  MONTERREY PARK   Dallas   636 CANCUN STREET   Grand Prairie   TX 9805  
KB
  AUTUMN GLEN E - 305   Harris   4107 AUTUMN VIEW   Houston   TX 9811  
KB
  SKYVIEW FOREST - I - 908   Harris   2711 SKYVIEW MILL DRIVE   Houston   TX
9815  
KB
  FOX GROVE   Bexar   4518 MANITOU BAY   San Antonio   TX 9816  
KB
  FOX GROVE   Bexar   4522 MANITOU BAY   San Antonio   TX 9817  
KB
  FOX GROVE   Bexar   4506 MANITOU BAY   San Antonio   TX 9818  
KB
  FOX GROVE   Bexar   4510 MANITOU BAY   San Antonio   TX 9829  
KB
  STAPLETON   Denver   2927 EMPORIA STREET   Denver   CO 9830  
KB
  STAPLETON   Denver   2925 EMPORIA STREET   Denver   CO 9831  
KB
  STAPLETON   Denver   2917 EMPORIA STREET   Denver   CO 9872  
KB
  ARBOR RIDGE   Orange   2248 REEFVIEW LOOP   Apopka   FL 9873  
KB
  ARBOR RIDGE   Orange   2238 REEFVIEW LOOP   Apopka   FL 9874  
KB
  ARBOR RIDGE   Orange   2232 REEFVIEW LOOP   Apopka   FL 9875  
KB
  ARBOR RIDGE   Orange   2226 REEFVIEW LOOP   Apopka   FL 9876  
KB
  SOUTHERN FIELDS   Lake   4400 ARUBA BLVD   Clermont   FL 9877  
KB
  SOUTHERN FIELDS   Lake   4404 ARUBA BLVD   Clermont   FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 9878  
KB
  SOUTHERN FIELDS   Lake   4408 ARUBA BLVD   Clermont   FL 9879  
KB
  SOUTHERN FIELDS   Lake   4412 ARUBA BLVD   Clermont   FL 9885  
KB
  STONEHILL   Durham   921 OBSIDIAN WAY   Durham   NC 9886  
KB
  STONEHILL   Durham   919 OBSIDIAN WAY   Durham   NC 9887  
KB
  HAMILTON LAKES   Mecklenburg   15420 SUPERIOR STREET   Charlotte   NC 9888  
KB
  HAMILTON LAKES   Mecklenburg   15416 SUPERIOR STREET   Charlotte   NC 9889  
KB
  MADISON GREEN   York   1188 MADISON GREEN DRIVE   Fort Mill   SC 9890  
KB
  MADISON GREEN   York   1180 MADISON GREEN DRIVE   Fort Mill   SC 9941  
KB
  VALDEMOSA   Riverside   30982 SANJAY COURT   Temecula   CA 9942  
KB
  VALDEMOSA   Riverside   30972 SANJAY COURT   Temecula   CA 9943  
KB
  VALDEMOSA   Riverside   30962 SANJAY COURT   Temecula   CA 9944  
KB
  BRIDGEPORT   Riverside   16303 YARMOUTH CIRCLE   Riverside   CA 9945  
KB
  BRIDGEPORT   Riverside   16321 YARMOUTH CIRCLE   Riverside   CA 9946  
KB
  BRIDGEPORT   Riverside   16339 YARMOUTH CIRCLE   Riverside   CA 9947  
KB
  BRIDGEPORT   Riverside   16252 YARMOUTH CIRCLE   Riverside   CA 10013  
PDIII
  ROCKWOOD   Clark   4336 MEADOWBLOOM AVENUE   Las Vegas   NV 10014  
PDIII
  ROCKWOOD   Clark   4340 MEADOWBLOOM AVENUE   Las Vegas   NV 10015  
PDIII
  ROCKWOOD   Clark   4344 MEADOWBLOOM AVENUE   Las Vegas   NV 10017  
PDIII
  FOXFIELD   Orange   18579 OAKLAWN LANE   Yorba Linda   CA 10018  
PDIII
  FOXFIELD   Orange   18558 OAKLAWN LANE   Yorba Linda   CA 10019  
PDIII
  FOXFIELD   Orange   18568 OAKLAWN LANE   Yorba Linda   CA 10023  
DH(3)
  CEDAR RUN   Franklin   875 CEDAR RUN DRIVE   Blacklick   OH 10034  
DH(3)
  VINMAR FARMS   Delaware   7835 VINMAR WAY   Westerville   OH 10039  
DH(3)
  VILL/ ARMSTRONG FALLS   Clark   3906 STRAW LANE   Jeffersonaville   IN 10223  
KB
  STAPLETON   ADAMS   2915 EMPORIA STREET   DENVER   CO 10258  
PDIII
  MOUNTAIN`S EDGE - MIRADOR   CLARK   7412 DESERTSCAPE AVENUE   LAS VEGAS   NV
10260  
PDIII
  MOUNTAIN`S EDGE - MIRADOR   CLARK   7438 DESERTSCAPE AVENUE   LAS VEGAS   NV
10277  
KB
  OAK KNOLL PLACE   SUTTER   3231 PAMMA COURT   LIVE OAK   CA 10278  
KB
  CASTLEWOOD   SUTTER   3210 PAMMA COURT   LIVE OAK   CA 10279  
KB
  OAK KNOLL PLACE   SUTTER   3232 PAMMA COURT   LIVE OAK   CA 10280  
KB
  OAK KNOLL PLACE   SUTTER   3266 PAMMA COURT   LIVE OAK   CA 10281  
KB
  OAK KNOLL PLACE   SUTTER   3278 PAMMA COURT   LIVE OAK   CA 10287  
PDIII
  BRIARCLIFF   RIVERSIDE   34231 SWEET ACACIA COURT   LAKE ELSINORE   CA 10288  
PDIII
  BRIARCLIFF   RIVERSIDE   34229 SWEET ACACIA COURT   LAKE ELSINORE   CA 10289  
PDIII
  BRIARCLIFF   RIVERSIDE   34227 SWEET ACACIA COURT   LAKE ELSINORE   CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 10290  
PDIII
  BRIARCLIFF   RIVERSIDE   34225 SWEET ACACIA COURT   LAKE ELSINORE   CA 10291  
PDIII
  CROSS CREEK   RIVERSIDE   34224 SWEET ACACIA COURT   LAKE ELSINORE   CA 10292
 
PDIII
  CROSS CREEK   RIVERSIDE   34226 SWEET ACACIA COURT   LAKE ELSINORE   CA 10293
 
PDIII
  CROSS CREEK   RIVERSIDE   34228 SWEET ACACIA COURT   LAKE ELSINORE   CA 10294
 
PDIII
  CROSS CREEK   RIVERSIDE   34230 SWEET ACACIA COURT   LAKE ELSINORE   CA 10335
 
KB
  MEADOW GLEN   MERCED   509 HEATHER CREEK COURT   LOS BANOS   CA 10336  
KB
  MEADOW GLEN   MERCED   513 HEATHER CREEK COURT   LOS BANOS   CA 10337  
KB
  MEADOW GLEN   MERCED   517 HEATHER CREEK COURT   LOS BANOS   CA 10338  
KB
  MEADOW GLEN   MERCED   521 HEATHER CREEK COURT   LOS BANOS   CA 10339  
KB
  MEADOW VISTA   MERCED   2301 S. CREEKSIDE DRIVE   LOS BANOS   CA 10474  
KB
  OAKVILLE GROVE   FRESNO   5407 W. PERALTA WAY   FRESNO   CA 10475  
KB
  OAKVILLE GROVE   FRESNO   5415 W. PERALTA WAY   FRESNO   CA 10476  
KB
  OAKVILLE GROVE   FRESNO   5421 W. PERALTA WAY   FRESNO   CA 10480  
KB
  STANFORD PLACE   CONTRA COSTA   2339 FREED AVENUE   PITTSBURG   CA 10481  
KB
  STANFORD PLACE   CONTRA COSTA   2351 FREED AVENUE   PITTSBURG   CA 10482  
KB
  STANFORD PLACE   CONTRA COSTA   2363 FREED AVENUE   PITTSBURG   CA 10483  
KB
  TEAL COVE   CONTRA COSTA   40 SANDHILL CRANE COURT   OAKLEY   CA 10574  
KB
  WILLOW SPRINGS   HARRIS   11706 NEWELL ELM STREET   HOUSTON   TX 10576  
KB
  WILLOW SPRINGS   HARRIS   11710 NEWELL ELM STREET   HOUSTON   TX 10577  
KB
  WILLOW SPRINGS   HARRIS   11719 NEWELL ELM STREET   HOUSTON   TX 10578  
KB
  WILLOW SPRINGS   HARRIS   11722 NEWELL ELM STREET   HOUSTON   TX 10580  
KB
  FOREST RIDGE   HARRIS   3018 TALL TREE RIDGE WAY   HOUSTON   TX 10581  
KB
  FOREST RIDGE   HARRIS   3022 TALL TREE RIDGE WAY   HOUSTON   TX 10582  
KB
  FOREST RIDGE   HARRIS   3026 TALL TREE RIDGE WAY   HOUSTON   TX 10585  
KB
  WESTGATE   HARRIS   18218 WESTRIDGE BEND LANE   HOUSTON   TX 10586  
KB
  WESTGATE   HARRIS   18222 WESTRIDGE BEND LANE   HOUSTON   TX 10587  
KB
  WESTGATE   HARRIS   18234 WESTRIDGE BEND LANE   HOUSTON   TX 10588  
KB
  WESTGATE   HARRIS   18238 WESTRIDGE BEND LANE   HOUSTON   TX 10589  
KB
  CRESCENT PARK TOWNHOMES   HARRIS   13102 STRATFORD SKIES LN   HOUSTON   TX
10593  
KB
  LAKEWOOD TOWNHOMES   HARRIS   16040 SWEETWATER FIELDS   TOMBALL   TX 10594  
KB
  LAKEWOOD TOWNHOMES   HARRIS   16042 SWEETWATER FIELDS   TOMBALL   TX 10595  
KB
  LAKEWOOD TOWNHOMES   HARRIS   16044 SWEETWATER FIELDS   TOMBALL   TX 10596  
KB
  LAKEWOOD TOWNHOMES   HARRIS   16046 SWEETWATER FIELDS   TOMBALL   TX 10601  
KB
  AVALON   ORANGE   13001 AUBURN COVE LANE   ORLANDO   FL 10602  
KB
  AVALON   ORANGE   13005 AUBURN COVE LANE   ORLANDO   FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 10607  
KB
  MALLARD POND   OSCEOLA   3525 PINTAIL LANE   ST. CLOUD   FL 10608  
KB
  MALLARD POND   OSCEOLA   3523 PINTAIL LANE   ST. CLOUD   FL 10609  
KB
  MALLARD POND   OSCEOLA   3521 PINTAIL LANE   ST. CLOUD   FL 10611  
KB
  STRATFORD POINTE   ORANGE   10121 STRATFORD POINTE AVENUE   ORLANDO   FL 10618
 
KB
  AMBER POINTE   OSCEOLA   2502 AVENTURINE STREET   KISSIMMEE   FL 10619  
KB
  AMBER POINTE   OSCEOLA   2500 AVENTURINE STREET   KISSIMMEE   FL 10620  
KB
  CRESTWYND BAY   OSCEOLA   2666 ANDROS LANE   KISSIMMEE   FL 10630  
KB
  BELLA TOSCANA   POLK   105 Verdi Street   DAVENPORT   FL 10632  
KB
  THE OAKS AT TWIN CREEKS   TRAVIS   305 ISLAND OAK DRIVE   AUSTIN   TX 10633  
KB
  THE OAKS AT TWIN CREEKS   TRAVIS   309 ISLAND OAK DRIVE   AUSTIN   TX 10634  
KB
  THE OAKS AT TWIN CREEKS   TRAVIS   313 ISLAND OAK DRIVE   AUSTIN   TX 10658  
KB
  WOODCREST   HIDALGO   5302 HUISACHE AVENUE   PHARR   TX 10663  
KB
  TIMBERCREEK   ORANGE   13871 EARPOD DRIVE   ORLANDO   FL 10664  
KB
  TIMBERCREEK   ORANGE   13865 EARPOD DRIVE   ORLANDO   FL 10665  
KB
  TIMBERCREEK   ORANGE   13859 EARPOD DRIVE   ORLANDO   FL 10675  
KB
  MUIRFIELD VILLAGE   MARICOPA   1250 S. RIALTO #6   MESA   AZ 10676  
KB
  MUIRFIELD VILLAGE   MARICOPA   1250 S. RIALTO #4   MESA   AZ 10677  
KB
  MUIRFIELD VILLAGE   MARICOPA   1250 S. RIALTO #5   MESA   AZ 10678  
KB
  INDIGO TRAILS   MARICOPA   21125 E. PICKETT STREET   QUEEN CREEK   AZ 10679  
KB
  INDIGO TRAILS   MARICOPA   21121 E. PICKETT STREET   QUEEN CREEK   AZ 10680  
KB
  INDIGO TRAILS   MARICOPA   21117 E. PICKETT STREET   QUEEN CREEK   AZ 10681  
KB
  INDIGO TRAILS   MARICOPA   21113 E. PICKETT STREET   QUEEN CREEK   AZ 10682  
KB
  INDIGO TRAILS   MARICOPA   21109 E. PICKETT STREET   QUEEN CREEK   AZ 10687  
KB
  HUNTER RIDGE   MARICOPA   7510 S. 29TH WAY   PHOENIX   AZ 10688  
KB
  HUNTER RIDGE   MARICOPA   7506 S. 29TH WAY   PHOENIX   AZ 10689  
KB
  HUNTER RIDGE   MARICOPA   7514 S. 29TH WAY   PHOENIX   AZ 10690  
KB
  TALLADERA   MARICOPA   22848 S. 218TH STREET   QUEEN CREEK   AZ 10691  
KB
  TALLADERA   MARICOPA   22840 S. 218TH STREET   QUEEN CREEK   AZ 10692  
KB
  TALLADERA   MARICOPA   22832 S. 218TH STREET   QUEEN CREEK   AZ 10693  
KB
  TALLADERA   MARICOPA   22824 S. 218TH STREET   QUEEN CREEK   AZ 10707  
KB
  BAYBERRY LAKES   Volusia   212 BAYBERRY LAKES BOULEVARD   Daytona   FL 10708  
KB
  BAYBERRY LAKES   Volusia   216 BAYBERRY LAKES BOULEVARD   Daytona   FL 10731  
KB
  ST. JOHN`S   UNION   208 WATERLEMON WAY   MONROE   NC 10732  
KB
  WATERLYNN TOWNHOMES   IREDELL   225-A EAST WATERLYNN ROAD   MOORESVILLE   NC
10733  
KB
  WATERLYNN TOWNHOMES   IREDELL   225-B EAST WATERLYNN ROAD   MOORESVILLE   NC

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 10734  
KB
  WATERLYNN TOWNHOMES   IREDELL   225-C EAST WATERLYNN ROAD   MOORESVILLE   NC
10736  
KB
  WATERLYNN   IREDELL   112 WATERLYNN CLUB DRIVE   MOORESVILLE   NC 10737  
KB
  WATERLYNN   IREDELL   110 WATERLYNN CLUB DRIVE   MOORESVILLE   NC 10741  
KB
  CREEKSIDE AT INVERNESS RIDGE   COOK   1067 RIDGEVIEW   INVERNESS   IL 10744  
KB
  SANTO TOMAS   PIMA   1346 W. PLACITA TECOLOTE MESA   SAHUARITA   AZ 10745  
KB
  PRESIDIO DEL CIELO   PIMA   730 W PASEO CELESTIAL   SAHUARITA   AZ 10746  
KB
  PRESIDIO DEL CIELO   PIMA   734 W PASEO CELESTIAL   SAHUARITA   AZ 10747  
KB
  PRESIDIO DEL CIELO   PIMA   738 W PASEO CELESTIAL   SAHUARITA   AZ 10748  
KB
  PRESIDIO DEL CIELO   PIMA   784 W PASEO CELESTIAL   SAHUARITA   AZ 10749  
KB
  PRESIDIO DEL CIELO   PIMA   792 W PASEO CELESTIAL   SAHUARITA   AZ 10754  
KB
  TIERRA DEL SOL   PASCO   9128 GABLEWOOD PLACE   LAND O` LAKES   FL 10755  
KB
  TIERRA DEL SOL   PASCO   9124 GABLEWOOD PLACE   LAND O` LAKES   FL 10774  
KB
  VILLAS AT TIERRA LINDA   CLARK   65 WOOD CLIFF AVENUE   LAS VEGAS   NV 10777  
KB
  VILLAS AT CHACO CANYON   CLARK   7059 HICKORY POST AVENUE   LAS VEGAS   NV
10778  
KB
  VILLAS AT CHACO CANYON   CLARK   7067 HICKORY POST AVENUE   LAS VEGAS   NV
10779  
KB
  VILLAS AT CHACO CANYON   CLARK   7075 HICKORY POST AVENUE   LAS VEGAS   NV
10780  
KB
  CHACO CANYON   CLARK   11166 ASH MOUNTAIN STREET   LAS VEGAS   NV 10781  
KB
  CHACO CANYON   CLARK   11174 ASH MOUNTAIN STREET   LAS VEGAS   NV 10782  
KB
  CHACO CANYON   CLARK   11182 ASH MOUNTAIN STREET   LAS VEGAS   NV 10783  
KB
  CHACO CANYON   CLARK   11199 ASH MOUNTAIN STREET   LAS VEGAS   NV 10784  
KB
  CHACO CANYON   CLARK   11183 ASH MOUNTAIN STREET   LAS VEGAS   NV 10785  
KB
  CHACO CANYON   CLARK   11175 ASH MOUNTAIN STREET   LAS VEGAS   NV 10786  
KB
  CHACO CANYON   CLARK   11167 ASH MOUNTAIN STREET   LAS VEGAS   NV 10787  
KB
  SILVER HILLS   CLARK   10052 NATCHEZ TRACE STREET   LAS VEGAS   NV 10788  
KB
  SILVER HILLS   CLARK   10044 NATCHEZ TRACE STREET   LAS VEGAS   NV 10789  
KB
  SILVER HILLS   CLARK   10036 NATCHEZ TRACE STREET   LAS VEGAS   NV 10790  
KB
  SILVER HILLS   CLARK   10028 NATCHEZ TRACE STREET   LAS VEGAS   NV 10791  
KB
  SIERRA RANCH   CLARK   308 POCONO RANCH AVENUE   NORTH LAS VEGAS   NV 10792  
KB
  SIERRA RANCH   CLARK   312 POCONO RANCH AVENUE   NORTH LAS VEGAS   NV 10793  
KB
  SIERRA RANCH   CLARK   5833 CRYSTAL POND STREET   NORTH LAS VEGAS   NV 10795  
KB
  SIERRA RANCH   CLARK   5837 CRYSTAL POND STREET   NORTH LAS VEGAS   NV 10799  
KB
  LADERA CREST   CLARK   5391 CANDLESPICE WAY   LAS VEGAS   NV 10800  
KB
  LADERA CREST   CLARK   5399 CANDLESPICE WAY   LAS VEGAS   NV 10802  
KB
  LADERA RIDGE   CLARK   5369 CANDLESPICE WAY   LAS VEGAS   NV 10833  
KB
  ALICANTE   RIVERSIDE   16898 NANDINA AVENUE   RIVERSIDE   CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 10834  
KB
  ALICANTE   RIVERSIDE   16874 NANDINA AVENUE   RIVERSIDE   CA 10835  
KB
  ALICANTE   RIVERSIDE   16850 NANDINA AVENUE   RIVERSIDE   CA 10866  
PDIII
  WOODGLEN   LOS ANGELES   27170 BROWN OAKS WAY   FAIR OAKS RANCH   CA 10867  
PDIII
  WOODGLEN   LOS ANGELES   27176 BROWN OAKS WAY   FAIR OAKS RANCH   CA 10868  
PDIII
  WOODGLEN   LOS ANGELES   17405 SMOKE TREE LANE   FAIR OAKS RANCH   CA 10872  
PDIII
  DERBY HILL   SAN DIEGO   10754 HEATHER RIDGE DRIVE   SAN DIEGO   CA 10873  
PDIII
  DERBY HILL   SAN DIEGO   10758 HEATHER RIDGE DRIVE   SAN DIEGO   CA 10874  
PDIII
  DERBY HILL   SAN DIEGO   10762 HEATHER RIDGE DRIVE   SAN DIEGO   CA 10878  
KB
  OAKPOINT   COLLIN   2301 OKLAHOMA LANE   PLANO   TX 10879  
KB
  OAKPOINT   COLLIN   2305 OKLAHOMA LANE   PLANO   TX 10880  
KB
  OAKPOINT   COLLIN   2309 OKLAHOMA LANE   PLANO   TX 10881  
KB
  OAKPOINT   COLLIN   2313 OKLAHOMA LANE   PLANO   TX 10882  
KB
  OAKPOINT   COLLIN   2313 SHINGLE LANE   PLANO   TX 10883  
KB
  OAKPOINT   COLLIN   2309 SHINGLE LANE   PLANO   TX 10905  
KB
  MILLSTREAM   LEXINGTON   112 MILL WHEEL DRIVE   LEXINGTON   SC 10906  
KB
  MILLSTREAM   LEXINGTON   108 MILL WHEEL DRIVE   LEXINGTON   SC 10907  
KB
  SWEETGRASS   BERKELEY   7103 SWEETGRASS BLVD.   HANNAHAN   SC 10936  
KB
  THE HAMPTONS TRADITIONAL   SACRAMENTO   5433 DUCK WALK WAY   SACRAMENTO   CA
10937  
KB
  THE HAMPTONS TRADITIONAL   SACRAMENTO   5427 DUCK WALK WAY   SACRAMENTO   CA
10938  
KB
  THE HAMPTONS TRADITIONAL   SACRAMENTO   5421 DUCK WALK WAY   SACRAMENTO   CA
10939  
KB
  THE HAMPTONS TRADITIONAL   SACRAMENTO   5415 DUCK WALK WAY   SACRAMENTO   CA
10940  
KB
  THE HAMPTONS TRADITIONAL   SACRAMENTO   5409 DUCK WALK WAY   SACRAMENTO   CA
10941  
KB
  THE HAMPTONS TRADITIONAL   SACRAMENTO   5403 DUCK WALK WAY   SACRAMENTO   CA
10943  
KB
  THE HAMPTONS ALLEYS   SACRAMENTO   3227 HAYGROUND WAY   SACRAMENTO   CA 10944
 
KB
  THE HAMPTONS ALLEYS   SACRAMENTO   3233 HAYGROUND WAY   SACRAMENTO   CA 10945
 
KB
  THE HAMPTONS ALLEYS   SACRAMENTO   3239 HAYGROUND WAY   SACRAMENTO   CA 10946
 
KB
  THE HAMPTONS ALLEYS   SACRAMENTO   3245 HAYGROUND WAY   SACRAMENTO   CA 10947
 
KB
  THE HAMPTONS ALLEYS   SACRAMENTO   3251 HAYGROUND WAY   SACRAMENTO   CA 10950
 
KB
  THE HAMPTONS CLUSTER   SACRAMENTO   11 GREAT PECONIC PLACE   SACRAMENTO   CA
10951  
KB
  THE HAMPTONS CLUSTER   SACRAMENTO   17 GREAT PECONIC PLACE   SACRAMENTO   CA
10952  
KB
  THE HAMPTONS CLUSTER   SACRAMENTO   18 GREAT PECONIC PLACE   SACRAMENTO   CA
10953  
KB
  THE HAMPTONS CLUSTER   SACRAMENTO   12 GREAT PECONIC PLACE   SACRAMENTO   CA
10954  
KB
  THE HAMPTONS CLUSTER   SACRAMENTO   6 GREAT PECONIC PLACE   SACRAMENTO   CA
10955  
KB
  THE HAMPTON VILLAGE CONDOS   SACRAMENTO   3301 NORTH PARK DRIVE   SACRAMENTO  
CA 10956  
KB
  THE HAMPTON VILLAGE CONDOS   SACRAMENTO   3301 NORTH PARK DRIVE   SACRAMENTO  
CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 10957  
KB
  THE HAMPTON VILLAGE CONDOS   SACRAMENTO   3301 NORTH PARK DRIVE   SACRAMENTO  
CA 10958  
KB
  THE HAMPTON VILLAGE CONDOS   SACRAMENTO   3301 NORTH PARK DRIVE   SACRAMENTO  
CA 10959  
KB
  THE HAMPTON VILLAGE CONDOS   SACRAMENTO   3301 NORTH PARK DRIVE   SACRAMENTO  
CA 10960  
KB
  THE HAMPTON VILLAGE CONDOS   SACRAMENTO   3301 NORTH PARK DRIVE   SACRAMENTO  
CA 10977  
KB
  DISCOVERY TRAILS BELMONT   LOS ANGELES   6402 EXPLORER WAY   PALMDALE   CA
10978  
KB
  DISCOVERY TRAILS BELMONT   LOS ANGELES   6424 EXPLORER WAY   PALMDALE   CA
10979  
KB
  DISCOVERY TRAILS BELMONT   LOS ANGELES   6438 EXPLORER WAY   PALMDALE   CA
10997  
KB
  TWIN LAKES   WAKE   117 High Tide Court   CARY   NC 10998  
KB
  TWIN LAKES   WAKE   119 High Tide Court   CARY   NC 10999  
KB
  TWIN LAKES   WAKE   111 High Tide Court   CARY   NC 11000  
KB
  TWIN LAKES   WAKE   109 High Tide Court   CARY   NC 11001  
KB
  TWIN LAKES   WAKE   105 High Tide Court   CARY   NC 11002  
KB
  TWIN LAKES   WAKE   113 High Tide Court   CARY   NC 11003  
KB
  TWIN LAKES   WAKE   112 High Tide Court   CARY   NC 11004  
KB
  TWIN LAKES   WAKE   114 High Tide Court   CARY   NC 11012  
KB
  WOODCREST   BEXAR   6503 ASHBY POINT   LIVE OAK   TX 11013  
KB
  WOODCREST   BEXAR   6505 ASHBY POINT   LIVE OAK   TX 11014  
KB
  WOODCREST   BEXAR   6507 ASHBY POINT   LIVE OAK   TX 11047  
KB
  OLIVE LANE   FRESNO   2285 S. ADRIAN AVENUE   FRESNO   CA 11048  
KB
  OLIVE LANE   FRESNO   2297 S. ADRIAN AVENUE   FRESNO   CA 11060  
BZ 2
  STARLIGHT TRAIL BELMONTE   MARICOPA   11421 W HADLEY STREET   AVONDALE   AZ
11061  
BZ 2
  STARLIGHT TRAIL BELMONTE   MARICOPA   11417 W HADLEY STREET   AVONDALE   AZ
11062  
BZ 2
  SENTIERO @ SIERRA MONTANA   MARICOPA   17916 W LISBON LANE   SURPRISE   AZ
11063  
BZ 2
  SENTIERO @ SIERRA MONTANA   MARICOPA   17928 W LISBON LANE   SURPRISE   AZ
11064  
BZ 2
  SENTIERO @ SIERRA MONTANA   MARICOPA   17940 W LISBON LANE   SURPRISE   AZ
11065  
BZ 2
  SENTIERO @ SIERRA MONTANA   MARICOPA   17952 W LISBON LANE   SURPRISE   AZ
11066  
BZ 2
  MORNING SUN FARMS   MARICOPA   2521 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11067  
BZ 2
  MORNING SUN FARMS   MARICOPA   2509 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11068  
BZ 2
  MORNING SUN FARMS   MARICOPA   2497 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11069  
BZ 2
  MORNING SUN FARMS   MARICOPA   2485 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11070  
BZ 2
  MORNING SUN FARMS   MARICOPA   2475 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11071  
BZ 2
  MORNING SUN FARMS   MARICOPA   2463 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11072  
BZ 2
  MORNING SUN FARMS   MARICOPA   2417 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11073  
BZ 2
  MORNING SUN FARMS   MARICOPA   2405 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11074  
BZ 2
  MORNING SUN FARMS   MARICOPA   2395 W MORNING SUN CIRCLE   QUEEN CREEK   AZ

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 11075  
BZ 2
  MORNING SUN FARMS   MARICOPA   2383 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11076  
BZ 2
  MORNING SUN FARMS   MARICOPA   2371 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11077  
BZ 2
  MORNING SUN FARMS   MARICOPA   2359 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11078  
BZ 2
  MORNING SUN FARMS   MARICOPA   2349 W MORNING SUN CIRCLE   QUEEN CREEK   AZ
11081  
BZ 2
  CREEKWOOD   CHEROKEE   100 CREEKWOOD TRAIL   ACWORTH   GA 11084  
BZ 2
  WILLOW GROVE   NEW CASTLE   2 HAMPDEN COURT   MIDDLETOWN   DE 11086  
BZ 2
  PAYNTER`S MILL   SUSSEX   16418 SAMUEL PAYNTER BLVD.   MILTON   DE 11087  
BZ 2
  PAYNTER`S MILL   SUSSEX   16420 SAMUEL PAYNTER BLVD.   MILTON   DE 11094  
BZ 2
  LYNDWOOD   HOWARD   7305 MAPLECREST, UNIT 201   ELLICOTT CITY   MD 11095  
BZ 2
  LYNDWOOD   HOWARD   7305 MAPLECREST, UNIT 202   ELLICOTT CITY   MD 11096  
BZ 2
  LYNDWOOD   HOWARD   7305 MAPLECREST, UNIT 203   ELLICOTT CITY   MD 11097  
BZ 2
  LYNDWOOD   HOWARD   7305 MAPLECREST, UNIT 204   ELLICOTT CITY   MD 11104  
BZ 2
  RICHMOND FARMS   LEXINGTON   345 RICHMOND FARM CIRCLE   LEXINGTON   SC 11109  
BZ 2
  DEVONWOOD   MECKLENBURG   10427 COOKS WAY DRIVE   CHARLOTTE   NC 11110  
BZ 2
  DEVONWOOD   MECKLENBURG   10423 COOKS WAY DRIVE   CHARLOTTE   NC 11111  
BZ 2
  TARRANT TRACE   GUILFORD   3824 TARRANT TRACE CIRCLE   HIGH POINT   NC 11112  
BZ 2
  TARRANT TRACE   GUILFORD   3822 TARRANT TRACE CIRCLE   HIGH POINT   NC 11113  
BZ 2
  BRADFORD BEND AT LONGLEAF   Berkeley   105 Maypop   Goose Creek   SC 11117  
BZ 2
  SCOUTS CROSSING AT HUNTERS BEN   Berkeley   1003 Briar Rose Lane   Ladson   SC
11130  
BZ 2
  ADELAIDE PARK   RUTHERFORD   201 CALLAWAY FARMS DRIVE   SMYRNA   TN 11132  
BZ 2
  INGLEHAME   WILLIAMSON   9178 SYDNEY LANE   BRENTWOOD   TN 11133  
BZ 2
  BALLENGER FARMS   WILLIAMSON   3004 BALLENGER DRIVE   NOLENSVILLE   TN 11136  
BZ 2
  WESTPARK   MARICOPA   25674 W DUNLAP ROAD   BUCKEYE   AZ 11137  
BZ 2
  WESTPARK   MARICOPA   25676 W DUNLAP ROAD   BUCKEYE   AZ 11139  
BZ 2
  IRONWOOD   MARICOPA   1432 E ANNA DRIVE   CASA GRANDE   AZ 11140  
BZ 2
  IRONWOOD   MARICOPA   1438 E ANNA DRIVE   CASA GRANDE   AZ 11141  
BZ 2
  IRONWOOD   MARICOPA   1444 E ANNA DRIVE   CASA GRANDE   AZ 11143  
BZ 2
  PALM VALLEY   MARICOPA   2853 N 144TH DRIVE   GOODYEAR   AZ 11144  
BZ 2
  PALM VALLEY   MARICOPA   2827 N 144TH DRIVE   GOODYEAR   AZ 11145  
BZ 2
  PALM VALLEY   MARICOPA   2801 N 144TH DRIVE   GOODYEAR   AZ 11146  
BZ 2
  DUPREE LAKES   PASCO   6215 TIGERFLOWER COURT   LAND O`LAKES   FL 11147  
BZ 2
  DUPREE LAKES   PASCO   6241 TIGERFLOWER COURT   LAND O`LAKES   FL 11148  
BZ 2
  DUPREE LAKES   PASCO   6237 TIGERFLOWER COURT   LAND O`LAKES   FL 11149  
BZ 2
  DUPREE LAKES   PASCO   6225 TIGERFLOWER COURT   LAND O`LAKES   FL 11150  
BZ 2
  DUPREE LAKES   PASCO   6219 TIGERFLOWER COURT   LAND O`LAKES   FL

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 11153  
BZ 2
  SEMINOLE ISLE   PINELLAS   7296 MARATHON DR., UNIT #603   SEMINOLE   FL 11159
 
BZ 2
  LEXINGTON FARMS   TIPPECANOE   419 CHAPELHILL DRIVE   LAFAYETTE   IN 11162  
BZ 2
  WOODFIELD VILLAGE   TIPPECANOE   4109 CAMPION STREET   LAFAYETTE   IN 11194  
BZ 2
  GREENDALE   FAYETTE   2365 MULUNDY WAY   LEXINGTON   KY 11195  
BZ 2
  FIELDSTONE   MADISON   901 COBBLE DRIVE   RICHMOND   KY 11241  
KB
  ST CHARLES PLACE   HILLSBOROUGH   10816 Great Carlisle Court   RIVERVIEW   FL
11242  
KB
  ST CHARLES PLACE   HILLSBOROUGH   10818 Great Carlisle Court   RIVERVIEW   FL
11259  
KB
  HARVEST BEND   COLLIN   6812 WIND ROW   MCKINNY   TX 11361  
KB
  BERKSHIRE   WELD   157 SHENANDOAH WAY   LOCHBUIE   CO 11362  
KB
  BERKSHIRE   WELD   145 SHENANDOAH WAY   LOCHBUIE   CO 11363  
KB
  BERKSHIRE   WELD   133 SHENANDOAH WAY   LOCHBUIE   CO 11381  
BZ 3
  RIVER RUN   MARION   6002 PRAIRIE MEADOW DRIVE   INDIANAPOLIS   IN 11382  
BZ 3
  RIVER RUN   MARION   6008 PRAIRIE MEADOW DRIVE   INDIANAPOLIS   IN 11384  
BZ 3
  CLERMONT   MARION   10951 RIVERWOOD BLVD.   INDIANAPOLIS   IN 11387  
BZ 3
  FAIRWAYS @ PRAIRIE CROSSING   HAMILTON   19094 PRAIRIE CROSSING DR.  
NOBLESVILLE   IN 11390  
BZ 3
  LOCHAVEN   HAMILTON   15029 MIDLAND LANE   NOBLESVILLE   IN 11392  
BZ 3
  MAPLE BLUFF   MARION   11024 SUNNY BLUFF DRIVE   INDIANAPOLIS   IN 11394  
BZ 3
  SOUTH AVALON ESTATES   HAMILTON   12529 BELLINGHAM BLVD.   FISHERS   IN 11395
 
BZ 3
  SOUTH AVALON ESTATES   HAMILTON   12541 BELLINGHAM BLVD.   FISHERS   IN 11397
 
BZ 3
  SUNCHASE WOODS   MARION   10152 MORNING SUN COURT   INDIANAPOLIS   IN 11398  
BZ 3
  SUNCHASE WOODS   MARION   10142 MORNING SUN COURT   INDIANAPOLIS   IN 11399  
BZ 3
  SUNCHASE WOODS   MARION   10132 MORNING SUN COURT   INDIANAPOLIS   IN 11400  
BZ 3
  TREYBURN GREEN   MARION   1012 TREYBURN GREEN DRIVE   INDIANAPOLIS   IN 11401
 
BZ 3
  WALKER FARMS   BOONE   3716 WHITE CLIFF WAY   WHITESTOWN   IN 11402  
BZ 3
  WALKER FARMS   BOONE   3736 WHITE CLIFF WAY   WHITESTOWN   IN 11403  
BZ 3
  WALKER FARMS   BOONE   3726 WHITE CLIFF WAY   WHITESTOWN   IN 11404  
BZ 3
  WILDCAT RUN   MARION   5322 KIDWELL DRIVE   INDIANAPOLIS   IN 11406  
BZ 3
  WILLIAMSBURG VILLAGES   MARION   10858 COVENTRY COURT   INDIANAPOLIS   IN
11407  
BZ 3
  WILLIAMSBURG VILLAGES   MARION   10844 COVENTRY COURT   INDIANAPOLIS   IN
11408  
BZ 3
  BRADFORD PARK   WILSON   1009 BRADFORD PARK ROAD   MT. JULIET   TN 11411  
BZ 3
  IVY HILL   DAVIDSON   103 TRELLIS WAY   GOODLETTSVILLE   TN 11415  
BZ 3
  WILLOUGHBY STATION   WILSON   2996 MELBOURNE TERRACE   MT. JULIET   TN 11416  
BZ 3
  MAXWELL PLACE   DAVIDSON   205 MAXWELL PLACE   ANTIOCH   TN 11417  
BZ 3
  BRADFORD PARK   WILSON   1007 BRADFORD PARK ROAD   MT. JULIET   TN 11418  
BZ 3
  BRADFORD PARK   WILSON   1005 BRADFORD PARK ROAD   MT. JULIET   TN

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 11421  
BZ 3
  DEER PATH   HAMILTON   15165 WANDERING WAY   NOBLESVILLE   IN 11436  
BZ 3
  NORTHSTAR   CLARK   4225 TELSTAR COURT   North Las Vegas   NV 11437  
BZ 3
  NORTHSTAR   CLARK   4221 TELSTAR COURT   North Las Vegas   NV 11438  
BZ 3
  NORTHSTAR   CLARK   4226 TELSTAR COURT   North Las Vegas   NV 11452  
KB
  WESTGATE   HARRIS   18230 WESTRIDGE BEND LANE   HOUSTON   TX 11457  
KB
  FOREST RIDGE   HARRIS   3014 TALL TREE RIDGE WAY   HOUSTON   TX 11468  
KB
  CEDAR GLEN   DUVAL   3907 CEDAR BLUFF LANE   JACKSONVILLE   FL 11469  
KB
  GRAND CAY   St Johns   101 CAMDEN CAY DRIVE   Saint Augustine   FL 11495  
KB
  CAMBRIDGE   BEXAR   7611 DUSTY DIAMOND   SAN ANTONIO   TX 11496  
KB
  CAMBRIDGE   BEXAR   7615 DUSTY DIAMOND   SAN ANTONIO   TX 11497  
KB
  SUNDANCE   BEXAR   1103 SUNDANCE FALLS   SAN ANTONIO   TX 11498  
KB
  SUNDANCE   BEXAR   1107 SUNDANCE FALLS   SAN ANTONIO   TX 11499  
KB
  SUNDANCE   BEXAR   1111 SUNDANCE FALLS   SAN ANTONIO   TX 11500  
KB
  QUARRY   BEXAR   19218 BARTLETT BAY   SAN ANTONIO   TX 11501  
KB
  QUARRY   BEXAR   19222 BARTLETT BAY   SAN ANTONIO   TX 11531  
KB
  JUNIPER   PINAL   18500 N. DAVIS DR.   MARICOPA   AZ 11532  
KB
  JUNIPER   PINAL   18512 N. DAVIS DR.   MARICOPA   AZ 11533  
KB
  JUNIPER   PINAL   18524 N. DAVIS DR.   MARICOPA   AZ 11534  
KB
  JUNIPER   PINAL   18534 N. DAVIS DR.   MARICOPA   AZ 11535  
KB
  SAGE   PINAL   18531 N. DAVIS DR.   MARICOPA   AZ 11536  
KB
  SAGE   PINAL   18521 N. DAVIS DR.   MARICOPA   AZ 11537  
KB
  SAGE   PINAL   18509 N. DAVIS DR.   MARICOPA   AZ 11538  
KB
  SAGE   PINAL   18497 N. DAVIS DR.   MARICOPA   AZ 11539  
KB
  Smith Farms   PINAL   40291 W. LOCOCO STREET   MARICOPA   AZ 11540  
KB
  Smith Farms   PINAL   40271 W. LOCOCO STREET   MARICOPA   AZ 11582  
KB
  Smith Farms   PINAL   40241 W. LOCOCO STREET   MARICOPA   AZ 11613  
BZ 3
  THE WOODS AT INDIAN FIELD   SUSSEX   42 BLACK BEAR COURT   HAMBURG   NJ 11614
 
BZ 3
  GATHERINGS AT CAPE MAY   CAPE MAY   7 LOCHALSH LANE   RIO GRAND   NJ 11615  
BZ 3
  GATHERINGS AT CAPE MAY   CAPE MAY   9 LOCHALSH LANE   RIO GRAND   NJ 11616  
BZ 3
  GATHERINGS AT CAPE MAY   CAPE MAY   5 LOCHALSH LANE   RIO GRAND   NJ 11624  
KB
  SUGARLAND   HIDALGO   1529 CANDY LANE   EDINBURG   TX 11625  
KB
  MEADOW RIDGE   HIDALGO   4609 N. 47TH STREET   MCALLEN   TX 11626  
KB
  MEADOW RIDGE   HIDALGO   4605 N. 47TH STREET   MCALLEN   TX 11628  
KB
  WESTGATE   HARRIS   18022 REXINE LANE   HOUSTON   TX 11629  
KB
  WESTGATE   HARRIS   18018 REXINE LANE   HOUSTON   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 11630  
KB
  WESTGATE   HARRIS   18014 REXINE LANE   HOUSTON   TX 11631  
KB
  WESTGATE   HARRIS   18214 WESTRIDGE BEND LANE   HOUSTON   TX 11632  
KB
  LAKEWOOD PLACE   HARRIS   16028 SWEETWATER FIELDS   TOMBALL   TX 11633  
KB
  LAKEWOOD PLACE   HARRIS   16030 SWEETWATER FIELDS   TOMBALL   TX 11634  
KB
  LAKEWOOD PLACE   HARRIS   16032 SWEETWATER FIELDS   TOMBALL   TX 11635  
KB
  LAKEWOOD PLACE   HARRIS   16034 SWEETWATER FIELDS   TOMBALL   TX 11636  
KB
  WILLOW SPRINGS   HARRIS   11715 NEWELL ELM STREET   HOUSTON   TX 11638  
KB
  WILLOW SPRINGS   HARRIS   11702 NEWELL ELM STREET   HOUSTON   TX 11668  
KB
  MOSSDALE LANDING-WOODHAVEN   SAN JOAQUIN   17219 WOOD CREEK LANE   LATHROP  
CA 11669  
KB
  MOSSDALE LANDING-WOODHAVEN   SAN JOAQUIN   17243 WOOD CREEK LANE   LATHROP  
CA 11670  
KB
  MOSSDALE LANDING-WOODHAVEN   SAN JOAQUIN   17242 WOOD CREEK LANE   LATHROP  
CA 11671  
KB
  MOSSDALE LANDING-WOODHAVEN   SAN JOAQUIN   17220 WOOD CREEK LANE   LATHROP  
CA 11672  
KB
  RIVERBEND   SAN JOAQUIN   2822 TWIN BRIDGES LANE   STOCKTON   CA 11673  
KB
  RIVERBEND   SAN JOAQUIN   2830 TWIN BRIDGES LANE   STOCKTON   CA 11674  
KB
  RIVERBEND   SAN JOAQUIN   2838 TWIN BRIDGES LANE   STOCKTON   CA 11675  
KB
  RIVERBEND   SAN JOAQUIN   2846 TWIN BRIDGES LANE   STOCKTON   CA 11676  
KB
  RIVERBEND   SAN JOAQUIN   2854 TWIN BRIDGES LANE   STOCKTON   CA 11677  
KB
  RIVERBEND   SAN JOAQUIN   2847 TWIN BRIDGES LANE   STOCKTON   CA 11681  
KB
  ORCHARD POINT   MADERA   843 Kiwi Street   MADERA   CA 11682  
KB
  ORCHARD POINT   MADERA   853 Kiwi Street   MADERA   CA 11713  
BZ 3
  SUTTERFIELD   RIVERSIDE   1576 LELAND STREET   BEAUMONT   CA 11714  
BZ 3
  SUTTERFIELD   RIVERSIDE   1574 LELAND STREET   BEAUMONT   CA 11715  
BZ 3
  SUTTERFIELD   RIVERSIDE   1570 LELAND STREET   BEAUMONT   CA 11716  
BZ 3
  SUTTERFIELD   RIVERSIDE   1568 LELAND STREET   BEAUMONT   CA 11721  
BZ 3
  ESTRELLA HILLS II   RIVERSIDE   35941 CARLTON ROAD   WILDOMAR   CA 11722  
BZ 3
  ESTRELLA HILLS II   RIVERSIDE   35936 CARLTON ROAD   WILDOMAR   CA 11723  
BZ 3
  ESTRELLA HILLS II   RIVERSIDE   35948 CARLTON ROAD   WILDOMAR   CA 11724  
BZ 3
  ESTRELLA HILLS II   RIVERSIDE   35960 CARLTON ROAD   WILDOMAR   CA 11725  
BZ 3
  THE GALLERY   RIVERSIDE   31726 SILK VINE DRIVE   Winchester   CA 11726  
BZ 3
  THE GALLERY   RIVERSIDE   31712 SILK VINE DRIVE   Winchester   CA 11727  
BZ 3
  THE GALLERY   RIVERSIDE   31698 SILK VINE DRIVE   Winchester   CA 11728  
BZ 3
  THE GALLERY   RIVERSIDE   31684 SILK VINE DRIVE   Winchester   CA 11729  
BZ 3
  THE GALLERY   RIVERSIDE   31703 SILK VINE DRIVE   Winchester   CA 11730  
BZ 3
  HACIENDA   RIVERSIDE   42615 ROCOSA STREET   INDIO   CA 11731  
BZ 3
  HACIENDA   RIVERSIDE   42641 ROCOSA STREET   INDIO   CA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 11732  
BZ 3
  HACIENDA   RIVERSIDE   42669 ROCOSA STREET   INDIO   CA 11733  
BZ 3
  HACIENDA   RIVERSIDE   42695 ROCOSA STREET   INDIO   CA 11734  
BZ 3
  HACIENDA   RIVERSIDE   42723 ROCOSA STREET   INDIO   CA 11735  
BZ 3
  LORETTO   San Bernardino   9042 CHIMNEY ROCK AVE (NORWALK AVE)   Hesperia   CA
11736  
BZ 3
  LORETTO   San Bernardino   9050 CHIMNEY ROCK AVE ( Norwalk Ave)   Hesperia  
CA 11737  
BZ 3
  LORETTO   San Bernardino   9058 CHIMNEY ROCK AVE (Norwalk Ave)   Hesperia   CA
11738  
BZ 3
  LORETTO   San Bernardino   9068 CHIMNEY ROCK AVE (Norwalk Ave)   Hesperia   CA
11739  
BZ 3
  HAMPTON STATION   CHEROKEE   204 HAMPTON STATION BLVD   CANTON   GA 11746  
BZ 3
  DEERFIELD HEIGHTS   KAUFMAN   606 TUMBLEWEED DRIVE   FORNEY   TX 11748  
BZ 3
  NORTH CREEK   COLLIN   3600 DOGWOOD ROAD   MELISSA   TX 11749  
BZ 3
  SOUTHBROOK   COLLIN   1903 MUDDY CREEK DRIVE   WYLIE   TX 11750  
BZ 3
  SUMMIT VIEW LAKE   COLLIN   5000 SUMMIT VIEW DRIVE   MCKINNEY   TX 11751  
BZ 3
  CREEKVIEW ADDITION   COLLIN   709 CREEKVIEW   PRINCETON   TX 11785  
BZ 3
  REMINISCE   DORCHESTER   102 GASLIGHT BLVD.   SUMMERVILLE   SC 11810  
KB
  EAGLE BLUFF   BERKELEY   1302 SONG SPARROW WAY   HANAHAN   SC 11842  
KB
  HERFF RANCH   KENDALL   125 CLEAR WATER   BOERNE   TX 11843  
KB
  HERFF RANCH   KENDALL   121 CLEAR WATER   BOERNE   TX 11844  
KB
  HERFF RANCH   KENDALL   113 CLEAR WATER   BOERNE   TX 11845  
KB
  HERFF RANCH   KENDALL   109 CLEAR WATER   BOERNE   TX 11846  
KB
  HERFF RANCH   KENDALL   101 CLEAR WATER   BOERNE   TX 11847  
KB
  HERFF RANCH   KENDALL   105 CLEAR WATER   BOERNE   TX 11848  
KB
  HERFF RANCH   KENDALL   117 CLEAR WATER   BOERNE   TX 11860  
KB
  MARIPOSA PLACE   CLARK   10078 CHASEWOOD AVENUE   LAS VEGAS   NV 11861  
KB
  MARIPOSA PLACE   CLARK   10070 CHASEWOOD AVENUE   LAS VEGAS   NV 11862  
KB
  MARIPOSA PLACE   CLARK   10062 CHASEWOOD AVENUE   LAS VEGAS   NV 11863  
KB
  STERLING RIDGE   CLARK   9992 PIMERA ALTA STREET   LAS VEGAS   NV 11864  
KB
  STERLING RIDGE   CLARK   9986 PIMERA ALTA STREET   LAS VEGAS   NV 11865  
KB
  STERLING RIDGE   CLARK   9980 PIMERA ALTA STREET   LAS VEGAS   NV 11866  
KB
  STERLING RIDGE   CLARK   9974 PIMERA ALTA STREET   LAS VEGAS   NV 11867  
KB
  SUNSET RIDGE   CLARK   10076 GLEN AIRE AVENUE   LAS VEGAS   NV 11868  
KB
  SUNSET RIDGE   CLARK   10068 GLEN AIRE AVENUE   LAS VEGAS   NV 11869  
KB
  SUNSET RIDGE   CLARK   10060 GLEN AIRE AVENUE   LAS VEGAS   NV 11870  
KB
  SUNSET RIDGE   CLARK   10052 GLEN AIRE AVENUE   LAS VEGAS   NV 11874  
KB
  SIERRA RANCH   CLARK   137 ICY RIVER AVENUE   NORTH LAS VEGAS   NV 11875  
KB
  SIERRA RANCH   CLARK   141 ICY RIVER AVENUE   NORTH LAS VEGAS   NV

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 11884  
KB
  MISSION CREEK   SAN BERNARDINO   11155 DALLAS PLACE   LOMA LINDA   CA 11885  
KB
  MISSION CREEK   SAN BERNARDINO   11149 DALLAS PLACE   LOMA LINDA   CA 11886  
KB
  MISSION CREEK   SAN BERNARDINO   11143 DALLAS PLACE   LOMA LINDA   CA 11887  
KB
  MISSION CREEK   SAN BERNARDINO   11146 DALLAS PLACE   LOMA LINDA   CA 11888  
KB
  MISSION CREEK   SAN BERNARDINO   11152 DALLAS PLACE   LOMA LINDA   CA 11889  
KB
  MISSION CREEK   SAN BERNARDINO   11158 DALLAS PLACE   LOMA LINDA   CA 11904  
KB
  FAIRFIELD   RIVERSIDE   32645 SAN JOSE   LAKE ELSINORE   CA 11905  
KB
  FAIRFIELD   RIVERSIDE   32635 SAN JOSE   LAKE ELSINORE   CA 11906  
KB
  FAIRFIELD   RIVERSIDE   32625 SAN JOSE   LAKE ELSINORE   CA 11907  
KB
  MADISON   RIVERSIDE   32620 SAN JOSE   LAKE ELSINORE   CA 11908  
KB
  MADISON   RIVERSIDE   32630 SAN JOSE   LAKE ELSINORE   CA 11909  
BZ 3
  TRAILS OF SHAKER RUN   WARREN   1819 WINDFLOWER COURT   LEBANON   OH 11910  
BZ 3
  TRAILS OF SHAKER RUN   WARREN   1823 WINDFLOWER COURT   LEBANON   OH 11911  
BZ 3
  CLASSICWAY   WARREN   2586 MORGAN DRIVE   MORROW   OH 11913  
BZ 3
  SAWYERS MILL   Warren   6550 Riverview Avenue   MIDDLETOWN   OH 11914  
BZ 3
  SAWYERS MILL   WARREN   6560 RIVERVIEW   MIDDLETOWN   OH 11915  
BZ 3
  STERLING GREEN   GREENE   1451 VIMLA WAY   XENIA   OH 11919  
KB
  MONTECITO   CLARK   9314 ASPEN SHADOW STREET   LAS VEGAS   NV 11967  
KB
  BELLA FLORA   CONTRA COSTA   284 MALCOLM DRIVE   RICHMOND   CA 11968  
KB
  BELLA FLORA   CONTRA COSTA   278 MALCOLM DRIVE   RICHMOND   CA 11969  
KB
  BELLA FLORA   CONTRA COSTA   272 MALCOLM DRIVE   RICHMOND   CA 11972  
KB
  PACIFIC TERRACE   ALAMEDA   35041 11TH STREET   UNION CITY   CA 11973  
KB
  PACIFIC TERRACE   ALAMEDA   35045 11TH STREET   UNION CITY   CA 11974  
KB
  PACIFIC TERRACE   ALAMEDA   35049 11TH STREET   UNION CITY   CA 11975  
KB
  PACIFIC TERRACE   ALAMEDA   35053 11TH STREET   UNION CITY   CA 11976  
KB
  PACIFIC TERRACE   ALAMEDA   35057 11TH STREET   UNION CITY   CA 12009  
BZ 3
  RIVERSIDE AT WALDEN   ORANGE   3 JACOB T WALDEN DRIVE   WALDEN   NY 12049  
KB
  LAGO VISTA   BEXAR   8907 REDBIRD SUN   SAN ANTONIO   TX 12050  
KB
  LAGO VISTA   BEXAR   8911 REDBIRD SUN   SAN ANTONIO   TX 12073  
BZ 3
  WINERIDGE   CLARK   8832 ASHLEY PARK AVENUE   LAS VEGAS   NV 12075  
BZ 3
  WINERIDGE   CLARK   8820 ASHLEY PARK AVENUE   LAS VEGAS   NV 12082  
KB
  CASTLEWOOD   ARAPAHOE   13694 E. WEAVER PLACE   CENTENNIAL   CO 12083  
KB
  CASTLEWOOD   ARAPAHOE   13696 E. WEAVER PLACE   CENTENNIAL   CO 12088  
KB
  WESTPORT @ TWIN LAKES   WAKE   2017 RAPID FALLS ROAD   MORRISVILLE   NC 12089
 
KB
  WESTPORT @ TWIN LAKES   WAKE   2019 RAPID FALLS ROAD   MORRISVILLE   NC

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 12090  
KB
  WESTPORT @ TWIN LAKES   WAKE   2021 RAPID FALLS ROAD   MORRISVILLE   NC 12091
 
KB
  WESTPORT @ TWIN LAKES   WAKE   2023 RAPID FALLS ROAD   MORRISVILLE   NC 12092
 
BZ 3
  MOSS GROVE   BERKELEY   104 SUGAR TREE PLACE   MONCKS CORNER   SC 12093  
BZ 3
  MOSS GROVE   BERKELEY   105 SUGAR TREE PLACE   MONCKS CORNER   SC 12094  
BZ 3
  MOSS GROVE   BERKELEY   103 SUGAR TREE PLACE   MONCKS CORNER   SC 12095  
BZ 3
  REMINISCE   DORCHESTER   100 GASLIGHT BLVD.   SUMMERVILLE   SC 12128  
BZ 3
  STONEBRIDGE   FORSYTH   3505 DALWOOD DRIVE   SUWANEE   GA 12166  
BZ 3
  ROLLING HILLS   RIVERSIDE   28807 MORNINGSIDE LANE   MENIFEE   CA 12167  
BZ 3
  ROLLING HILLS   RIVERSIDE   28821 MORNINGSIDE LANE   MENIFEE   CA 12168  
BZ 3
  ROLLING HILLS   RIVERSIDE   28835 MORNINGSIDE LANE   MENIFEE   CA 12169  
BZ 3
  ROLLING HILLS   RIVERSIDE   28849 MORNINGSIDE LANE   MENIFEE   CA 12170  
BZ 3
  ROLLING HILLS   RIVERSIDE   28863 MORNINGSIDE LANE   MENIFEE   CA 12194  
PDIII
  LA PUERTA AT MOUNTAIN`S EDGE   CLARK   7419 PAINTED MURAL AVENUE   LAS VEGAS  
NV 12195  
PDIII
  LA PUERTA AT MOUNTAIN`S EDGE   CLARK   7409 PAINTED MURAL AVENUE   LAS VEGAS  
NV 12196  
PDIII
  LA PUERTA AT MOUNTAIN`S EDGE   CLARK   7399 PAINTED MURAL AVENUE   LAS VEGAS  
NV 12197  
PDIII
  LA PUERTA AT MOUNTAIN`S EDGE   CLARK   7391 PAINTED MURAL AVENUE   LAS VEGAS  
NV 12210  
PDIII
  SAN MATEO AT MOUNTAIN`S EDGE   CLARK   7297 TIN MINE AVENUE   LAS VEGAS   NV
12211  
PDIII
  SAN MATEO AT MOUNTAIN`S EDGE   CLARK   7287 TIN MINE AVENUE   LAS VEGAS   NV
12212  
PDIII
  SAN MATEO AT MOUNTAIN`S EDGE   CLARK   7277 TIN MINE AVENUE   LAS VEGAS   NV
12213  
PDIII
  SAN MATEO AT MOUNTAIN`S EDGE   CLARK   7267 TIN MINE AVENUE   LAS VEGAS   NV
12219  
KB
  LEISURE LAKES   GALVESTON   1990 LEISURE LANE   LEAGUE CITY   TX 12220  
KB
  LEISURE LAKES   GALVESTON   1992 LEISURE LANE   LEAGUE CITY   TX 12221  
KB
  MCKINNEY HEIGHTS   TRAVIS   8709 ALUM ROCK   AUSTIN   TX 12222  
KB
  MCKINNEY HEIGHTS   TRAVIS   8705 ALUM ROCK DRIVE   AUSTIN   TX 12223  
KB
  MCKINNEY HEIGHTS   TRAVIS   8701 ALUM ROCK DRIVE   AUSTIN   TX 12224  
KB
  UNIVERSITY PARK   WILLIAMSON   1921 ASHBERRY DRIVE   GEORGETOWN   TX 12225  
KB
  UNIVERSITY PARK   WILLIAMSON   1917 ASHBERRY DRIVE   GEORGETOWN   TX 12226  
KB
  UNIVERSITY PARK   WILLIAMSON   1909 ASHBERRY DRIVE   GEORGETOWN   TX 12227  
KB
  UNIVERSITY PARK   WILLIAMSON   1905 ASHBERRY DRIVE   GEORGETOWN   TX 12228  
KB
  WATERLEAF   HAYS   575 GINA DRIVE   KYLE   TX 12229  
KB
  WATERLEAF   HAYS   565 GINA DRIVE   KYLE   TX 12230  
KB
  WATERLEAF   HAYS   601 GINA DRIVE   KYLE   TX 12231  
KB
  WATERLEAF   HAYS   611 GINA DRIVE   KYLE   TX 12232  
KB
  WATERLEAF   HAYS   591 GINA DRIVE   KYLE   TX 12233  
KB
  SPRING TRAILS   TRAVIS   18421 STAR GAZER WAY   PFLUGERVILLE   TX

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 12234  
KB
  SPRING TRAILS   TRAVIS   18425 STAR GAZER WAY   PFLUGERVILLE   TX 12250  
KB
  TYLER`S RIDGE   KENOSHA   11307 60TH PLACE   KENOSHA   WI 12271  
KB
  RANCHO VALENCIA   PIMA   4818 E. CHICKWEED DRIVE   TUCSON   AZ 12272  
KB
  RANCHO VALENCIA   PIMA   4824 E. CHICKWEED DRIVE   TUCSON   AZ 12273  
KB
  RANCHO VALENCIA   PIMA   4830 E. CHICKWEED DRIVE   TUCSON   AZ 12289  
KB
  MONTEVINA   RIVERSIDE   3634 FREESIA STREET   PERRIS   CA 12290  
KB
  MONTEVINA   RIVERSIDE   3628 FREESIA STREET   PERRIS   CA 12291  
KB
  MONTEVINA   RIVERSIDE   3622 FREESIA STREET   PERRIS   CA 12292  
KB
  MONTEVINA   RIVERSIDE   3616 FREESIA STREET   PERRIS   CA 12293  
BZ 3
  VILLAGE GREEN   LOUDOUN   13674 SYLVAN BLUFF DRIVE   LEESBURG   VA 12294  
BZ 3
  COLES RUN   PRINCE WILLIAM   8437 MINERAL SPRINGS DRIVE   MANASSAS   VA 12295
 
BZ 3
  COLES RUN   PRINCE WILLIAM   8433 MINERAL SPRINGS DRIVE   MANASSAS   VA 12296
 
BZ 3
  SOMERSET FARMS   Orange   35199 Balmoral Drive   Locust Grove   VA 12332  
BZ 3
  CHISHOLM RIDGE VILLAS   TARRANT   7424 LAZY SPUR BOULEVARD   FORT WORTH   TX
12333  
BZ 3
  CHISHOLM RIDGE VILLAS   TARRANT   7428 LAZY SPUR BOULEVARD   FORT WORTH   TX
12334  
BZ 3
  PALOMA CREEK SOUTH   DENTON   1600 BLUEBIRD DRIVE   LITTLE ELM   TX 12335  
BZ 3
  PALOMA CREEK SOUTH   DENTON   1516 BLUEBIRD   LITTLE ELM   TX 12336  
BZ 3
  BELLO LAGO VILLAS   Dallas   1638 Seabreeze Drive   Grand Prairie   TX 12337  
BZ 3
  BELLO LAGO VILLAS   DALLAS   1642 SEABREEZE   GRAND PRARIE   TX 12338  
BZ 3
  LAWSON FARMS   ELLIS   206 LAWSON FARMS DRIVE   MIDLOTHIAN   TX 12339  
BZ 3
  LAWSON FARMS   ELLIS   210 LAWSON FARMS DRIVE   MIDLOTHIAN   TX 12343  
KB
  WALNUT GROVE   JEFFERSON   9158 104TH CIRCLE   WESTMINSTER   CO 12344  
KB
  WALNUT GROVE   JEFFERSON   9164 104TH CIRCLE   WESTMINSTER   CO 12345  
KB
  CANYON VIEW   JEFFERSON   601 JOSEPH CIRCLE   GOLDEN   CO 12346  
KB
  CANYON VIEW   JEFFERSON   781 JOSEPH CIRCLE   GOLDEN   CO 12349  
KB
  BLUFFS AT SPRING CREEK   EL PASO   2143 BABBLING STREAM HEIGHTS   COLORADO
SPRINGS   CO 12350  
KB
  BLUFFS AT SPRING CREEK   EL PASO   2149 BABBLING STREAM HEIGHTS   COLORADO
SPRINGS   CO 12355  
BZ 3
  SAWGRASS VILLAGE   PINELLAS   4724 68TH AVENUE   PINELLAS   FL 12358  
BZ 3
  SIERRA COLINA   MARICOPA   5405 W PLEASANT LANE   PHOENIX   AZ 12359  
BZ 3
  SIERRA COLINA   MARICOPA   5409 W PLEASANT LANE   PHOENIX   AZ 12360  
BZ 3
  SIERRA COLINA   MARICOPA   5413 W PLEASANT LANE   PHOENIX   AZ 12361  
BZ 3
  SIERRA COLINA   MARICOPA   5417 W PLEASANT   PHOENIX   AZ 12362  
BZ 3
  ORCHARDS   Maricopa   15382 W POST CIRCLE   SURPRISE   AZ 12374  
BZ 3
  MANCHESTER PLACE   FULTON   1001 MANCHESTER WAY   ROSWELL   GA 12380  
BZ 3
  FAIR CHASE CONDOMINIUMS   FAIRFAX   4658 BATTENBURG LANE   FAIRFAX   VA

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 12383  
KB
  CASCADES PATIOS   DENTON   5805 STONE MOUNTAIN ROAD   COLONY   TX 12384  
KB
  CASCADES PATIOS   DENTON   5809 STONE MOUNTAIN ROAD   COLONY   TX 12477  
KB
  G CURTI RANCH   WASHOE   465 MANCIANO WAY   RENO   NV 12478  
KB
  G CURTI RANCH   WASHOE   455 MANCIANO WAY   RENO   NV 12479  
KB
  G CURTI RANCH   WASHOE   445 MANCIANO WAY   RENO   NV 12480  
KB
  G CURTI RANCH   WASHOE   435 MANCIANO WAY   RENO   NV 12481  
KB
  G CURTI RANCH   WASHOE   425 MANCIANO WAY   RENO   NV 12506  
BZ 3
  LAKESHORE @ THE GROVE   RICHLAND   162 GAULEY DRIVE   COLUMBIA   SC 12507  
BZ 3
  SOUTH BROOK   LEXINGTON   212 SOUTHBROOK DRIVE   LEXINGTON   SC 12508  
BZ 3
  SOUTH BROOK   LEXINGTON   208 SOUTHBROOK DRIVE   LEXINGTON   SC 12526  
BZ 3
  ARBOR GLADE   DUVAL   12056 WATCH TOWER DR   JACKSONVILLE   FL 12538  
BZ 3
  SOUTH HAMPTON 8   St Johns   403 NORTH LANDGUARD RD   Saint Augustine   FL
12585  
KB
  TUSCANY VILLAGE   St Johns   328 WEST PISA PLACE   Saint Augustine   FL 12604
 
BZ 3
  GULFWINDS   PASCO   1301 BLUEMARLIN BLVD   HOLIDAY   FL 12624  
KB
  SETTLERS POINT   LEXINGTON   305 PLYMOUTH PASS   LEXINGTON   SC 12625  
KB
  SETTLERS POINT   LEXINGTON   301 PLYMOUTH PASS   LEXINGTON   SC 12631  
KB
  CASCADES   DENTON   6310 CEDAR FALLS DRIVE   COLONY   TX 12632  
KB
  CASCADES   DENTON   6318 CEDAR FALLS DRIVE   COLONY   TX 12634  
KB
  CASCADES   DENTON   6314 CEDAR FALLS DRIVE   COLONY   TX 12635  
KB
  CASCADES   DENTON   6302 CEDAR FALLS DRIVE   COLONY   TX 12636  
KB
  CASCADES   DENTON   6322 CEDAR FALLS DRIVE   COLONY   TX 12659  
BZ 3
  BLACKSTONE COUNTRY CLUB   ARAPAHOE   27229 E NOVA CIRCLE   AURORA   CO 12660  
BZ 3
  BLACKSTONE COUNTRY CLUB   ARAPAHOE   27219 E NOVA CIRCLE   AURORA   CO 12661  
BZ 3
  BLACKSTONE COUNTRY CLUB   ARAPAHOE   27209 E NOVA CIRCLE   AURORA   CO 12676  
KB
  LOCH LEVEN   LAKE   1852 STRATHMORE CIRCLE   MT. DORA   FL 12677  
KB
  LOCH LEVEN   LAKE   1848 STRATHMORE CIRCLE   MT. DORA   FL 12747  
PDIII
  SUNRISE HIGHLANDS   CLARK   2731 COUNCIL CREST COURT   LAS VEGAS   NV 12748  
PDIII
  SUNRISE HIGHLANDS   CLARK   2743 COUNCIL CREST COURT   LAS VEGAS   NV 12749  
PDIII
  SUNRISE HIGHLANDS   CLARK   2749 COUNCIL CREST COURT   LAS VEGAS   NV 12750  
PDIII
  SUNRISE HIGHLANDS   CLARK   2755 COUNCIL CREST COURT   LAS VEGAS   NV 12751  
PDIII
  SUNRISE HIGHLANDS   CLARK   2742 COUNCIL CREST COURT   LAS VEGAS   NV 12752  
PDIII
  SUNRISE HIGHLANDS   CLARK   2748 COUNCIL CREST COURT   LAS VEGAS   NV 12753  
PDIII
  SUNRISE HIGHLANDS   CLARK   2754 COUNCIL CREST COURT   LAS VEGAS   NV 12754  
PDIII
  SUNRISE HIGHLANDS   CLARK   2760 COUNCIL CREST COURT   LAS VEGAS   NV 12759  
KB
  PROSPERITY RIDGE   MECKLENBURG   10027 ROCKY FORD CLUB ROAD   CHARLOTTE   NC

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 12760  
KB
  PROSPERITY RIDGE   MECKLENBURG   10023 ROCKY FORD CLUB ROAD   CHARLOTTE   NC
12761  
KB
  PROSPERITY RIDGE   MECKLENBURG   10019 ROCKY FORD CLUB ROAD   CHARLOTTE   NC
12763  
KB
  WATERLYNN TOWNHOMES   IREDELL   225-D EAST WATERLYNN ROAD   MOORESVILLE   NC
12764  
KB
  WATERLYNN TOWNHOMES   IREDELL   225-E EAST WATERLYNN ROAD   MOORESVILLE   NC
12773  
KB
  BONITA RIDGE   SAN BERNARDINO   16489 GALA AVENUE   FONTANA   CA 12774  
KB
  BONITA RIDGE   SAN BERNARDINO   16483 GALA AVENUE   FONTANA   CA 12775  
KB
  BONITA RIDGE   SAN BERNARDINO   16475 GALA AVENUE   FONTANA   CA 12776  
KB
  STERLING HEIGHTS   SAN BERNARDINO   5660 STONEVIEW PLACE   RANCHO CUCAMONGA  
CA 12777  
KB
  STERLING HEIGHTS   SAN BERNARDINO   5673 STONEVIEW PLACE   RANCHO CUCAMONGA  
CA 12778  
KB
  STERLING HEIGHTS   SAN BERNARDINO   5663 STONEVIEW PLACE   RANCHO CUCAMONGA  
CA 12788  
KB
  TWIN LAKES   WAKE   103 BRIGHT SAND COURT   CARY   NC 12789  
KB
  TWIN LAKES   WAKE   402 TRANQUIL SOUND DRIVE   CARY   NC 12817  
KB
  WOODBRIDGE   CLAY   2905 BENT BOW LANE   MIDDLEBURG   FL 12818  
KB
  WOODBRIDGE   CLAY   2901 BENT BOW LANE   MIDDLEBURG   FL 12833  
KB
  FOXBANK   BERKELEY   204 WOODBROOK WAY   MONCKS CORNER   SC 12834  
KB
  FOXBANK   BERKELEY   202 WOODBROOK WAY   MONCKS CORNER   SC 12835  
KB
  FOXBANK   BERKELEY   400 GLENMORE DRIVE   MONCKS CORNER   SC 12836  
KB
  FOXBANK   BERKELEY   402 GLENMORE DRIVE   MONCKS CORNER   SC 12837  
PDIII
  CARRIAGE RUN   SAN DIEGO   4888 CARRIAGE RUN DRIVE   SAN DIEGO   CA 12838  
PDIII
  CARRIAGE RUN   SAN DIEGO   4894 CARRIAGE RUN TRAIL   SAN DIEGO   CA 12839  
PDIII
  CARRIAGE RUN   SAN DIEGO   4898 CARRIAGE RUN TRAIL   SAN DIEGO   CA 12876  
PDIII
  BRIDGEGATE   RIVERSIDE   35406 REDBERRY PALMS COURT   LAKE ELSINORE   CA 12877
 
PDIII
  BRIDGEGATE   RIVERSIDE   35408 REDBERRY PALMS COURT   LAKE ELSINORE   CA 12878
 
PDIII
  BRIDGEGATE   RIVERSIDE   35410 REDBERRY PALMS COURT   LAKE ELSINORE   CA 12879
 
PDIII
  BRIDGEGATE   RIVERSIDE   35412 REDBERRY PALMS COURT   LAKE ELSINORE   CA 12918
 
KB
  CIELO @ TERRA SERENA   SANTA CLARA   198 ALVAREZ COMMON   MILPITAS   CA 12919
 
KB
  CIELO @ TERRA SERENA   SANTA CLARA   190 ALVAREZ COMMON   MILPITAS   CA 12920
 
KB
  CIELO @ TERRA SERENA   SANTA CLARA   182 ALVAREZ COMMON   MILPITAS   CA 12921
 
KB
  CIELO @ TERRA SERENA   SANTA CLARA   174 ALVAREZ COMMON   MILPITAS   CA 12922
 
KB
  CIELO @ TERRA SERENA   SANTA CLARA   166 ALVAREZ COMMON   MILPITAS   CA 12923
 
KB
  VIENTO @ TERRA SERENA   SANTA CLARA   230 ALVAREZ COMMON   MILPITAS   CA 12924
 
KB
  VIENTO @ TERRA SERENA   SANTA CLARA   222 ALVAREZ COMMON   MILPITAS   CA 12925
 
KB
  VIENTO @ TERRA SERENA   SANTA CLARA   214 ALVAREZ COMMON   MILPITAS   CA 12938
 
KB
  CLIFFS EDGE   CLARK   10740 BEACH HOUSE AVENUE   LAS VEGAS   NV 12939  
KB
  CLIFFS EDGE   CLARK   10744 BEACH HOUSE AVENUE   LAS VEGAS   NV

 



--------------------------------------------------------------------------------



 



                          File                         Number   Agreement  
COMMUNITY NAME   County   ASSET ADDRESS   CITY   ST 12940  
KB
  CLIFFS EDGE   CLARK   10748 BEACH HOUSE AVENUE   LAS VEGAS   NV 13384  
KB
  MANCHESTER PARK   CLARK   7510 PINE HARBOR STREET   LAS VEGAS   NV 13385  
KB
  MANCHESTER PARK   CLARK   7514 PINE HARBOR STREET   LAS VEGAS   NV 13386  
KB
  MANCHESTER PARK   CLARK   7516 CLIFTON GARDENS STREET   LAS VEGAS   NV 13387  
KB
  MANCHESTER PARK   CLARK   7512 CLIFTON GARDENS STREET   LAS VEGAS   NV 13537  
KB
  MESA CREEK   BEXAR   10131 ANCIENT ANCHOR   SAN ANTONIO   TX 13538  
KB
  MESA CREEK   BEXAR   10135 ANCIENT ANCHOR   SAN ANTONIO   TX 13539  
KB
  MESA CREEK   BEXAR   10143 ANCIENT ANCHOR   SAN ANTONIO   TX 13540  
KB
  MESA CREEK   BEXAR   10147 ANCIENT ANCHOR   SAN ANTONIO   TX 13541  
KB
  SADDLE MOUNTAIN   BEXAR   1415 SADDLE BLANKET   SAN ANTONIO   TX 13542  
KB
  SADDLE MOUNTAIN   BEXAR   1411 SADDLE BLANKET   SAN ANTONIO   TX 13576  
KB
  BLACKSTONE   OSCEOLA   4908 STONE ACRES CIRCLE   ST. CLOUD   FL 13577  
KB
  BLACKSTONE   OSCEOLA   4906 STONE ACRES CIRCLE   ST. CLOUD   FL 13578  
KB
  THE PRESERVE AT EAGLE LAKE   SEMINOLE   221 PERCHING POST COVE   SANFORD   FL
13579  
KB
  THE PRESERVE AT EAGLE LAKE   SEMINOLE   225 PERCHING POST COVE   SANFORD   FL
13580  
KB
  THE PRESERVE AT EAGLE LAKE   SEMINOLE   229 PERCHING POST COVE   SANFORD   FL
13581  
KB
  THE PRESERVE AT EAGLE LAKE   SEMINOLE   233 PERCHING POST COVE   SANFORD   FL

 



--------------------------------------------------------------------------------



 



                      Agreement   COMMUNITY NAME   County   ASSET ADDRESS   CITY
  ST
KB Homes
  SPRINGBROOK   Montgomery   6003 SPRINGLIGHT COURT   Spring   TX
KB Homes
  LA RIVERA VILLAS   RIVERSIDE   1556 EDMON WAY   RIVERSIDE   CA
KB Homes
  SIERRA RANCH   CLARK   4 SNOW DOME AVENUE   NORTH LAS VEGAS   NV
KB Homes
  SIERRA RANCH   CLARK   205 ICY RIVER AVENUE   NORTH LAS VEGAS   NV
KB Homes
  CLIFFS EDGE   CLARK   10741 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV
KB Homes
  CLIFFS EDGE   CLARK   10737 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV
KB Homes
  CLIFFS EDGE   CLARK   10733 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV
KB Homes
  LEVANTO   CONTRA COSTA   324 COTTSWALD COURT   DANVILLE   CA
KB Homes
  LEVANTO   CONTRA COSTA   312 COTTSWALD COURT   DANVILLE   CA
KB Homes
  HESPERIA LEXINGTON   SAN BERNARDINO   14063 TOURMALINE STREET   HESPERIA   CA
KB Homes
  RANCHO MONTANA   RIVERSIDE   1435 TAHOE STREET   BEAUMONT   CA

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Servicing Agreement Term Sheet
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Purchase Agreement, dated as of June 6, 2008, among
Residential Capital, LLC (“ResCap”), GMAC Model Home Finance I, LLC (“Seller”)
and CMH Holdings LLC (“NewCo”) (the “Purchase Agreement”). The terms and
conditions set forth in this Servicing Agreement Term Sheet (this “Term Sheet”)
shall be deemed to be operative covenants under the Purchase Agreement.

     
Parties:
  ResCap, on behalf of itself and its controlled Affiliates, and NewCo, on
behalf of itself and the Subsidiaries.
 
   
Services:
  ResCap agrees to provide, or cause its controlled Affiliates to provide, to
NewCo and the Subsidiaries, the Services (as described below). ResCap shall, or
shall cause its controlled Affiliates to, provide the Services with the same
degree of care, skill, and diligence and in substantially the same manner as
such services are currently obtained by the Subsidiaries (from the Excluded
Employees, ResCap or its controlled Affiliates or by virtue of third party
services made available by ResCap or its controlled Affiliates) as of the
Closing Date. The Parties agree that ResCap may use third parties to satisfy
ResCap’s obligation to provide any such Services so long as such third parties
(or similar third parties) currently provide such Services (directly or
indirectly) to the Subsidiaries as of the Closing Date. ResCap shall provide
NewCo advance written notice of any significant change in the manner in which
the Services are provided, including any change in the employees or third
parties providing such Services.

The Services shall include all services currently obtained by the Subsidiaries
(from the Excluded Employees, ResCap or its controlled Affiliates or by virtue
of third party services made available by ResCap or its controlled Affiliates)
that are necessary or advisable, in the reasonable judgment of NewCo, to conduct
NewCo’s business (including the ownership, operation, maintenance, sale and
disposition of the Transferred Assets as contemplated by the LLC Agreement),
including, without limitation:

  •   Employees, including support of asset managers from ResCap’s Special
Assets Group and internal ResCap legal counsel;     •   Third party professional
service providers, including legal;     •   Cash management services;     •   IT
services;     •   Accounting services;     •   Insurance;     •   Use of the
Richmond, Virginia headquarters facility, and any other location or facility
providing services relating to the Transferred Assets as of the Closing Date;

 



--------------------------------------------------------------------------------



 



  •   Use of the names of the Subsidiaries (including GMAC) and any derivatives
thereof to the extent necessary or advisable to conduct NewCo’s business; and  
  •   Such other Services as may be necessary or incidental to the operations of
NewCo and the Subsidiaries in the ordinary course of business relating to the
Transferred Assets.

     
Costs:
  In consideration for each Service, NewCo shall reimburse ResCap on a
dollar-for-dollar basis for the actual, reasonably documented out-of-pocket
costs (if any) incurred by ResCap and its controlled Affiliates to provide such
Service (each such out-of-pocket cost, taking into account the subsequent
proviso, the “Applicable Service Cost”), provided that (i) no premium, corporate
overhead allocation or other internal costs shall be charged or applied,
(ii) ResCap shall solely bear all direct and indirect compensation (including
fringe benefits of any sort) for the employees of ResCap and any of its
controlled Affiliates (including the Excluded Employees) in respect of the
Services, and shall be responsible for workers’ compensation insurance,
unemployment insurance, employment taxes, and all other employer liabilities
relating to such persons and such costs shall not be charged or applied to
NewCo, (iii) to the extent any third parties (including advisors, contractors or
other agents) are engaged by ResCap or any of its controlled Affiliates to
perform any Services that, in the ordinary course of business, have been
performed by employees of ResCap or any of its controlled Affiliates for the
benefit of the Subsidiaries, then, with respect to such service providers,
ResCap shall solely bear all out-of-pocket costs incurred in respect of the use
of such third parties to satisfy any such Services and such costs shall not be
charged or applied to NewCo, and (iv) ResCap shall, at its sole expense (and
without subsequent charge to NewCo), obtain all consents, approvals, licenses
and authorizations, necessary or advisable for ResCap and its controlled
Affiliates to provide such Service. Notwithstanding the foregoing, in no event
shall the Applicable Service Cost for any Service for any month be greater than
the average monthly actual cost incurred by the Subsidiaries for such Service
during the five-month period ended May 31, 2008.
 
   
 
  During the applicable term of each Service, ResCap shall invoice NewCo for the
Applicable Service Cost promptly after the end of each calendar month during
such term. ResCap shall include with each invoice a reasonably detailed
description of the Services performed, the costs charged, and such other details
as may be necessary to support the invoice. All undisputed invoices shall be
paid by NewCo (or the Subsidiaries) to ResCap by wire transfer of immediately
available funds not later than sixty (60) calendar days after receipt by NewCo
of ResCap’s invoice, in accordance with the wiring instructions provided by

2



--------------------------------------------------------------------------------



 



     
 
  ResCap to NewCo.
 
   
Term:
  Each Service shall be provided until the earlier to occur of (i) the date on
which NewCo notifies ResCap in writing to terminate such Service, provided that
NewCo provides ResCap with at least 30 days’ prior written notice of such
termination, and (ii) the dissolution of NewCo.
 
   
Indemnification:
  ResCap shall indemnify, defend and hold harmless NewCo and its Affiliates from
and against all Losses arising out of (i) the gross negligence or willful
misconduct of ResCap or any of its controlled Affiliates in the performance of
its obligations under the Servicing Agreement, or (ii) any claim that any of the
Services violates or infringes on any intellectual property rights of any third
party.

NewCo shall indemnify, defend and hold harmless ResCap and its controlled
Affiliates from and against all Losses arising out of any third party claims in
connection with or arising from the performance of the obligations of ResCap and
its controlled Affiliates under the Servicing Agreement, except to the extent
such Losses arise out of (i) the gross negligence or willful misconduct of
ResCap or any of its controlled Affiliates in the performance of its obligations
under the Servicing Agreement, or (ii) any claim that any of the Services
violates or infringes on any intellectual property rights of any third party.

Neither ResCap nor NewCo shall be required to indemnify the other or the other’s
Affiliates for exemplary, punitive, treble, special, indirect, consequential,
remote or speculative damages, lost profits or internal costs, provided, that,
if any indemnified party is held liable pursuant to a third-party claim for any
of such damages and the indemnifying party is obligated to indemnify such
indemnified party under the indemnity above, then the indemnifying party shall
be liable for and obligated to reimburse the indemnified party for such damages.
 
   
Relationship of the Parties:
  ResCap and its controlled Affiliates, in the performance of the Services,
shall be acting as independent contractors to NewCo and the Subsidiaries, and
not as partners, joint venturers or agents of NewCo. Neither ResCap nor NewCo
intend to create by the Servicing Agreement an employer-employee relationship.
Each of ResCap and its controlled Affiliates, on the one hand, and NewCo and the
Subsidiaries, on the other hand, shall retain control over their respective
personnel, and their respective employees shall not be considered employees of
the other. Neither ResCap nor any of its controlled Affiliates, on the one hand,
nor NewCo or any of the Subsidiaries, on the other hand, shall have any right,
power or authority to create any obligation, express or implied, on behalf of
the other pursuant to this Term Sheet.

3



--------------------------------------------------------------------------------



 



     
Records and Inspection:
  During the term of the Servicing Agreement, ResCap shall maintain complete and
accurate records of the Services provided, costs invoiced to NewCo, payments
made thereunder and all costs incurred that are intended to constitute “Class B
Junior Preferred Member Reimbursable Costs” under the LLC Agreement. All such
records shall be available for inspection by NewCo or its representative. Upon
any termination or expiration of any Service or of the Servicing Agreement,
ResCap shall cooperate, and cause its controlled Affiliates to cooperate, with
all reasonable requests by NewCo in connection with the transition of the
Services, including the transfer and retention of records and data pertaining to
the Services or the Subsidiaries to NewCo or its designees (in a mutually agreed
industry standard electronic format).
 
   
Cooperation:
  ResCap shall, and shall cause its controlled Affiliates, employees, agents,
representatives and subcontractors to, cooperate fully with NewCo, the
Subsidiaries and their respective employees, agents and representatives to
facilitate, in all respects, the provision of Services to NewCo and the
Subsidiaries. NewCo shall, and shall cause the Subsidiaries and their respective
employees, agents, representatives and subcontractors to, cooperate fully with
ResCap, its controlled Affiliates and their respective employees, agents and
representatives to facilitate, in all respects, the provision of Services to
NewCo and the Subsidiaries.
 
   
Steering Committee:
  On the Closing Date, ResCap and NewCo shall form a steering committee (the
“Steering Committee”), which shall consist of two individuals, one of whom shall
be nominated by ResCap and one of whom shall be nominated by NewCo. The initial
member of the Steering Committee nominated by ResCap shall be a person to be
identified by ResCap prior to the Closing (the “ResCap Nominee”), and the
initial member of the Steering Committee nominated by NewCo shall be a person to
be identified by NewCo prior to the Closing (the “NewCo Nominee”, and
collectively with the ResCap Nominee, the “Steering Committee Members”). To the
fullest extent practicable, ResCap shall keep the Steering Committee reasonably
informed on all proposed changes to the provision of Services and consult with
the Steering Committee prior to taking any action that would reasonably be
expected to adversely affect, in any material respect, the provision of Services
hereunder.
 
   
Disputes:
  In the event that NewCo has a good faith dispute with regard to any costs
invoiced by ResCap, NewCo shall provide ResCap with written notice of such
dispute, together with a reasonably detailed explanation of such dispute, at or
prior to the time payment is due, and NewCo may withhold payment of any disputed
amounts pending resolution of the dispute. NewCo’s failure to pay amounts
disputed in accordance with the

4



--------------------------------------------------------------------------------



 



     
 
  preceding sentence shall not be grounds for a claim of breach or suspension of
the provision of Services by ResCap or its controlled Affiliates.

Any controversy or dispute arising out of the Servicing Agreement (each, a
“Dispute”) shall be submitted to the Steering Committee.
 
   
 
  If the Steering Committee fails to reach unanimous agreement on the resolution
of such Dispute within 20 Business Days, then either ResCap or NewCo may seek
remedies under New York law, and in connection therewith, such Dispute shall be
brought in the United States District Court for the Southern District of New
York or any New York State court sitting in New York City (the “Chosen Courts”),
and solely in connection with such claims arising under the Servicing Agreement
each Party (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any Party
hereto and (iv) agrees that service of process upon such Party in any such
action or proceeding shall be effective if notice is given in accordance with
Section 7.1 of the Purchase Agreement. Each Party hereto irrevocably waives any
and all right to trial by jury in any legal proceeding arising out of or
relating to the Servicing Agreement.
 
   
Confidential
Information:
  The Servicing Agreement shall include a customary covenant regarding the
confidential use and non-disclosure of non-public information concerning NewCo
or any of its Affiliates or the Transferred Assets.

5



--------------------------------------------------------------------------------



 



Exhibit E
MUTUAL RELEASE
Dated as of June 9, 2008
     Pursuant to Section 2.8(c) of that certain Purchase Agreement, dated as of
June 6, 2008 (the “Purchase Agreement”), by and among Residential Capital, LLC,
a Delaware limited liability company (“ResCap”), GMAC Model Home Finance I, LLC,
a Delaware limited liability company and an indirect wholly-owned subsidiary of
ResCap (“Seller”), and CMH Holdings LLC, a Delaware limited liability company
(“NewCo”), this Mutual Release (the “Release”), dated as of the Closing Date, is
being entered into by ResCap, on behalf of itself and its controlled Affiliates
(other than Seller and the Subsidiaries) and Seller, on the one hand, and GMAC
Model Home Finance, LLC (the “Direct Subsidiary”), on behalf of itself and the
other Subsidiaries, on the other hand. Except as otherwise defined herein, terms
used herein with initial capital letters are so used with the meanings ascribed
thereto in the Purchase Agreement.
     Effective as of the Closing, each of ResCap, on behalf of itself and its
controlled Affiliates (other than Seller and the Subsidiaries) and Seller, on
the one hand, and the Direct Subsidiary, on behalf of itself and the other
Subsidiaries, on the other hand, hereby irrevocably and unconditionally releases
and forever discharges one another and each of their respective past and present
parents, subsidiaries and Affiliates, together with each of their respective
officers, directors, members, managers, employees, agents, representatives and
attorneys, predecessors, successors and assigns from any and all Liabilities to
one another, including all Liabilities arising out of or in connection with the
assets, properties, businesses or operations of the Subsidiaries, the Interests,
the Indirect Interests and/or the Transferred Assets prior to, or as of, the
Closing or otherwise from events, actions, omissions, failures to act or
circumstances occurring or existing prior to, or as of, the Closing; provided,
however, that, notwithstanding anything to the contrary herein, (i) nothing
herein shall release or discharge or be construed or otherwise deemed to release
or discharge any rights, Liabilities, claims, agreements, arrangements or
undertakings of any Person arising pursuant to any of the Transaction Documents
(including, without limitation, the indemnification obligations of ResCap
pursuant to Section 4 of the Purchase Agreement) or otherwise expressly
contemplated by any of the Transaction Documents to continue after the Closing
and (ii) nothing herein shall affect the obligation of ResCap, prior to the
Closing, to contribute to the capital of the Direct Subsidiary the promissory
note issued by the Direct Subsidiary to Residential Funding Company, LLC in
accordance with Section 4.2(e) of the Purchase Agreement.
     Each of ResCap, Seller and the Direct Subsidiary hereby irrevocably
covenants to, and shall cause its respective controlled Affiliates to, refrain
from, directly or indirectly, asserting or commencing, instituting or causing to
be commenced, any claim for Liabilities of any nature whatsoever based upon any
matter covered by this Release (other than Liabilities excluded pursuant to the
proviso set forth in the paragraph above).
     Each of ResCap, Seller and the Direct Subsidiary hereby expressly waives,
and shall cause its respective controlled Affiliates to waive, any rights it may
have under any statute, law, rule or regulation applicable to the Liabilities
released hereby. Each of ResCap, Seller and the Direct Subsidiary, on behalf of
itself and its respective controlled Affiliates, assumes the risk of the
subsequent discovery or understanding of any matter, fact or law which, if known
or

 



--------------------------------------------------------------------------------



 



understood, would in any respect have affected the releases and waivers made
herein. In furtherance of the foregoing:
EACH PARTY HERETO ACKNOWLEDGES THAT IT IS FAMILIAR WITH THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Release as of
the date written above.

            ResCap (on behalf of itself and its controlled
Affiliates, other than Seller and the
Subsidiaries):

RESIDENTIAL CAPITAL, LLC
      By:           Name:           Title:        

            Seller:


GMAC MODEL HOME FINANCE I, LLC
      By:           Name:           Title:        

            Direct Subsidiary (on behalf of itself and the
other Subsidiaries):


GMAC MODEL HOME FINANCE, LLC
      By:           Name:           Title:        

 